Exhibit 10.1

 

EXECUTION VERSION



 

REPLACEMENT FACILITY AMENDMENT

 

REPLACEMENT FACILITY AMENDMENT, dated as of February 15, 2018 (this
“Amendment”), to the Credit Agreement (as defined below), among ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the lenders from time to time parties hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of June 28, 2013 (as amended
prior to the date hereof, including pursuant to amendments dated as of June 8,
2015, September 30, 2015, March 28, 2016 and December 22, 2016, the “Credit
Agreement”), among the Borrower, the Co-Borrower, the several lenders from time
to time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent, and the other parties party thereto, the Lenders have
agreed to make, and have made, certain loans and other extensions of credit to
the Borrowers;

 

WHEREAS, the Borrower has requested that (i) in accordance with Section 10.1 of
the Credit Agreement, all of the outstanding Term Loans (the “Existing Term
Loans”, and the Lenders of such Existing Term Loans, collectively, the “Existing
Term Lenders”) be refinanced and/or replaced with a new term facility (the
“Amended Term Loan Facility”) by obtaining New Term Loan Commitments (as defined
in Section 2 of this Amendment), (ii) in accordance with Section 10.1 of the
Credit Agreement, all of the outstanding Revolving Commitments (the “Existing
Revolving Commitments”, and the loans outstanding thereunder immediately prior
to the Restatement Date (as defined below), the “Existing Revolving Loans”, and
the Lenders of such Existing Revolving Loans, the “Existing Revolving Lenders”)
be replaced with new revolving commitments (the “New Revolving Commitments”; and
the loans thereunder, the “New Revolving Loans”) and the Existing Revolving
Loans be refinanced with New Revolving Loans and (iii) the Credit Agreement be
amended in the form attached hereto as Exhibit A (the “Amended Credit
Agreement”);

 

WHEREAS, Section 10.1 of the Credit Agreement permits the Borrowers to amend the
Credit Agreement, with the written consent of the Administrative Agent, the
Borrowers and the Lenders providing Replacement Term Loans, to refinance the
Existing Term Loans with the proceeds of the Amended Term Loan Facility;

 

WHEREAS, Section 10.1 of the Credit Agreement permits the Borrowers to amend the
Credit Agreement, with the written consent of the Administrative Agent, the
Borrowers and the Lenders providing Replacement Revolving Commitments, to
replace the Existing Revolving Commitments and refinance the Existing Revolving
Loans with New Revolving Commitments and New Revolving Loans;

 

WHEREAS, upon the occurrence of the Restatement Date, the new term loans under
the Amended Term Loan Facility (such new loans comprising the Continued Term
Loans and the Additional Term Loans (each as defined below), collectively, the
“New Term Loans”) will replace and refinance the Existing Term Loans;

 

WHEREAS, upon the occurrence of the Restatement Date, the New Revolving
Commitments and the New Revolving Loans will replace and refinance the Existing
Revolving Commitments and the Existing Revolving Loans;

 



 



 

WHEREAS, upon the occurrence of the Restatement Date, the Credit Agreement will
be deemed amended in the form of the Amended Credit Agreement, including to
permit the amount of New Term Loans thereunder to be $400,000,000 and the amount
of New Revolving Commitments and New Revolving Loans thereunder to be
$900,000,000 following the replacement and refinancing of the Existing Term
Loans, Existing Revolving Commitments and Existing Revolving Loans;

 

WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Amendment substantially in the form of Exhibit B-1 (a “Continuing Term
Lender Addendum”) and in connection therewith agrees (x) to continue all of its
Existing Term Loans as New Term Loans (such continued Term Loans, the “Continued
Term Loans” and such Lenders, collectively, the “Continuing Term Lenders”) and
(y) to the terms of the Amended Credit Agreement will thereby (i) agree to the
terms of this Amendment and the Amended Credit Agreement and (ii) agree to
continue all of its Existing Term Loans outstanding on the Restatement Date as
New Term Loans in a principal amount equal to the aggregate principal amount of
such Existing Term Loans (or such lesser amount as notified to such Lender by
JPMorgan Chase Bank, N.A. (the “Lead Arranger”) prior to the Restatement Date);

 

WHEREAS, each Existing Revolving Lender that executes and delivers a signature
page to this Amendment substantially in the form of Exhibit B-3 (a “Continuing
Revolving Lender Addendum”) and in connection therewith agrees (x) to continue
all of its Existing Revolving Commitments as New Revolving Commitments (such
continued commitments, the “Continued Revolving Commitments”; and such Lenders,
the “Continuing Revolving Lenders”; and the Continuing Revolving Lenders
together with the Continuing Term Lenders, the “Continuing Lenders”) and (y) to
the terms of the Amended Credit Agreement will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement, (ii) agree to continue all of
its Existing Revolving Commitments in a principal amount equal to the aggregate
amount of such Existing Revolving Commitments (or such lesser amount as notified
to such Lender by the Lead Arranger prior to the Restatement Date) and (iii)
agree to make New Revolving Loans from time to time;

 

WHEREAS, each Person that executes and delivers a signature page to this
Amendment substantially in the form of Exhibit B-2 (an “Additional Term Lender
Addendum”) and agrees in connection therewith (x) to fund its New Term Loans
(such New Term Loans, the “Additional Term Loans”, and the Lenders of such
Additional Term Loans, collectively, the “Additional Term Lenders”) and (y) to
the terms of the Amended Credit Agreement will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement and (ii) commit to make
Additional Term Loans to the Borrower or the Co-Borrower, as applicable on the
Restatement Date as New Term Loans in a principal amount (not in excess of any
such commitment) as is determined by the Lead Arranger and notified to such
Additional Term Lender prior to the Restatement Date;

 

WHEREAS, each Person that executes and delivers a signature page to this
Amendment substantially in the form of Exhibit B-4 (an “Additional Revolving
Lender Addendum”; and together with the Continuing Term Lender Addendum,
Continuing Revolving Lender Addendum and Additional Term Lender Addendum, the
“Lender Addenda”, and each a “Lender Addendum”) and agrees in connection
therewith (x) to make New Revolving Commitments (such New Revolving Commitments,
the “Additional Revolving Commitments”, and the loans thereunder, the
“Additional Revolving Loans”, and the Lenders of such Additional Revolving
Commitments and Additional Revolving Loans, the “Additional Revolving Lenders”,
and the Additional Revolving Lenders together with the Additional Term Lenders,
the “Additional Lenders”) to the terms of the Amended Credit Agreement will
thereby (i) agree to the terms of this Amendment and the Amended Credit
Agreement, (ii) commit to make Additional Revolving Commitments to the Borrowers
on the Restatement Date as New Revolving Commitments in an amount as is
determined by the Lead Arranger and notified to such Additional Term Lender
prior to the Restatement Date and (iii) agree to make Additional Revolving Loans
from time to time;

 



2



 

WHEREAS, upon the occurrence of the Restatement Date, (i) the proceeds of the
Additional Term Loans will be used by the Borrowers to repay in full the
outstanding principal amount of the Existing Term Loans that are not continued
as New Term Loans by Continuing Term Lenders and (ii) the proceeds of the New
Revolving Loans will be used by the Borrowers to repay in full the outstanding
principal amount of the Existing Revolving Loans;

 

WHEREAS, the Continuing Lenders and the Additional Lenders (collectively, the
“New Lenders”) are severally willing to (i) in the case of Continuing Term
Lenders and Additional Term Lenders, continue their Existing Term Loans as New
Term Loans and/or to make New Term Loans, as the case may be, (ii) in the case
of Continuing Revolving Lenders and Additional Revolving Lenders, (A) continue
their Existing Revolving Commitments as New Revolving Commitments and/or make
New Revolving Commitments, as the case may be, and make New Revolving Loans from
time to time, (iii) agree that the amount of New Term Loans under the Amended
Credit Agreement is $400,000,000, (iv) agree that the amount of New Revolving
Commitments under the Amended Credit Agreement is $900,000,000 and (v) agree to
the terms of this Amendment and the Amended Credit Agreement;

 

WHEREAS, the Borrowers, the Administrative Agent and the New Lenders are willing
to agree to this Amendment and the Amended Credit Agreement on the terms set
forth herein; and

 

WHEREAS, the other parties party hereto are willing to agree to the Amended
Credit Agreement on the terms set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.         Definitions. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

SECTION 2.         New Term Loans and New Revolving Commitments.

 

(a)    Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Lead Arranger prior to the Restatement Date) of its Existing Term
Loans as a New Term Loan on the date requested by the Borrower to be the
Restatement Date in a principal amount equal to such Continuing Term Lender’s
New Term Loan Commitment (as defined below), (ii) each Additional Term Lender
agrees to make a New Term Loan on such date to the Borrower or the Co-Borrower,
as applicable, in a principal amount equal to such Additional Term Lender’s New
Term Loan Commitment and (iii) each Continuing Term Lender and Additional Term
Lender agrees to this Amendment and the terms of the Amended Credit Agreement
(including, following the replacement and refinancing of the Existing Term
Loans, Existing Revolving Commitments and Existing Revolving Loans, that the
amount of New Term Loans is $400,000,000 and that the amount of New Revolving
Commitments is $900,000,000).

 

(b)   Subject to the terms and conditions set forth herein (i) each Continuing
Revolving Lender agrees to continue all (or such lesser amount as notified to
such Lender by the Lead Arranger prior to the Restatement Date) of its Existing
Revolving Commitments as New Revolving Commitments on the date requested by the
Borrower to be the Restatement Date in a principal amount equal to such
Continuing Revolving Lender’s New Revolving Commitment (as defined below), (ii)
each Additional Revolving Lender agrees to provide New Revolving Commitments on
and after such date to the Borrowers in a principal amount equal to such
Additional Revolving Lender’s New Revolving Commitment and (iii) each Continuing
Revolving Lender and Additional Revolving Lender agrees to this Amendment and
the terms of the Amended Credit Agreement (including, following the replacement
and refinancing of the Existing Term Loans, Existing Revolving Commitments and
Existing Revolving Loans, that the amount of New Term Loans is $400,000,000 and
that the amount of New Revolving Commitments is $900,000,000).

 



3



 

(c)    For purposes hereof, a Person shall become a party to the Amended Credit
Agreement and an Additional Term Lender and/or an Additional Revolving Lender,
as the case may be, as of the Restatement Date by executing and delivering to
the Administrative Agent, on or prior to the Restatement Date, an Additional
Term Lender Addendum and/or an Additional Revolving Lender Addendum, as the case
may be. The Borrower shall give notice to the Administrative Agent of the
proposed Restatement Date not later than one Business Day prior thereto, and the
Administrative Agent shall notify each New Lender thereof. For the avoidance of
doubt, (x) the Existing Term Loans of a Continuing Term Lender must be continued
in whole and may not be continued in part unless approved by the Lead Arranger
and (y) the Existing Revolving Commitments of a Continuing Revolving Lender must
be continued in whole and may not be continued in part unless approved by the
Lead Arranger.

 

(d)   Each Additional Term Lender will make its New Term Loan on the Restatement
Date by making available to the Administrative Agent, in the manner contemplated
by Section 2.2 of the Amended Credit Agreement, an amount equal to its New Term
Loan Commitment. The “New Term Loan Commitment” of (i) any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth in the
Register as of the Restatement Date (or such lesser amount as notified to such
Lender by the Lead Arranger prior to the Restatement Date), which shall be
continued as an equal principal amount of New Term Loans, and (ii) any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Lead Arranger and
notified to it on or prior to the Restatement Date. The commitments of the
Additional Term Lenders and the continuation undertakings of the Continuing Term
Lenders are several, and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its New Term Loan.

 

(e)    The New Revolving Commitments of each Continuing Revolving Lender and
each Additional Revolving Lender will be available to the Borrowers on the
Restatement Date. The “New Revolving Commitment” of (i) any Continuing Revolving
Lender will be the amount of its Existing Revolving Commitment as set forth in
the Register as of the Restatement Date (or such lesser amount as notified to
such Lender by the Lead Arranger prior to the Restatement Date), which shall be
continued as an equal amount of New Revolving Commitments and (ii) any
Additional Revolving Lender will be such amount (not exceeding any commitment
offered by such Additional Revolving Lender) allocated to it by the Lead
Arranger and notified to it on or prior to the Restatement Date. The Commitments
of the Continuing Revolving Lenders and Additional Revolving Lenders are
several, and (subject to Section 2.23 of the Amended Credit Agreement) no such
Lender will be responsible for any other such Lender’s failure to make or
acquire its New Revolving Loans.

 

(f)    The obligation of each New Lender to make, provide or acquire by
continuation New Term Loans or New Revolving Commitments, as the case may be, on
the Restatement Date is subject to the satisfaction of the conditions set forth
in Section 3 of this Amendment.

 

(g)    On and after the Restatement Date, each reference in the Amended Credit
Agreement to (i) “Term Loans” shall be deemed a reference to the New Term Loans
contemplated hereby, (ii) “Revolving Commitments” shall be deemed a reference to
the New Revolving Commitments contemplated hereby and (iii) “Revolving Loans”
shall be deemed a reference to New Revolving Loans, except in each case as the
context may otherwise require. Notwithstanding the foregoing, the provisions of
the Credit Agreement with respect to indemnification, reimbursement of costs and
expenses and increased costs shall continue in full force and effect with
respect to, and for the benefit of, each Existing Term Lender in respect of such
Lender’s Existing Term Loans and each Existing Revolving Lender in respect of
such Lender’s Existing Revolving Commitments and Existing Revolving Loans.

 



4



 

(h)   On the Restatement Date, all Existing Revolving Loans shall be deemed
repaid and reborrowed as New Revolving Loans in accordance with Section 2.5(c)
of the Amended Credit Agreement.

 

(i)     The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of
Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of New Term Loans in the same amount.

 

(j)     For the avoidance of doubt, the Lenders hereby acknowledge and agree
that, at the sole option of the Lead Arranger, any Lender with Existing Term
Loans that are not continued as Continued Term Loans as contemplated hereby
(“Non-Continued Term Loans”) shall, automatically upon receipt of the amount
necessary to purchase such Lender’s Non-Continued Term Loans, at par, and with
all accrued interest thereon, be deemed to have assigned such Non-Continued Term
Loans pursuant to a form of Assignment and Assumption and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith.

 

SECTION 3.         Effectiveness. This Amendment (subject to Section 4 and
Section 5), and the obligation of each Additional Term Lender to make or acquire
by continuation New Term Loans and the obligation of each Additional Revolving
Lender to provide New Revolving Commitments and make New Revolving Loans, shall
become effective as of the date (the “Restatement Date”) on which the conditions
set forth in Section 5.1 and, with respect to the initial extension of credit,
Section 5.2 of the Amended Credit Agreement have been satisfied.

 

SECTION 4.         Representations and Warranties. Each of the Borrower and the
Co-Borrower represent and warrant to each of the Lenders and the Administrative
Agent that entry into this Amendment is within such Borrower’s powers and has
been duly authorized by all necessary action. This Amendment has been duly
executed and delivered by each of the Borrower and the Co-Borrower and
constitutes a legal, valid and binding obligation of the Borrowers, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 5.         Confirmation and Acknowledgment of the Loan Parties. On or
prior to the Restatement Date, the Administrative Agent shall have received an
executed Acknowledgement and Confirmation, in the form attached hereto as
Exhibit C, from an authorized officer of each Loan Party.

 

SECTION 6.         Amendment to Credit Agreement. Effective as of the
Restatement Date: (a) the Credit Agreement is hereby amended and restated in its
entirety in the form of the Amended Credit Agreement set forth as Exhibit A
hereto and (b) the Schedules to the Credit Agreement are amended and restated in
their entirety in the form appended to the Amended Credit Agreement.

 

All exhibits to the Credit Agreement, in the forms thereof immediately prior to
the Restatement Date, will continue to be exhibits to the Amended Credit
Agreement.

 

SECTION 7.         Effect of Amendment.

 



5



 

7.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Each Loan
Party acknowledges and agrees that all of the Liens and security interests
created and arising under any Loan Document remain in full force and effect and
continue to secure its Obligations (as such term is defined after giving effect
to this Amendment), unimpaired, uninterrupted and undischarged, regardless of
the effectiveness of this Amendment. Nothing herein shall be deemed to entitle
the Borrowers to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. Nothing in this Amendment shall be deemed to be a
novation of any obligations under the Credit Agreement or any other Loan
Document.

 

7.2. On and after the Restatement Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import,
and each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement).

 

7.3.            Except as expressly provided herein or in the Amended Credit
Agreement, the Amended Term Loan Facility, the New Revolving Commitments and New
Revolving Loans shall be subject to the terms and provisions of the Amended
Credit Agreement and the other Loan Documents.

 

SECTION 8.         General.

 

8.1. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.2. Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

 

8.3. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

8.4.   Amendments. This Amendment may be amended, modified or supplemented only
by a writing signed by the Required Lenders (as defined in the Amended Credit
Agreement), the Administrative Agent and the Borrowers; provided that any
amendment or modification that would require the consent of all Lenders or all
affected Lenders if made under the Amended Credit Agreement shall require the
consent of all Lenders (as defined in the Amended Credit Agreement) or all
affected Lenders (as defined in the Amended Credit Agreement), as applicable.

 



6



 

8.5. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[remainder of page intentionally left blank]

 

 

 

 

 




7



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., as Borrower

 

 

By: /s/ DENNIS M. OLIS
Name: Dennis M. Olis
Title: Chief Financial Officer

 

ALLSCRIPTS HEALTHCARE, LLC, as Co-Borrower

 

 

By: /s/ DENNIS M. OLIS
Name: Dennis M. Olis
Title: Chief Financial Officer

 

 

 

 

 

 

 



[Signature Page to Amendment]









 



JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By: /S/ KRYS SZREMSKI
Name: Krys Szremski
Title: Executive Director

 

 

 

 

 

 

 

 

[Signature Page to Amendment]









EXHIBIT A

AMENDED CREDIT AGREEMENT

 

 



 

 

 

 

 

 

 

 

 

 



 



 

 



 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 15, 2018

 

among

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.,

 

as Borrower,

 

ALLSCRIPTS HEALTHCARE, LLC,

 

as Co-Borrower

 

The Several Lenders from Time to Time Parties Hereto,

 

FIFTH THIRD BANK,

KEYBANK NATIONAL ASSOCIATION,

SUNTRUST BANK,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents,

 

BANK OF AMERICA, N.A.,

U.S. BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

DEUTSCHE BANK SECURITIES, INC. and

BMO HARRIS BANK, N.A.

as Co-Documentation Agents

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

JPMORGAN CHASE BANK, N.A.,

FIFTH THIRD BANK,

KEYBANC CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC. and

WELLS FARGO SECURITIES, LLC

as Lead Arrangers and Bookrunners

 

 

 

 



 
 

 

TABLE OF CONTENTS

 

 



    Page Section 1. Definitions 1 1.1 Defined Terms 1 1.2 Other Definitional
Provisions 31 1.3 Financial Calculations 32 Section 2. Amount and Terms of
Commitments 32 2.1 Term Commitments 32 2.2 Procedure for Term Loan Borrowing 32
2.3 Repayment of Term Loans 33 2.4 Revolving Commitments 33 2.5 Procedure for
Revolving Loan Borrowing 34 2.6 Swingline Commitment 35 2.7 Procedure for
Swingline Borrowing; Refunding of Swingline Loans 35 2.8 Commitment Fees, etc.
37 2.9 Termination or Reduction of Revolving Commitments 37 2.10 Illegality 37
2.11 Prepayments and Commitment Reductions 38 2.12 Conversion and Continuation
Options 39 2.13 Limitations on Eurodollar Tranches 39 2.14 Interest Rates and
Payment Dates 40 2.15 Computation of Interest and Fees 40 2.16 Inability to
Determine Interest Rate 41 2.17 Pro Rata Treatment and Payments 42 2.18
Requirements of Law 43 2.19 Taxes 45 2.20 Indemnity 48 2.21 Change of Lending
Office 49 2.22 Replacement of Lenders 49 2.23 Defaulting Lenders 50 2.24
Incremental Facility 51 2.25 Foreign Exchange Rate 54 Section 3. Letters of
Credit 55 3.1 L/C Commitment 55 3.2 Procedure for Issuance of Letter of Credit
55 3.3 Fees and Other Charges 56 3.4 L/C Participations 56 3.5 Reimbursement
Obligation of the Borrower and the Co-Borrower 57 3.6 Obligations Absolute 57
3.7 Letter of Credit Payments 58 3.8 Applications 58 3.9 Cash Collateralization
58 3.10 Currency Adjustments 58

 



 ii 

 

 

Section 4. Representations and Warranties 58 4.1 Organization; Powers 58 4.2
Authorization; Enforceability 59 4.3 Governmental Approvals; No Conflicts 59 4.4
Financial Condition 59 4.5 Properties 59 4.6 Litigation and Environmental
Matters 60 4.7 Compliance with Laws 60 4.8 Investment Company Status 60 4.9
Taxes 60 4.10 ERISA 60 4.11 Disclosure 60 4.12 Subsidiaries 61 4.13 Insurance 61
4.14 Labor Matters 61 4.15 Solvency 61 4.16 Federal Regulations 62 4.17 Use of
Proceeds 62 4.18 Security Documents 62 4.19 Regulation H 62 4.20 Anti-Terrorism
Laws 63 4.21 EEA Financial Institutions 63 Section 5. Conditions Precedent 63
5.1 Conditions to Restatement Date 63 5.2 Conditions to Each Extension of Credit
65 Section 6. Affirmative Covenants 65 6.1 Financial Statements 65 6.2
Certificates; Other Information 66 6.3 Payment of Taxes 67 6.4 Maintenance of
Existence; Compliance 67 6.5 Maintenance of Property; Insurance 67 6.6
Compliance with Laws 68 6.7 Inspection of Property; Books and Records;
Discussions 68 6.8 Notices 68 6.9 Environmental Laws 69 6.10 Additional
Collateral, etc. 69 Section 7. Negative Covenants 71 7.1 Financial Condition
Covenants 71 7.2 Indebtedness 71 7.3 Liens 72 7.4 Fundamental Changes 74 7.5
Disposition of Property 75 7.6 Restricted Payments 76 7.7 Reserved 77

 



 iii 

 

 

7.8 Investments 77 7.9 Payments and Modifications of Certain Debt Instruments 79
7.10 Transactions with Affiliates 79 7.11 Sales and Leasebacks 80 7.12 Swap
Agreements 80 7.13 Clauses Restricting Subsidiary Distributions 80 7.14 Lines of
Business 81 7.15 Use of Proceeds 81 7.16 Business; Liabilities; Assets of
Certain Subsidiaries 81 Section 8. Events of Default 82 Section 9. The Agents 85
9.1 Appointment 85 9.2 Delegation of Duties 85 9.3 Exculpatory Provisions 85 9.4
Reliance by Administrative Agent 86 9.5 Notice of Default 86 9.6 Non-Reliance on
Agents and Other Lenders 86 9.7 Indemnification 87 9.8 Agent in Its Individual
Capacity 87 9.9 Successor Administrative Agent 87 9.10 Lead Arrangers,
Syndication Agents and Co-Documentation Agents 88 9.11 Credit Bidding 88 Section
10. Miscellaneous 89 10.1 Amendments and Waivers 89 10.2 Notices 90 10.3 No
Waiver; Cumulative Remedies 91 10.4 Survival of Representations and Warranties
91 10.5 Payment of Expenses 92 10.6 Successors and Assigns; Participations and
Assignments 92 10.7 Adjustments; Set-off 96 10.8 Counterparts 96 10.9
Severability 96 10.10 Integration 96 10.11 GOVERNING LAW 96 10.12 Submission To
Jurisdiction; Waivers 97 10.13 Acknowledgements 97 10.14 No Fiduciary Duty 97
10.15 Additional Borrowers 98 10.16 Releases of Guarantees and Liens 99 10.17
Judgment Currency 100 10.18 WAIVERS OF JURY TRIAL 100 10.19 USA Patriot Act 100
10.20 Section 2.20 Waiver 101 10.21 No Novation 101 10.22 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 101 10.23 Certain ERISA Matters
101

 



 iv 

 

 

10.24 MIRE Events 103



 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 v 

 

 



EXHIBITS:   A [Reserved] B Form of Compliance Certificate C Form of Closing
Certificate D [Reserved] E Form of Assignment and Assumption G [Reserved] H Form
of Exemption Certificate I Form of Incremental Facility Activation Notice    
SCHEDULE:   1.1(A) Commitments 1.1(B)  [Reserved] 1.1(C) Administrative Schedule
1.1(D) [Reserved] 2 Existing Letters of Credit 4.6 Litigation 4.12 Subsidiaries
7.2(d) Existing Indebtedness 7.3(l) Existing Liens 7.8(g) Existing Investments
7.10 Transactions with Affiliates



 

 

 

 

 

 

 

 

 

 

 



 

 

 



 vi 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
February 15, 2018, among Allscripts Healthcare Solutions, Inc., a Delaware
corporation (the “Borrower”), Allscripts Healthcare, LLC, a North Carolina
limited liability company (the “Co-Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), Fifth Third Bank, KeyBank National Association, SunTrust Bank
and Wells Fargo Bank, National Association, as syndication agents (in such
capacity, each a “Syndication Agent” and together the “Syndication Agents”),
Bank of America, N.A., U.S. Bank, National Association, Royal Bank of Canada,
Deutsche Bank Securities Inc. and BMO Harris Bank, N.A. (in such capacity, each
a “Co-Documentation Agent” and together the “Co-Documentation Agents”) and
JPMorgan Chase Bank, N.A., as administrative agent.

 

R E C I T A L S

 

WHEREAS the Borrower, the Lenders, JPMorgan Chase Bank, N.A., as administrative
agent, and the other agents named therein are parties to that certain Credit
Agreement, dated as of June 28, 2013 (as amended prior to the date hereof,
including pursuant to amendments dated as of June 8, 2015, September 30, 2015,
March 28, 2016 and December 22, 2016, the “Existing Credit Agreement”) pursuant
to which certain loans and other extensions of credit were made to the Borrower;

 

WHEREAS, the Borrower desires to replace the term loans, revolving commitments
and revolving loans outstanding under the Existing Credit Agreement with the
Term Loans, Revolving Commitments and Revolving Loans hereunder; and

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.         Definitions

 

1.1              Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Eurodollar
Rate that would be calculated as of such day (or, if such day is not a Business
Day, as of the next preceding Business Day) in respect of a proposed Eurodollar
Loan with a one-month Interest Period plus 1.0%; provided that for purposes of
this definition, the Eurodollar Rate for any date shall be based on the
Applicable Screen Rate (or if the Applicable Screen Rate is not available for
such one-month period, the Dollar Interpolated Rate in respect of a one-month
Interest Period) at approximately 11:00 A.M. London time on such date. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or such
Eurodollar Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate,
respectively. If ABR is being used as an alternate rate of interest pursuant to
Section 2.16 hereof, then ABR shall be the greater of clause (a) and clause (b)
above and shall be determined without reference to clause (c) above.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceptable Currency”: the currencies of Singapore, Malaysia, the United Arab
Emirates, the State of Qatar, Australia, the United Kingdom, Hong Kong, India,
Canada and any additional currencies determined after the Restatement Date by
mutual agreement of the Borrower, Issuing Lender and Administrative Agent;
provided that each such currency is a lawful currency that is readily available,
freely transferable and not restricted, able to be converted into Dollars and
available in the London interbank deposit market.

 



 
 

 

“ACS Agreement”: the Agreement entered into between Affiliated Computer
Services, Inc. and Allscripts Healthcare, LLC on March 31, 2011 to provide
services to support the Borrower’s remote hosting services for Sunrise acute
care clients along with the related sale of a portion of its hosting equipment
and infrastructure for approximately $20,000,000.

 

“Additional Borrower”: as defined in Section 10.15.

 

“Adjustment Date”: a date that is three Business Days after the date on which
financial statements are delivered to the Administrative Agent pursuant to
Section 6.1, commencing with the date that is three Business Days after the date
the financial statements are delivered to the Administrative Agent with respect
to the fiscal quarter ending September 30, 2018 (the “First Adjustment Date”).

 

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

 

“Administrative Schedule”: Schedule 1.1(C) to this Agreement, which contains
administrative information in respect of each Foreign Currency and each Foreign
Currency Loan.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Lead Arrangers, the Syndication
Agents, the Co-Documentation Agents, the Administrative Agent and the Foreign
Currency Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time. If the Commitments
have terminated or expired, the Aggregate Exposure Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Agreement”: as defined in the preamble hereto.

 

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 



 2 

 

 

  ABR Loans Eurodollar Loans Revolving Loans and
Swingline Loans 1.00% 2.00% Term Loans 1.00% 2.00%

 

; provided, that on and after the First Adjustment Date, the Applicable Margin
with respect to Revolving Loans, Swingline Loans and Term Loans will be
determined pursuant to the Applicable Pricing Grid.

 

“Applicable Pricing Grid”: the table set forth below:

 

  Total Leverage Ratio Applicable Margin for Eurodollar Loans Applicable Margin
for ABR Loans Commitment
Fee Rate Level I Greater than 4.00 to 1.00 2.25% 1.25% 0.35% Level II Greater
than 3.25 to 1.00 but equal to or less than 4.00 to 1.00 2.00% 1.00% 0.30% Level
III Greater than 2.50 to 1.00 but equal to or less than 3.25 to 1.00 1.75% 0.75%
0.25% Level IV Equal to or less than 2.50 to 1.00 1.50% 0.50% 0.20%

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Total Leverage Ratio shall become effective
on each Adjustment Date and shall remain in effect until the next change to be
effected pursuant to this paragraph; provided that (a) no adjustment to a level
providing a lower pricing shall be effected while an Event of Default is in
existence and (b) the highest rate set forth in each column of the Applicable
Pricing Grid shall apply at all times while an Event of Default under clause (a)
or (f) of Section 8 shall have occurred and be continuing. If any financial
statements referred to above are not delivered within the time periods specified
in Section 6.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply. Each determination of
the Total Leverage Ratio pursuant to the Applicable Pricing Grid shall be made
in a manner consistent with the determination thereof pursuant to Section 7.1.

 

“Applicable Screen Rate”: as defined in the definition of “Eurodollar Base
Rate”.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by Section 7.5 (other than
clause (l) thereof)) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,000,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 



 3 

 

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code, to which Section 4975 of the Code applies or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Representative”: as defined in Section 2.27.

 

“Borrowers”: the Borrower and the Co-Borrower, collectively.

 

“Borrowing”: with respect to any Foreign Currency Loans, Loans made on the same
date, in the same Foreign Currency and as to which a single Interest Period is
in effect.

 

“Borrowing Date”: any Business Day specified by the Borrower or the Co-Borrower
as a date on which the Borrower or the Co-Borrower, as applicable, requests the
relevant Lenders to make Loans hereunder.

 



 4 

 

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market and (ii) with respect to notices and determinations in
connection with, and payments of principal and interest on, Foreign Currency
Loans (x) such day is also a day for trading by and between banks in deposits
for the applicable Foreign Currency in the interbank eurocurrency market, (y)
with respect to Foreign Currency Loan denominated in Euros, such day is also a
TARGET Day (as determined by the Administrative Agent) and (z) with respect to
Foreign Currency Loans denominated in a Foreign Currency other than Euros, such
day is also a day on which banks are open for dealings in such Foreign Currency
in the city which is the principal financial center of the country of issuance
of the applicable Foreign Currency.

 

“Calculation Date”: the last Business Day of each calendar month (or any other
day selected by the Administrative Agent); provided that (a) the second Business
Day preceding (or such other Business Day as the Administrative Agent shall deem
applicable with respect to any Foreign Currency in accordance with rate-setting
convention for such Foreign Currency) (i) each Borrowing Date with respect to
any Foreign Currency Loan or (ii) any date on which a Foreign Currency Loan is
continued shall also be a “Calculation Date”, (b) each Borrowing Date with
respect to any other Loan made hereunder shall also be a “Calculation Date” and
(c) the date of issuance, amendment, renewal or extension of a Letter of Credit
shall also be a Calculation Date.

 

“Capital Lease Obligations”: of any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing and any and
all securities convertible into or exchangeable into any of the foregoing (but
excluding, for the avoidance of doubt, Indebtedness convertible into or
exchangeable for any of the foregoing).

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) bonds or notes issued by or guaranteed by any Person
incorporated under the laws of the United States of America or any state thereof
at the time of acquisition rated at least A (or the equivalent thereof) or
better by S&P or at least A2 (or the equivalent thereof) or better by Moody’s
and maturing within one year of the date of acquisition; (h) money market mutual
or similar funds that invest exclusively in assets satisfying the requirements
of clauses (a) through (g) of this definition; or (i) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

 



 5 

 

 

“Cash Netting Amount”: as of any date, an amount equal to 100% of the
Unrestricted Cash of the Borrower and its Subsidiaries in excess of $25,000,000
as of such date that is held in or credited to accounts located in the United
States; provided, that in no event shall the Cash Netting Amount exceed
$100,000,000; provided further that for purposes of determining any pro forma
compliance or other incurrence-based ratio in each case with respect to any
incurrence of Indebtedness (including, without limitation, any Incremental
Facility), the cash proceeds to be received in connection with such incurrence
shall not be included in the Cash Netting Amount.

 

“CFC Domestic Subsidiary”: any Domestic Subsidiary that is owned by a Foreign
Subsidiary that is a Controlled Foreign Corporation.

 

“Change in Control”: (a) any “person” or “group” as such terms are used for
purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), whether or not applicable, is or becomes the “beneficial owner”
(as that term is used in Rules 13d-3 and 13d-5 under the Exchange Act, whether
or not applicable), directly or indirectly, of more than 35% of the total voting
power in the aggregate of all classes of Capital Stock then outstanding of the
Borrower normally entitled to vote in elections of directors, (b) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were neither (1) nominated by the board of directors
of the Borrower nor (2) appointed or approved by directors so nominated, (c) a
Specified Change in Control if the holders of the related Convertible Securities
holding more than $35,000,000 thereof elect to put such Convertible Securities
to the Borrower or (d) the Borrower shall cease to own, directly or indirectly,
100% of the Capital Stock and other equity interest of the Co-Borrower and each
Additional Borrower.

 

“Co-Borrower”: as defined in the preamble hereto.

 

“Co-Documentation Agents”: as defined in the preamble hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties (other than Excluded Property),
now owned or hereafter acquired, upon which a Lien is purported to be created by
any Security Document.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee Rate”: 0.30% per annum; provided, that on and after the First
Adjustment Date, the Commitment Fee Rate will be determined pursuant to the
Applicable Pricing Grid.

 



 6 

 

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated January 2018 and furnished to certain Lenders.

 

“Consolidated Tangible Assets”: at any date, Consolidated Total Assets as set
forth in the consolidated balance sheet for the most recently ended fiscal
quarter of the Borrower for which a consolidated balance sheet is available
minus (i) cash and Cash Equivalents as of such date, (ii) the net book value of
all assets reflected on such balance sheet which would be treated as intangible
assets and (iii) all goodwill, tradenames, trademarks, patents and unamortized
debt discount and expense of the Borrower and its Subsidiaries reflected on such
balance sheet, in each case calculated on a consolidated basis in accordance
with GAAP.

 

“Consolidated Total Assets”: at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Subsidiaries at
such date.  

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Contributed Subsidiaries”: Allscripts Healthcare International Holdings, LLC,
dbMotion LTD and Allscripts Canada Corporation.

 

“Controlled Foreign Corporation”: as defined in Section 957(a) of the Code.

 

“Convertible Securities”: any Indebtedness of the Borrower or any Subsidiary of
the Borrower or preferred stock of the Borrower that is or will become, upon the
occurrence of certain specified events or after the passage of a specified
amount of time, convertible into or exchangeable for Capital Stock of the
Borrower or any Subsidiary of the Borrower, cash or any combination thereof.

 

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or a
Bail-In Action.

 



 7 

 

 

“Designated Noncash Consideration”: noncash consideration received by the
Borrower or its Subsidiaries in connection with a Disposition that is designated
by the Borrower as Designated Noncash Consideration, less the amount of cash or
Cash Equivalents received in connection with a subsequent Disposition of such
Designated Noncash Consideration within 90 days following such Disposition.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disregarded Entity”: a Person that is disregarded as separate from its owner
for federal income tax purposes within the meaning of Code Section 7701 and the
related Treasury regulations.

 

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date.

 

“Dollar Interpolated Rate”: as defined in the definition of “Eurodollar Base
Rate”.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 



 8 

 

 

“EBITDA”: without duplication, for any period, (i) consolidated net income from
continuing operations of the Borrower and its Subsidiaries, plus (ii) (to the
extent reflected as a charge in the statement of consolidated net income for
such period) depreciation, amortization, non-cash stock-based compensation
expenses, interest expense, income taxes, minus (iii) in the case of income (to
the extent included in the statement of consolidated net income for such period)
or plus in the case of losses (to the extent reflected as a charge in the
statement of consolidated net income for such period), non-cash non-operating
items and one-time charges and non-cash extraordinary gains or losses and other
non-cash non-recurring items of income or expense plus (iv) (to the extent
reflected as a charge in the statement of consolidated net income for such
period (other than with respect to clause (f) below)) (a) non-recurring
transaction fees and expenses associated with or incurred by the Borrower or any
of its Subsidiaries in connection with this Agreement, any other permitted
issuances of Indebtedness or Capital Stock, any Disposition permitted hereunder
(or under the Existing Credit Agreement if completed prior to the Restatement
Date) or any Permitted Acquisition or other Investment permitted hereunder (or
under the Existing Credit Agreement if completed prior to the Restatement Date);
(b) transaction fees and expenses associated with or incurred by the Borrower or
any of its Subsidiaries in connection with any Permitted Acquisition (including
under the Existing Credit Agreement, if completed prior to the Restatement
Date); (c) deferred revenue adjustments made in accordance with GAAP; (d) cash
charges recorded by the Borrower or any of its Subsidiaries in connection with
any monetary judgments or settlements arising out of non-ordinary course
litigation or any other dispute resolution proceedings, or any facility
closures, work force reductions, restructurings, relocations and product
consolidation, cost savings and operating improvement initiatives, discontinued
operations and asset Dispositions outside the ordinary course of business
(provided, that the amount of cash charges permitted to be added back pursuant
to this clause (d) shall not exceed 5% of EBITDA for such measurement period
(calculated before giving effect to such addback)); (e) any write-off of
capitalized debt issuance costs associated with Indebtedness (including the
Loans) during such period and any loss, cost or expense during such period
attributable to the early extinguishment of Indebtedness, including the
Convertible Securities and the exercise, unwind or termination of the Permitted
Equity Derivative Instruments; (f) the amount of the cost savings, operating
expense reductions and cost synergies projected by the Borrower in good faith to
be realized in connection with (i) any Permitted Acquisition or other investment
permitted hereunder or (ii) any cost savings or operating improvement
initiative, in each case to result from actions either taken or planned to be
taken within 18 months (which cost savings, operating expense reductions and
cost synergies projected to result from any such action shall be added to EBITDA
for any measurement period ending not more than 18 months after such action is
taken as though such cost savings, operating expense reductions and cost
synergies had been realized on the first day of the relevant measurement
period), net of the amount of actual benefits realized from such actions;
provided that (i) such cost savings, operating expenses or cost synergies are
reasonably identifiable and factually supportable, and certified by the
Borrower’s chief financial officer, (ii) no cost savings, operating expense
reductions or cost synergies shall be added pursuant to this clause (f) to the
extent duplicative of any expenses or charges otherwise added to (or excluded
from) EBITDA, whether through a pro forma adjustment or otherwise, for such
period and (iii) the aggregate amount of cost savings, operating expense
reductions and cost synergies added pursuant to this clause (f) shall not exceed
15% of EBITDA for such measurement period (calculated before giving effect to
such addback); (g) non-recurring severance, retention, transition service and
similar costs and non-recurring transaction fees and expenses, in each case
incurred by the Borrower or any of its Subsidiaries in connection with the
acquisition by the Borrower or any of its Subsidiaries of the Enterprise
Information Solutions division of McKesson Corporation; provided that the amount
of costs added back pursuant to this clause (g) shall not exceed $50,000,000 in
the aggregate; and (h) non-recurring cash charges recorded by the Borrower or
its Subsidiaries in connection with the April 2017 legal settlement described in
the Borrower’s Form 10-Q for the fiscal quarter ended March 31, 2017 and minus
(v) (to the extent included in the statement of consolidated net income for such
period) any gain or income during such period attributable to the early
extinguishment of Indebtedness, including the Convertible Securities and the
exercise, unwind or termination of the Permitted Equity Derivative Instruments.

 

Notwithstanding the foregoing, if the Borrower or any of its Subsidiaries
acquires Capital Stock or assets of any Person in a transaction constituting a
Permitted Acquisition during such period, EBITDA shall be adjusted to give pro
forma effect to such acquisition assuming that such transaction had occurred on
the first day of such period; provided that (i) if such Permitted Acquisition is
consummated by a Subsidiary that is not a Wholly Owned Subsidiary, EBITDA shall
only be adjusted in proportion to the percentage ownership of the Borrower or
any of its Wholly Owned Subsidiaries in such non-Wholly Owned Subsidiary (e.g.,
if a Borrower owns 70% of a Subsidiary and such Subsidiary consummates a
Permitted Acquisition of a Person, a pro forma adjustment to EBITDA shall be
made with respect to no more than 70% of the EBITDA of such Person, (ii) if such
Permitted Acquisition is of less than 100% of the Capital Stock of any Person,
EBITDA shall only be adjusted in proportion to the percentage ownership of the
Borrower or the applicable Subsidiary in such Person (e.g., if the Borrower
acquires 70% of the Capital Stock of a Person, a pro forma adjustment to EBITDA
shall be made with respect to no more than 70% of the EBITDA of the acquired
Person)) and (iii) the income statement items attributable to the acquired
business may include pro forma adjustments in accordance with, and subject to,
clause (f) of the definition of EBITDA (with any such adjustments being adjusted
in proportion to the percentage ownership of the Borrower, in accordance with
clauses (i) and (ii)).

 



 9 

 

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Election Date”: with respect to any fiscal quarter, the date by which the
Borrower must deliver financial statements in respect of such fiscal quarter in
accordance with Section 6.1(a) or (b).

 

“Environmental Laws”: all laws (including common law), rules, regulations,
statutes, codes, ordinances, orders, decrees, judgments, injunctions, notices or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any other Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Loan Party, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Sections 302 and 303 of
ERISA and Sections 412 and 4971 of the Code, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived, whether or not such automatic
waiver is hereafter eliminated); (b) any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the receipt by the Borrower or any of its
Subsidiaries or any other Loan Party or any of their ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (g) the
incurrence by the Borrower or any of its Subsidiaries or any other Loan Party or
any of their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA).

 



 10 

 

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Euro”: the single currency of participating member states of the European
Union.

 

“Eurocurrency Base Rate”: with respect to (a) any Foreign Currency Loan (other
than Euros) for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable Foreign Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case, the
“LIBOR Screen Rate”) as of 11:00 A.M. (London time) on the Quotation Day for
such Interest Period and (b) any Foreign Currency Loan denominated in Euros for
any Interest Period, the interbank offered rate administered by the Banking
Federation of the European Union (or any other Person that takes over the
administration of such rate) for Euros for a period equal in length to such
Interest Period as displayed on page EURIBOR01 of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “EURIBOR Screen Rate”) as of 11:00 A.M. (London time) on the
Quotation Day for such Interest Period; provided that if the applicable Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further that, if the Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the applicable Foreign Currency, then the Eurocurrency Base Rate
shall be the Interpolated Rate at such time (provided that if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement).

 

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 



 11 

 

 

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Foreign Currency Loan, a rate per annum determined for such day
in accordance with the following formula:

 

  Eurocurrency Base Rate   1.00 - Eurocurrency Reserve Requirements



 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar Loan
or a Foreign Currency Loan, the aggregate (without duplication) of the maximum
rates (expressed as a decimal fraction) of reserve requirements in effect on
such day (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Applicable Screen Rate”) at approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period; provided, that, if the Applicable Screen Rate shall not be available at
such time for such Interest Period (a “Dollar Impacted Interest Period”) with
respect to Dollars, then the Eurodollar Base Rate shall be the Dollar
Interpolated Rate at such time; provided further, that if the Applicable Screen
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this agreement. “Dollar Interpolated Rate” means, at any time, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Applicable Screen
Rate for the longest period (for which that Applicable Screen Rate is available
in Dollars) that is shorter than the Dollar Impacted Interest Period and (b) the
Applicable Screen Rate for the shortest period (for which that Applicable Screen
Rate is available for Dollars) that exceeds the Dollar Impacted Interest Period,
in each case, at such time; provided, that if the Dollar Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  Eurodollar Base Rate   1.00 - Eurocurrency Reserve Requirements



 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 



 12 

 

 

“Exchange Rate”: with respect to any non-Dollar currency on any date, (i) if
such amount is an Initial Foreign Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange for the purchase of the Dollars
with such Initial Foreign Currency in the London foreign exchange market at or
about 11:00 A.M. (London time) on a particular day as displayed by ICE Data
Services  as the “ask price”, or as displayed on such other information service
which publishes that rate of exchange from time to time in place of ICE Data
Services (or if such service ceases to be available, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (b) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.

 

“Excluded Domestic Subsidiary”: any Domestic Subsidiary (i) that is a
Disregarded Entity, (ii) that owns (directly or through a Disregarded Entity)
65% or more of the voting Capital Stock of a Foreign Subsidiary that is a
Controlled Foreign Corporation, and (iii) that holds no material assets other
than (x) Capital Stock of one or more Foreign Subsidiaries that are Controlled
Foreign Corporations, (y) Capital Stock of one or more Disregarded Entities that
hold no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are Controlled Foreign Corporations and (z) the assets
permitted by Section 7.16.

 

“Excluded Domestic Subsidiary Interests”: 35% of the voting Capital Stock of any
Excluded Domestic Subsidiary.

 

“Excluded Foreign Subsidiary Interests”: 35% of the voting Capital Stock of any
Foreign Subsidiary that is a Material Subsidiary directly owned by a Loan Party
and 100% of the Capital Stock of any other Foreign Subsidiary.

 

“Excluded Property”: (i) assets (including vehicles) that are subject to
certificated title statues, (ii) Excluded Real Property, (iii) assets as to
which the Administrative Agent shall determine in its sole reasonable discretion
that the cost of obtaining a security interest therein or perfection thereof are
excessive in relation to the value of the security to be afforded thereby, (iv)
assets as to which granting or perfecting such security interests would violate
(a) applicable law or (b) contracts evidencing or giving rise to such assets
(but only to the extent such contractual provisions are not rendered ineffective
by applicable law or otherwise unenforceable), (v) any contract in which the
grant of a security interest therein is prohibited thereby (but only to the
extent such contractual provisions are not rendered ineffective by applicable
law or otherwise unenforceable), (vi) the Capital Stock of Newco and all shares
of Capital Stock of the Borrower owned by Newco, (vii) all Excluded Foreign
Subsidiary Interests, (viii) all assets of any Foreign Subsidiary (including for
this purpose, any Capital Stock of a Domestic Subsidiary owned by such Foreign
Subsidiary) and all assets of any CFC Domestic Subsidiary and (ix) all Excluded
Domestic Subsidiary Interests.

 

“Excluded Real Property”: (i) ownership interests in real property having a fair
market value (together with improvements thereof) of less than $5,000,000, and
(ii) leasehold interests in real property.

 

“Excluded Taxes”: as defined in Section 2.19(a).

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Existing Letters of Credit”: those letters of credit described on Schedule 2
issued under the Existing Credit Agreement that are outstanding thereunder on
the Restatement Date.

 



 13 

 

 

“Existing Revolving Commitments”: “Revolving Commitments” outstanding under the
Existing Credit Agreement on the Restatement Date.

 

“Existing Revolving Lender”: a “Revolving Lender” under the Existing Credit
Agreement on the Restatement Date.

 

“Existing Revolving Loans”: “Revolving Loans” outstanding under the Existing
Credit Agreement on the Restatement Date.

 

“Existing Term Loans”: “Term Loans” outstanding under the Existing Credit
Agreement on the Restatement Date.

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the Restatement Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation, or
official agreement implementing an official government agreement with respect to
the foregoing.

 

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“First Adjustment Date”: see the definition of “Adjustment Date”.

 

“Flood Hazard Property”: any property located in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Flood Insurance Laws”: collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

 

“Foreign Currency”: Sterling and the Euro and any additional currencies
determined after the Restatement Date by mutual agreement of the Borrower, the
Revolving Lenders and the Administrative Agent; provided that each such currency
is a lawful currency that is readily available, freely transferable and not
restricted, able to be converted into Dollars and available in the London
interbank deposit market.

 



 14 

 

 

“Foreign Currency Agent”: J.P. Morgan Europe Limited, as foreign currency agent
with respect to the Foreign Currency Loans, together with any of its successors.

 

“Foreign Currency Loans”: Revolving Loans denominated in any Foreign Currency.

 

“Foreign Currency Sublimit”: $100,000,000.

 

“Foreign Currency Tranche”: the collective reference to Foreign Currency Loans
which (a) are denominated in the same Foreign Currency and (b) have current
Interest Periods which begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Foreign Holding Companies”: the New Dutch CV, the New Dutch BV and any
Subsidiary of the New Dutch BV or New Dutch CV which holds no material assets
other than (a) Capital Stock of one or more Foreign Subsidiaries or (b) Capital
Stock of one or more Disregarded Entities that hold no material assets other
than Capital Stock of one or more Foreign Subsidiaries.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. Without limiting the
generality of the foregoing, any operating lease that is treated as a capital
lease as a result of an Accounting Change shall be treated as an operating lease
for all purposes under this Agreement until this Agreement has been so amended.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC. The provisions of ASC 606 – Revenue From
Contracts With Customers shall be deemed to be an Accounting Change occurring
after the Restatement Date for purposes of this Agreement.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank), any securities exchange and
any self-regulatory organization (including the National Association of
Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 



 15 

 

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of June 28, 2013, by the Borrower, the Co-Borrower and each Subsidiary
Guarantor in favor of the Administrative Agent, as amended, supplemented,
restated or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement or similar obligation, of the guaranteeing
Person that guarantees or in effect guarantees, or which is given to induce the
creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any Indebtedness
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increased Amount Date”: as defined in Section 2.24(a).

 

“Incremental Amount”: at any time, the excess, if any, of (a) $600,000,000 over
(b) the aggregate amount of all Incremental Term Loans made plus all Incremental
Revolving Commitments established, in each case after the Restatement Date but
prior to such time pursuant to Section 2.24(a).

 

“Incremental Assumption Agreement”: an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Co-Borrower, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Lenders.

 

“Incremental Facility”: any facility established by the Lenders pursuant to
Section 2.24.

 

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit I.

 

“Incremental Revolving Commitment”: the Revolving Commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower and the Co-Borrower.

 



 16 

 

 

“Incremental Revolving Lender”: each Lender which holds an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loans”: the Revolving Loans made by one or more Lenders
to the Borrower and/or the Co-Borrower pursuant to Section 2.24 and/or any
Incremental Assumption Agreement.

 

“Incremental Term Lender”: each Lender which holds an Incremental Term Loan.

 

“Incremental Term Loans”: the Term Loans made by one or more Lenders to the
Borrower and/or the Co-Borrower pursuant to Section 2.24 and/or any Incremental
Assumption Agreement.

 

“Indebtedness”: of any Person, without duplication, (a) all payment obligations
of such Person for borrowed money, (b) all payment obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all payment
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all payment
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable not overdue more than 90 days and
accounts payable overdue by more than 90 days that are being disputed in good
faith and for which adequate reserves in accordance with GAAP have been
established on the books of such Person, in each case incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed; provided, that if such Person has not assumed or
otherwise become liable in respect of such Indebtedness, such obligations shall
be deemed to be in an amount equal to the lesser of (i) the amount of such
Indebtedness and (ii) fair market value of such property at the time of
determination (in the Borrower’s good faith estimate), (f) all Guarantee
Obligations by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all payment obligations, contingent or
otherwise, of such Person as an account party or an applicant under or in
respect of letters of credit and letters of guaranty, (i) all payment
obligations, contingent or otherwise, of such Person, as an account party or
applicant under or in respect of bankers’ acceptances and (j) for the purposes
of Section 8(e) only, all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding anything to the contrary set forth herein, (a) in no
event shall payment or any other debt obligations as classified under GAAP of
the Borrower pursuant to the ACS Agreement, as in effect on February 19, 2013,
constitute Indebtedness of the Borrower under this Agreement, (b) in no event
shall any Permitted Equity Derivative Instruments or obligations thereunder
constitute Indebtedness under this Agreement and (c) purchase price adjustments,
earn-outs or similar obligations shall not constitute Indebtedness unless
required to be reflected as a liability on a balance sheet (other than the
footnotes thereto) in accordance with GAAP and not paid within (30) days after
the date when due.

 

“Initial Foreign Currencies”: Sterling and the Euro.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 



 17 

 

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, inventions, designs, patents, patent licenses, trademarks,
tradenames, domain names and other source indicators, trademark licenses,
technology, trade secrets, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Interest Coverage Ratio”: as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) EBITDA for the four fiscal quarters ending on such
date to (b) Interest Expense paid in cash for such four fiscal quarter period,
determined in each case on a consolidated basis for the Borrower and its
Subsidiaries.

 

“Interest Expense”: for any period, interest expense of the Borrower and its
Subsidiaries, on a consolidated basis, during such period, determined in
accordance with GAAP, provided that, if the Borrower or any of its Subsidiaries
acquires Capital Stock or assets of any Person in a transaction constituting a
Permitted Acquisition during such period, Interest Expense shall be adjusted to
give pro forma effect to such acquisition assuming that such transaction had
occurred on the first day of such period; provided, further, that “Interest
Expense” shall be calculated after giving effect to Swap Agreements (including
associated costs), but excluding unrealized gains and losses with respect to
Swap Agreements.

 

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan or Foreign Currency Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan or Foreign Currency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, (d)
as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect thereof
and (e) as to any Swingline Loan, the day that such Loan is required to be
repaid.

 

“Interest Period”: as to any Eurodollar Loan or Foreign Currency Loan, (a)
initially, the period commencing on the borrowing date (or, with respect to
Eurodollar Loans, the conversion date, as the case may be) with respect to such
Eurodollar Loan or Foreign Currency Loan and ending one, two, three or six
months (or, with respect to Revolving Loans denominated in Dollars, if available
to or otherwise agreed by all Lenders under the Revolving Facility, seven days)
thereafter, as selected by the Borrower or the Co-Borrower, as applicable, in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan or Foreign
Currency Loan and ending one, two, three or six months (or, with respect to
Revolving Loans denominated in Dollars, if agreed to by all Lenders under the
Revolving Facility, seven days) thereafter, as selected by the Borrower or the
Co-Borrower, as applicable, by irrevocable notice to the Administrative Agent
not later than 11:00 A.M., Local Time, on the date that is three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 



 18 

 

 

(ii)       the Borrower or the Co-Borrower, as applicable, may not select an
Interest Period under a particular Facility that would extend beyond the
Revolving Termination Date or beyond the date final payment is due on the Term
Loans; and

 

(iii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Interpolated Rate”: at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in the applicable Foreign Currency) that is shorter
than the Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available for the applicable Foreign
Currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“Investments”: as defined in Section 7.8.

 

“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Fifth Third Bank, KeyBank
National Association, SunTrust Bank and Wells Fargo Bank, National Association
and any other Revolving Lender approved by the Administrative Agent and the
Borrower that has agreed in its sole discretion to act as an “Issuing Lender”
hereunder, or any of their respective affiliates, in each case in its capacity
as issuer of any Letter of Credit. Each reference herein to “the Issuing Lender”
shall be deemed to be a reference to the relevant Issuing Lender.

 

“Joint Ventures”: as to the Borrower or any Subsidiary, any other Person a
majority of the Capital Stock of which is owned by the Borrower and its
Subsidiaries and which is consolidated in the Borrower’s consolidated financial
statements in accordance with GAAP, but which is not a Subsidiary of the
Borrower; provided that the Net Smart Joint Venture shall be a Joint Venture
hereunder so long as it is consolidated in the Borrower’s consolidated financial
statements in accordance with GAAP.

 

“Judgment Currency”: as defined in Section 10.17(a).

 

“Judgment Currency Conversion Date”: as defined in Section 10.17(a).

 

“L/C Commitment”: $50,000,000.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including the aggregate Dollar Equivalent of the undrawn and unexpired amount
of the then outstanding Letters of Credit denominated in Acceptable Currencies)
and (b) the aggregate amount of drawings under Letters of Credit (including the
Dollar Equivalent of the aggregate amount of drawings under Letters of Credit
denominated in Acceptable Currencies) that have not then been reimbursed
pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lead Arrangers”: JPMorgan Chase Bank, N.A., Fifth Third Bank, Keybanc Capital
Markets, SunTrust Robinson Humphrey, Inc. and Wells Fargo Securities, LLC, as
the arrangers of the Commitments under this Agreement.

 



 19 

 

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Conditionality Acquisition”: as defined in Section 2.24(c).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Replacement Facility Amendment, the
Security Documents, the Notes, any Incremental Assumption Agreement, and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”: the Borrower, the Co-Borrower and each Subsidiary Guarantor.

 

“Local Time”: (a) with respect to Foreign Currency Loans, local time in London
and (b) with respect to Eurodollar Loans, local time in New York City.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or (b) a material impairment in the ability of the
Loan Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Subsidiary”: at any time of determination, any Subsidiary of the
Borrower that has total annual revenues of more than $10,000,000 or total assets
of more than $15,000,000 for the four fiscal quarters most recently ended (it
being understood that the determination of total annual revenues and total
assets shall exclude intercompany payables and receivables).

 

“Mortgaged Property”: each parcel of real property owned by the Borrower or any
Subsidiary that is covered by a Mortgage.

 

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 



 20 

 

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), other customary fees and expenses actually
incurred in connection therewith and net of any transfer or similar taxes and
other Taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements, in each case, to the extent the credit or deduction or
payment under such an arrangement, as applicable, is reasonably expected to
reduce such tax amounts as determined by treating the income from such Asset
Sale or Recovery Event as if it were the last item of income available to offset
such credit or deduction or payment) and amounts provided as a reserve, in
accordance with GAAP against any liabilities under any indemnification
obligations and any purchase price adjustments associated with any Asset Sale
and (b) in connection with any incurrence of Indebtedness, the cash proceeds
received from such incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“Net Smart Joint Venture”: the Joint Venture described in Borrower’s Form 8-K
dated April 19, 2016, and filed April 25, 2016.

 

“Net Smart Sub”: Andrews Henderson LLC, a Delaware limited liability company.

 

“New Dutch BV”: Allscripts B.V., a besloten vennootschap organized under the
laws of the Netherlands.

 

“New Dutch CV”: Allscripts C.V., a commanditaire vennootschap organized under
the laws of the Netherlands.

 

“New US LLC”: Allscripts IHC, LLC, a Delaware limited liability company.

 

“Newco”: Coniston Exchange LLC, a Delaware limited liability company.

 

“Non-Excluded Taxes”: as defined in Section 2.19(a).

 

“Non-U.S. Lender”: as defined in Section 2.19(e).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M. (New York City time) on such day received to
the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 



 21 

 

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or the Co-Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower and the Co-Borrower to the
Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower or the Co-Borrower pursuant hereto) or otherwise.

 

“Other Taxes”: any and all present or future stamp or documentary Taxes,
recording and filing fees or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

 

“Overnight Eurocurrency Rate”: with respect to any Loans or overdue amount in
respect thereof, the rate of interest per annum at which overnight deposits in
the applicable currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of JPMorgan Chase Bank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c).

 

“Patriot Act”: as defined in Section 10.19.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 



 22 

 

 

“Permitted Acquisition”: (i) the acquisition by the Borrower of Practice Fusion,
Inc. and (ii) any acquisition by the Borrower or any Subsidiary of the Borrower
of all or a majority of the Capital Stock in, all or substantially all of the
assets of, or all or substantially all of the assets constituting a business
unit, division, product line or line of business of a Person if (a) no Default
or Event of Default shall have occurred and be continuing or result from such
acquisition, (b) such acquisition is of a Person in a business reasonably
related to the Borrower’s existing business (or of assets used in a
reasonably-related business), (c) such acquisition is not a tender offer or
similar solicitation which has not been approved (prior to such acquisition) by
the board of directors (or any other applicable governing body) of such Person,
(d) such acquisition is completed in accordance with applicable laws, (e) the
terms of Section 6.10 are satisfied promptly following the closing of such
acquisition or within such time period thereafter as the Administrative Agent
may reasonably require, (f) the Borrower is in compliance on a pro forma basis
with Section 7.1, recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available on
or prior to the date of such acquisition (or, at the Borrower’s election with
respect to any Limited Conditionality Acquisition, on or prior to the date of
execution of the applicable acquisition documents) as if such acquisition has
occurred on the first day of such period for purposes of calculating EBITDA and
using Indebtedness as of the date of, and after giving effect to, such
acquisition (or, if applicable, Indebtedness as of the date of execution of the
applicable acquisition documents after giving effect to such acquisition and any
Indebtedness incurred in connection therewith), (g) after giving effect to such
acquisition, the aggregate purchase price (which shall be deemed to include the
principal amount of Indebtedness that is assumed in connection with the
acquisition and the Borrower’s good faith estimate (as of the date of
consummation of such acquisition or as of the date of execution of the
applicable acquisition documentation, as the case may be) of the aggregate
amount that will be payable by the Borrower and its Subsidiaries pursuant to any
post-closing payment adjustments or earn-outs with respect to such acquisition)
in respect of all Permitted Acquisitions of Persons that are not required to
become Loan Parties pursuant to Section 6.10 and assets that are acquired by
Persons that are not Loan Parties does not exceed the greater of (i)
$200,000,000 and (ii) 15% of Consolidated Tangible Assets as of the date of such
acquisition (or, at the Borrower’s election with respect to a Limited
Conditionality Acquisition, as of the date of execution of the applicable
acquisition documents); provided that (A) the limitation under this clause (g)
shall cease to apply if after giving effect to such acquisition, the Senior
Secured Leverage Ratio, recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available on
or prior to the date of such acquisition (or, at the Borrower’s election with
respect to a Limited Conditionality Acquisition, on or prior to the date of
execution of the applicable acquisition documents) as if such acquisition has
occurred on the first day of such period for purposes of calculating EBITDA and
using Indebtedness as of the date of, and after giving effect to, such
acquisition (or, if applicable, Indebtedness as of the date of execution of the
applicable acquisition documents after giving effect to such acquisition and any
Indebtedness incurred in connection therewith), is less than 3.00 to 1.0 and (B)
in the event a Permitted Acquisition involves the purchase of Persons who are
required, and Persons who are not required, to become Loan Parties or assets
purchased by Persons who are, and Persons who are not, Loan Parties, the
aggregate purchase price shall be allocated between such acquired Persons or
assets as the case may be as reasonably determined by a Responsible Officer of
the Borrower, and only the amount allocated to the acquired Persons not required
to become Loan Parties or assets acquired by Persons who are not Loan Parties
shall be applied against the foregoing limits; and (h) the Borrower has
delivered to the Administrative Agent a certificate of a Responsible Officer to
the effect set forth in clauses (a) through (g) above, together with all
relevant financial information for the Person or assets to be acquired.

 



 23 

 

 

“Permitted Convertible Securities Refinancing Indebtedness”: in respect of any
Convertible Securities (or, in the case of any extension, renewal or refinancing
of any Permitted Convertible Securities Refinancing Indebtedness, such Permitted
Convertible Securities Refinancing Indebtedness) (the “Original Indebtedness”),
any Convertible Securities or unsecured Indebtedness that extends, renews or
refinances such Original Indebtedness; provided that (a) the principal amount
(or accreted value, if applicable) of such Permitted Convertible Securities
Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing and any fees, costs and expenses of the
exercise, unwind or termination of any related Permitted Equity Derivative
Instrument; (b) the stated final maturity of such Permitted Convertible
Securities Refinancing Indebtedness shall not be earlier than that of such
Original Indebtedness, and such stated final maturity shall not be subject to
any conditions that could result in such stated final maturity occurring on a
date that precedes the stated final maturity of such Original Indebtedness; (c)
such Permitted Convertible Securities Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control, fundamental change, or upon conversion
or exchange in the case of convertible or exchangeable Indebtedness or as and to
the extent such repayment, prepayment, redemption, repurchase or defeasance
would have been required pursuant to the terms of such Original Indebtedness)
prior to the earlier of (i) the maturity of such Original Indebtedness and (ii)
the date that is 91 days after the latest maturity date in respect of the
Facilities (including any Incremental Facility) in effect on the date of such
extension, renewal or refinancing; (d) such Permitted Convertible Securities
Refinancing Indebtedness has negative covenants and events of default that are
no more restrictive, taken as a whole, than the negative covenants and events of
default set forth in the Loan Documents as of the date of incurrence of such
Indebtedness; (e) such Permitted Convertible Securities Refinancing Indebtedness
shall not constitute an obligation (including pursuant to a guarantee) of any
Group Member other than a Loan Party; and (f) any such Permitted Convertible
Securities Refinancing Indebtedness shall be unsecured.

 

“Permitted Equity Derivative Instruments”: any call options or forward purchase
contracts (or similar instruments) relating to the Capital Stock of the Borrower
or any Subsidiary of the Borrower (or the cash value thereof), any share loan
agreements or similar arrangements (for the lending of Capital Stock by the
Borrower or any Subsidiary of the Borrower to any underwriter or third party)
and any warrants to purchase or otherwise acquire any Capital Stock of the
Borrower or any Subsidiary of the Borrower (or the cash value thereof), in each
case purchased, entered into or issued contemporaneously or otherwise in
connection with the issuance of Convertible Securities and any instrument
entered into in connection with any “unwind” of any of the foregoing; provided
that, with respect to any such issuance of Convertible Securities, the aggregate
cash consideration paid by the Borrower and its Subsidiaries for Permitted
Equity Derivative Instruments acquired, entered into or issued in connection
therewith (net of any proceeds received by the Borrower and its Subsidiaries for
the sale or issuance of any Permitted Equity Derivative Instruments entered into
or issued in connection therewith) shall not exceed $40,000,000.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Group Member or any of their
ERISA Affiliates, is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment”: as defined in Section 7.9. “Prepay” has a meaning correlative
thereto.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

“Projections”: as defined in Section 6.2(c).

 



 24 

 

 

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Quotation Day”: with respect to (i) Sterling, the first day of such Interest
Period, (ii) with respect to Euro, two TARGET Days before the first day of such
Interest Period and (iii) for any other Foreign Currency, two Business Days
prior to the commencement of such Interest Period (unless the rate fixing day in
accordance with market practice in the applicable interbank market is otherwise,
as determined by the Administrative Agent).

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refunded Swingline Loans”: as defined in Section 2.7.

 

“Refusing Lender”: as defined in Section 10.15(a).

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower or the Co-Borrower,
as applicable, to reimburse the Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(c) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair productive assets of the kind then used or
usable by the Borrower or any of its Subsidiaries.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair productive assets
of the kind then used or usable by the Borrower or any of its Subsidiaries.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if a binding contract to use the Net Cash Proceeds has been entered into
within 12 months after such Reinvestment Event, the date occurring 18 months
after such Reinvestment Event) and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair
productive assets of the kind then used or usable by the Borrower or any of its
Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.

 



 25 

 

 

“Replacement Facility Amendment”: that certain Replacement Facility Amendment,
dated as of February 15, 2018, among the Borrower, the Co-Borrower, the Lenders
party thereto, the Administrative Agent and the other parties party thereto.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”: as defined in Section 2.25(a).

 

“Responsible Officer”: the chairman, chief executive officer, president or chief
financial officer of the Borrower.

 

“Restatement Date”: the date on which the conditions precedent set forth in
Section 5.1 have been satisfied, which date is February 15, 2018.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Commitment”: on and after the Restatement Date, as to any Lender, the
obligation of such Lender, if any, to make Revolving Loans and participate in
Swingline Loans and Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Revolving
Commitment” opposite such Lender’s name on Schedule 1.1(A) or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. As of the
Restatement Date, the amount of the Total Revolving Commitments is $900,000,000.

 

“Revolving Commitment Period”: the period from and including the Restatement
Date to the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans (other than Foreign Currency Loans) held by such Lender then outstanding,
(b) such Lender’s Revolving Percentage of the L/C Obligations then outstanding,
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding and (d) such Lender’s Revolving Percentage of
the Dollar Equivalent of the aggregate principal amount of Foreign Currency
Loans then outstanding.

 

“Revolving Facility”: see the definition of “Facility”.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 



 26 

 

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, when a Defaulting Lender shall exist, (i)
in the case of Section 2.23, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment and (ii) in the case of
the defined term “Revolving Extensions of Credit” (other than as used in Section
2.23(c)) and Sections 2.4(a), 2.4(b) and 2.6(a), Revolving Percentages shall be
adjusted to give effect to any reallocation effected pursuant to Section
2.23(c).

 

“Revolving Termination Date”: February 15, 2023.

 

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Restatement Date,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the U.S. Department of State), the European Union or
its member states, Her Majesty’s Treasury, or the United Nations.

 

“Screen Rate”: the LIBOR Screen Rate or EURIBOR Screen Rate (each as defined in
the definition of “Eurocurrency Base Rate”), as applicable.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Amendment”: the Second Amendment to the Existing Credit Agreement, dated
as of December 22, 2016, among the Borrower, the Co-Borrower, the Lenders party
thereto and the Administrative Agent.

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any) and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

“Senior Secured Indebtedness”: Indebtedness (other than any Subordinated
Indebtedness) that is secured by a Lien on any asset of the Borrower or any of
its Subsidiaries.

 



 27 

 

 

“Senior Secured Leverage Ratio”: as of any day, the ratio of (a) Senior Secured
Indebtedness as of such date minus the Cash Netting Amount as of such date to
(b) EBITDA for the four fiscal quarters most recently ended, determined in each
case on a consolidated basis for the Borrower and its Subsidiaries.

 

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card, credit card or cash management services, including
in connection with any automated clearing house transfers of funds or any
similar transactions between the Borrower, the Co-Borrower or any Subsidiary
Guarantor and (i) any Person that was a Lender or affiliate thereof at the time
such cash management agreement was entered into or (ii) any Person that was a
Lender as of the Restatement Date or affiliate thereof as of the Restatement
Date, in each case with respect to this clause (ii) with respect to any such
agreements outstanding on the Restatement Date.

 

“Specified Change in Control”: a “change in control” or “fundamental change” (or
any other defined term having a similar purpose), as defined in any indenture or
other instrument governing any Convertible Securities.

 

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower, the
Co-Borrower or any Subsidiary Guarantor and (i) any Person that is a Lender or
an affiliate of a Lender at the time such Swap Agreement is entered into or (ii)
any Person that was a Lender as of the Restatement Date or affiliate thereof as
of the Restatement Date, in each case with respect to this clause (ii) with
respect to any such agreements outstanding on the Restatement Date.

 

“Sterling”: the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness”: any Indebtedness that is expressly subordinated in
right of payment to the Obligations.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower. Notwithstanding the foregoing, the Borrower may
elect, by written notice to the Administrative Agent, to designate a Joint
Venture as a “Subsidiary”, and thereafter such Joint Venture shall be treated as
a Subsidiary solely for purposes of the following Sections of this Agreement and
calculating the following financial ratios:

 

(a) Section 6.1 and clause (ii)(x) of Section 6.2(b);

 

(b) Section 7.1 (including for determining pro forma compliance with Section 7.1
for purposes of clause (f) of the definition of Permitted Acquisition, clause
(iii) of Section 2.24(c), clause (i)(x) of Section 7.2(f), clause (i) of the
proviso to Section 7.6(e) and clause (y) of Section 7.9(a)(ii);

 

(c) clause (i) of the proviso in Section 7.5(l) (for purposes of calculating
revenues associated with Dispositions); and

 



 28 

 

 

(d) the Total Leverage Ratio, Senior Secured Leverage Ratio and Interest
Coverage Ratio (including for determining compliance or pro forma compliance
with the applicable ratio referred to in the definition of Applicable Pricing
Grid, the definition of Permitted Acquisition, clause (c) of Section 2.11,
clause (i) of Section 7.6(d) and clause (x) of Section 7.9(a)(i)),

 

it being understood that (x) only the portion of the EBITDA and Indebtedness of
any such Joint Venture that is attributable to the ownership interest of the
Borrower and its Subsidiaries in such Joint Venture shall be included in the
financial definitions and ratios in this Agreement and (y) in no event will the
percentage of EBITDA of the Borrower and its Subsidiaries attributable to all
Joint Ventures exceed, in the aggregate, 20% of EBITDA.

 

Any Joint Venture that the Borrower has elected to designate as a Subsidiary
pursuant to the immediately preceding paragraph shall be treated as a Subsidiary
in accordance with the immediately preceding paragraph for so long as such
entity is a Joint Venture. Notwithstanding the foregoing, the Net Smart Joint
Venture shall in no event be a Subsidiary (except, at the election of the
Borrower, pursuant to and for the purposes set forth in the third sentence of
this definition).

 

“Subsidiary Guarantor”: each Material Subsidiary of the Borrower other than (a)
any Foreign Subsidiary or CFC Domestic Subsidiary, (b) Newco and (c) the
Co-Borrower.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

 

“Swingline Exposure”: at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Revolving Percentage of
the total Swingline Exposure at such time related to Swingline Loans other than
any Swingline Loans made by such Lender in its capacity as a Swingline Lender
and (b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans); provided that in the case of Sections 2.4(a), 2.4(b) and
2.6(a) when a Defaulting Lender shall exist, the Swingline Exposure of any
Revolving Lender shall be adjusted to give effect to any reallocation effected
pursuant to Section 2.23.

 

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7.

 

“Syndication Agents”: as defined in the preamble hereto.

 



 29 

 

 

“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market.

 

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes”: any and all income, stamp or other taxes, duties, levies, imposts,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, and all interest,
penalties or similar liabilities with respect thereto.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower on the Restatement Date in accordance with the
Replacement Facility Amendment in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1(A). The amount of each Lender’s Term Commitment on the Restatement
Date is its “New Term Loan Commitment” as defined in the Replacement Facility
Amendment. As of the Restatement Date, the aggregate amount of the Term
Commitments is $400,000,000.

 

“Term Facility”: see the definition of “Facility”.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Loan Maturity Date”: February 15, 2023.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding.

 

“Total Leverage Holiday Acquisition”: a Permitted Acquisition financed in whole
or in part with Indebtedness and for which (i) the consideration in respect of
such acquisition is $100,000,000 or more and (ii) the Borrower delivers to the
Administrative Agent an officers’ certificate no later than the Election Date in
respect of the fiscal quarter in which such Permitted Acquisition was
consummated designating such Permitted Acquisition as a “Total Leverage Holiday
Acquisition”; provided that in no event shall there be more than two Total
Leverage Holiday Acquisitions commencing after the Restatement Date.

 

“Total Leverage Holiday Period”: the period of four consecutive fiscal quarters
commencing on the first day of the fiscal quarter in which the consummation of a
Total Leverage Holiday Acquisition occurs (such first day, the “Relevant Day”);
provided that (a) the Total Leverage Holiday Period that had commenced under the
Existing Credit Agreement prior to the Restatement Date shall not be deemed to
be a Total Leverage Holiday Period for purposes of this Agreement and (b) in no
event shall a Total Leverage Holiday Period commence if a Total Leverage Holiday
Period was in effect during any portion of the four consecutive fiscal quarter
period ended immediately prior to the Relevant Day. 

 

“Total Leverage Ratio”: as of any day, the ratio of (a) Indebtedness as of such
date minus the Cash Netting Amount as of such date to (b) EBITDA for the four
fiscal quarters most recently ended, determined in each case on a consolidated
basis for the Borrower and its Subsidiaries.

 



 30 

 

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transactions”: (a) the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
joinder of any party to the provisions hereof, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder and (b) the execution, delivery
and performance by each Loan Party of each other document and instrument
required to satisfy the conditions precedent to the Restatement Date.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Unrestricted Cash”: cash and Cash Equivalents that (i) are not subject to Liens
(other than Liens securing the Obligations and customary depository institution
or securities intermediary Liens permitted by this Agreement) and (ii) do not
appear as “restricted” on the most recent financial statements delivered
pursuant to Section 6.1; provided that, with respect to any cash or Cash
Equivalents that become subject to an involuntary Lien permitted by this
Agreement (other than those referred to in the parenthesis in clause (i) above),
such Lien shall only cause such cash or Cash Equivalents to cease to be
Unrestricted Cash to the extent of the obligations secured by such Lien.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“2016 Restructuring”: the restructuring of certain Subsidiaries of the Borrower
such that after giving effect to such restructuring, the organizational chart of
the Borrower and its Subsidiaries is as set forth on Annex I to the Second
Amendment.

 

1.2              Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 



 31 

 

 

(b)               As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that
notwithstanding anything to the contrary herein, all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of any Group Member at
“fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof), (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

 

(c)                The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)               The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

1.3              Financial Calculations. (a) Whenever the calculation of the
financial covenants or other financial calculations required herein shall
include a period during which any Group Member had different fiscal reporting
periods than those of the Borrower, the Borrower shall use in such calculations
the fiscal periods of such Group Member most closely related in time to the
fiscal periods of the Borrower.

 

(b) If during any Total Leverage Holiday Period any term or condition requires
that the Borrower be in pro forma compliance with the covenant set forth in
Section 7.1(a), such covenant shall be calculated after giving effect to the
Total Leverage Holiday Period.

 

Section 2.         Amount and Terms of Commitments

 

2.1              Term Commitments. Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a “Term Loan”) to the
Borrower and/or the Co-Borrower, as the case may be, on the Restatement Date in
an amount not to exceed the amount of the Term Commitment of such Lender in
accordance with the Replacement Facility Amendment. The Term Loans may from time
to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.12.

 

2.2              Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (i) 1:00 P.M., New York City time, three Business
Days prior to the anticipated Restatement Date in the case of Eurodollar Loans
or (ii) 11:00 A.M. one Business Day prior to the anticipated Restatement Date in
the case of ABR Loans) requesting that the Term Lenders make the Term Loans on
the Restatement Date and specifying (i) the amount and Type of Term Loans to be
borrowed, (ii) the requested Restatement Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 12:00 Noon, New York City time, on the Restatement Date each Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender (it being understood that no Lender shall be required to
fund amounts in respect of any Continued Term Loans (as defined in the
Replacement Facility Amendment)). The Administrative Agent shall credit the
account of the Borrower or the Co-Borrower, as applicable, on the books of such
office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

 



 32 

 

 

2.3              Repayment of Term Loans. The Term Loans of each Term Lender
shall mature in quarterly installments commencing on June 30, 2018, such that
the amount of each installment equals such Lender’s Term Percentage multiplied
by the amount set forth in the table below, provided that, notwithstanding the
above, the remaining principal balance as of the Term Loan Maturity Date shall
be due and payable on the Term Loan Maturity Date:

 

Installment Principal Amount 1-8 $5,000,000 9-16 $7,500,000 17-19 $10,000,000
Term Loan Maturity Date Remaining balance

 

 

2.4              Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrower and/or the Co-Borrower, as the
case may be, from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added (after
giving effect to any application of proceeds of such Revolving Loans pursuant to
Section 2.6(b)) to the sum of (i) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding, (ii) such Lender’s Swingline Exposure then
outstanding and (iii) the Dollar Equivalent of the aggregate principal amount of
the Foreign Currency Loans of such Lender then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment. During the Revolving Commitment
Period the Borrower and the Co-Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower or the Co-Borrower, as applicable, and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.

 

(b)               Subject to the terms and conditions hereof, each Revolving
Lender severally agrees to make Foreign Currency Loans to the Borrower and/or
the Co-Borrower, as the case may be, from time to time during the Revolving
Commitment Period; provided that after giving effect to the requested Foreign
Currency Loan (and after giving effect to any application of proceeds of such
Foreign Currency Loans pursuant to Section 2.6(b)) (i) the Dollar Equivalent of
the aggregate principal amount of Foreign Currency Loans outstanding at such
time shall not exceed the Foreign Currency Sublimit, (ii) the sum of (x) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, (y) such
Lender’s Swingline Exposure then outstanding and (z) the outstanding amount of
such Lender’s Revolving Loans (including the Dollar Equivalent of any Foreign
Currency Loans) shall not exceed such Lender’s Revolving Commitment, and (iii)
the Total Revolving Extensions of Credit outstanding at such time shall not
exceed the Total Revolving Commitments. The Foreign Currency Loans shall be
Eurocurrency Loans. Each Revolving Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Revolving Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower and/or the Co-Borrower to repay
such Loan in accordance with the terms of this Agreement.

 



 33 

 

 

(c)                The Borrower and the Co-Borrower shall repay all outstanding
Revolving Loans on the Revolving Termination Date.

 

2.5              Procedure for Revolving Loan Borrowing. (a) The Borrower and
the Co-Borrower may borrow under the Revolving Commitments in Dollars during the
Revolving Commitment Period on any Business Day, provided that the Borrower or
the Co-Borrower, as applicable, shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
1:00 P.M., New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) 12:00 Noon on the
requested Borrowing Date (or, in the case of Revolving Loans to be made on the
Restatement Date, on the Business Day prior to the Restatement Date), in the
case of ABR Loans) (provided that any such notice of a borrowing of ABR Loans
under the Revolving Facility to finance payments required by Section 3.5 may be
given not later than 1:00 P.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $2,500,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower or the Co-Borrower, as applicable, borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the Borrower or the
Co-Borrower, as applicable, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower or the Co-Borrower, as applicable, at the Funding Office
prior to 2:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower or the Co-Borrower, as applicable, in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower or the Co-Borrower, as applicable, by the Administrative Agent
crediting the account of the Borrower or the Co-Borrower, as applicable, on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 

(b)               The Borrower and the Co-Borrower may borrow under the
Revolving Commitments in any Foreign Currency during the Revolving Commitment
Period on any Business Day, provided that the Borrower or the Co-Borrower, as
applicable, shall give the Foreign Currency Agent irrevocable notice (which
notice must be received by the Foreign Currency Agent prior to 3:00 P.M., London
time, four Business Days prior to the requested Borrowing Date), specifying (i)
the amount of Foreign Currency Loans to be borrowed, (ii) the Foreign Currency
in which such Foreign Currency Loans will be denominated, (iii) the requested
Borrowing Date, (iv) the length of the initial Interest Period therefor and (v)
the applicable account of the Borrower or the Co-Borrower, as applicable, to
which such funds will be credited or disbursed. Upon receipt of any such notice
from the Borrower or the Co-Borrower, as applicable, the Foreign Currency Agent
shall promptly notify each Revolving Lender thereof. Each Borrowing of Foreign
Currency Loans in a particular Foreign Currency shall be in a minimum amount
equal to the Dollar Equivalent of $1,000,000. On the Borrowing Date, each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Foreign Currency Agent at the applicable office specified on
the Administrative Schedule, prior to the time specified on the Administrative
Schedule for the relevant Foreign Currency, in the relevant Foreign Currency in
funds immediately available. Such borrowing will then be made available to the
Borrower or the Co-Borrower, as applicable, in like funds as received by the
Foreign Currency Agent, by the Foreign Currency Agent crediting or disbursing
the aggregate of the amounts made available to the Foreign Currency Agent by the
Revolving Lenders to the account set forth by the Borrower or the Co-Borrower,
as applicable, in the applicable borrowing notice.

 



 34 

 

 

(c)                On the Restatement Date, all Existing Revolving Loans shall
be deemed repaid and (i) such portion thereof that were ABR Loans shall be
reborrowed as ABR Loans by the applicable Borrower, such portion thereof that
were Eurodollar Loans shall be reborrowed as Eurodollar Loans by the applicable
Borrower and such portion thereof that were Eurocurrency Loans shall be
reborrowed as Eurocurrency Loans by the applicable Borrower (it being understood
that for each tranche of Existing Revolving Loans that were Eurodollar Loans or
Eurocurrency Loans, (x) the initial Interest Period for the relevant reborrowed
Loans shall equal the remaining length of the Interest Period for such tranche
and (y) the Eurodollar Rate or Eurocurrency Rate, as applicable, for the
relevant reborrowed Loans during such initial Interest Period shall be the
Eurodollar Rate or Eurocurrency Rate, as applicable, for such tranche
immediately prior to the Restatement Date) and (ii) each such reborrowed
Revolving Loan shall be deemed made in the same currency as the relevant
Existing Revolving Loan. Any Revolving Lenders that are not Existing Revolving
Lenders (and any Existing Revolving Lenders with Revolving Commitments as of the
Restatement Date that are greater than their Existing Revolving Commitments)
shall advance funds (in the relevant currency) to the Administrative Agent no
later than 3:00 P.M., New York City time on the Restatement Date as shall be
required to repay the Revolving Loans of Existing Revolving Lenders such that
each Revolving Lender’s share of outstanding Revolving Loans denominated in a
particular currency on the Restatement Date is equal to its Revolving Percentage
of the total outstanding principal amount of the Revolving Loans denominated in
such currency.

 

2.6              Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower and/or the Co-Borrower under the Revolving Commitments
from time to time during the Revolving Commitment Period by making swing line
loans in Dollars (“Swingline Loans”) to the Borrower and/or the Co-Borrower, as
the case may be; provided that (i) any Swingline Loan shall be made in the sole
and absolute discretion of the Swingline Lender, (ii) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect), (iii) the
Borrower and the Co-Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero and (iv) the sum of (x) the Swingline Exposure of such
Swingline Lender (in its capacity as a Swingline Lender and a Revolving Lender),
(y) the aggregate principal amount of outstanding Revolving Loans (including the
Dollar Equivalent of any Foreign Currency Loans) made by such Swingline Lender
(in its capacity as a Revolving Lender) and (z) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding (in its capacity as a
Revolving Lender) shall not exceed its Revolving Commitment then in effect.
During the Revolving Commitment Period, the Borrower and the Co-Borrower may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only.

 

(b)               The Borrower or the Co-Borrower, as applicable, shall repay to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Termination Date and the date that is five Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Loan is borrowed, the Borrower and the Co-Borrower shall repay all
Swingline Loans then outstanding.

 



 35 

 

 

2.7              Procedure for Swingline Borrowing; Refunding of Swingline
Loans. (a) Whenever the Borrower or the Co-Borrower desires that the Swingline
Lender make Swingline Loans it shall give the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall, in its sole and absolute discretion, make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower or the Co-Borrower, as applicable, on such Borrowing Date by
depositing such proceeds in the account of the Borrower or the Co-Borrower, as
applicable, with the Administrative Agent on such Borrowing Date in immediately
available funds.

 

(b)               The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower and the Co-Borrower
(each of which hereby irrevocably directs the Swingline Lender to act on its
behalf), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 Noon, New York City time, request each Revolving Lender to make, and
each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. Upon notification by the
Administrative Agent, each of the Borrower and the Co-Borrower agrees to
authorize the Swingline Lender to charge the accounts of the Borrower or the
Co-Borrower, as applicable, with the Administrative Agent indicated by the
Borrower or the Co-Borrower, as applicable, up to the amount available in each
such account, in order to immediately pay the amount of such Refunded Swingline
Loans to the extent amounts received from the Revolving Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

 

(c)                If prior to the time a Revolving Loan would have otherwise
been made pursuant to Section 2.7(b), one of the events described in Section
8(f) shall have occurred and be continuing with respect to the Borrower or the
Co-Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by Section
2.7(b), each Revolving Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.7(b), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Revolving Lender’s Revolving Percentage times (ii)
the sum of the aggregate principal amount of Swingline Loans then outstanding
that were to have been repaid with such Revolving Loans.

 

(d)               Whenever, at any time after the Swingline Lender has received
from any Revolving Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 



 36 

 

 

(e)                Each Revolving Lender’s obligation to make the Loans referred
to in Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender, the Borrower or the Co-Borrower may have
against the Swingline Lender, the Borrower, the Co-Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or the Co-Borrower, (iv) any breach of this Agreement or any
other Loan Document by the Borrower, any other Loan Party or any other Revolving
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

2.8              Commitment Fees, etc. (a) The Borrower and the Co-Borrower
agree to pay to the Administrative Agent, for the account of each Revolving
Lender, a commitment fee for the period from and including the Restatement Date
to the date the Revolving Commitments terminate, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on each Fee Payment Date, commencing on the first such date to occur after the
Restatement Date.

 

(b)               The Borrower and the Co-Borrower agree to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
any fee agreements with the Administrative Agent and to perform any other
obligations contained therein.

 

2.9              Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

 

2.10          Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to issue, make,
maintain, fund or charge interest with respect to any extension of credit to any
Additional Borrower or to give effect to its obligations as contemplated by this
Agreement with respect to any extension of credit to any Additional Borrower,
then, upon written notice by such Lender (each such Lender providing such
notice, an “Impacted Lender”) to the Borrower and the Administrative Agent:

 

(a)        the obligations of the Lenders hereunder to make extensions of credit
to such Additional Borrower shall forthwith be (x) suspended until each Impacted
Lender notifies the Borrower and the Administrative Agent in writing that it is
no longer unlawful for such Lender to issue, make, maintain, fund or charge
interest with respect to any extension of credit to such Additional Borrower or
(y) to the extent required by law, cancelled;

 



 37 

 

 

(b)       if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Loan to such Additional Borrower, such
Additional Borrower shall repay (or at its option and to the extent permitted by
law, assign to the Borrower) (x) all outstanding ABR Loans made to such
Additional Borrower within three Business Days or such earlier period as
required by law and (y) all outstanding Eurodollar Loans and Eurocurrency Loans
made to such Additional Borrower on the last day of the then current Interest
Periods with respect to such Eurodollar Loans or Eurocurrency Loans, as
applicable, or within such earlier period as required by law; and

 

(c)       if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit issued
on behalf of such Additional Borrower, such Additional Borrower shall deposit in
a cash collateral account opened by the Administrative Agent an amount equal to
the L/C Obligations with respect to such Letters of Credit within three Business
Days or within such earlier period as required by law.

 

2.11          Prepayments and Commitment Reductions. (a) The Borrower and the
Co-Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, no later than
11:00 A.M., New York City time, one Business Day prior thereto, in the case of
ABR Loans and no later than the time set forth thereof for the relevant Foreign
Currency on the Administrative Schedule, in the case of Foreign Currency Loans,
which notice shall specify the date and amount of prepayment, the Loans to be
prepaid and whether the prepayment is of Eurodollar Loans, ABR Loans or Foreign
Currency Loans (and, with respect to Foreign Currency Loans, the Foreign
Currency in which such Loans are denominated); provided, that if a Eurodollar
Loan or a Foreign Currency Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower or the Co-Borrower, as
applicable, shall also pay any amounts owing pursuant to Section 2.20. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and Revolving Loans (other than Foreign Currency Loans) shall be
in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 or a whole multiple thereof. Partial prepayments of Foreign Currency
Loans shall be in a minimum amount as set forth for the relevant Foreign
Currency on the Administrative Schedule. Each prepayment of Term Loans made
pursuant to this Section 2.11(a) shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans in the
manner specified by the Borrower or, in the absence of any such specification on
or prior to the date of the relevant optional prepayment, in direct order of
maturity.

 

(b)               If any Indebtedness shall be incurred by any Group Member
(excluding any Indebtedness incurred in accordance with Section 7.2), an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied within ten (10)
Business Days after the date of such issuance or incurrence toward the
prepayment of the Term Loans as set forth in Section 2.11(d).

 

(c)                If on any date any Group Member shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event in excess of $7,500,000 in the
aggregate in any fiscal year then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied within ten
(10) Business Days after such date toward the prepayment of the Term Loans as
set forth in Section 2.11(d); provided, that, notwithstanding the foregoing, (i)
no prepayment under this Section 2.11(c) shall be required to the extent that,
prior to or after giving effect to the prepayment, the Senior Secured Leverage
Ratio, recomputed as at the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements are available and using
Indebtedness as of the date of, and after giving effect to, such prepayment, is
less than 2.75 to 1.0; (ii) within ten (10) Business Days after Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans as set forth in Section 2.11(d); and (iii) in the
event Borrower changes its fiscal year, the measurement period for the
$7,500,000 threshold shall be the trailing twelve month period ending
immediately prior to the commencement of the new fiscal year, and thereafter
such new fiscal year, but in no event will Net Cash Proceeds received prior to
the Restatement Date be counted against the $7,500,000 threshold.

 



 38 

 

 

(d)               Amounts to be applied in connection with prepayments made
pursuant to Section 2.11(b) or (c) shall be applied to the prepayment of the
Term Loans in accordance with Section 2.17(b). The application of any prepayment
pursuant to Section 2.11(b) or (c) shall be made, first, to ABR Loans and,
second, to Eurodollar Loans. Each prepayment of the Loans under Section 2.11(b)
or (c) shall be accompanied by accrued interest to the date of such prepayment
on the amount prepaid.

 

(e)                If, on any Calculation Date, (i) the aggregate Dollar
Equivalents of the outstanding principal amounts of Foreign Currency Loans
exceeds an amount equal to 105% of the Foreign Currency Sublimit, the Borrower
and the Co-Borrower shall, without notice or demand, immediately repay such of
the outstanding Foreign Currency Loans in an aggregate principal amount such
that, after giving effect thereto, the aggregate Dollar Equivalents of the
outstanding principal amounts of Foreign Currency Loans does not exceed the
Foreign Currency Sublimit or (ii) the Total Revolving Extensions of Credit
exceed the Total Revolving Commitments, and the Total Revolving Extensions of
Credit exceed the Total Revolving Commitments for four consecutive Business Days
thereafter, then on such fourth Business Day thereafter, the Borrower and the
Co-Borrower shall, without notice or demand, immediately repay such of the
outstanding Revolving Extensions of Credit in an aggregate principal amount such
that, after giving effect thereto, the Total Revolving Extensions of Credit do
not exceed the Total Revolving Commitments.

 

2.12          Conversion and Continuation Options. (a) The Borrower or the
Co-Borrower, as applicable, may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 1:00 P.M., New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower or the Co-Borrower, as applicable, may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b)               Any Eurodollar Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower or the Co-Borrower, as applicable, giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower or the Co-Borrower, as applicable, shall fail to give any required
notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 



 39 

 

 

2.13          Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $2,500,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time. There shall be no more than three Foreign
Currency Tranches outstanding in any single Foreign Currency at any time.

 

2.14          Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)               Each ABR Loan shall bear interest at a rate per annum equal to
the ABR plus the Applicable Margin.

 

(c)                Each Foreign Currency Loan shall bear interest at a rate per
annum equal to the Eurocurrency Rate determined for such day plus the Applicable
Margin applicable to Eurodollar Loans under the Revolving Facility.

 

(d)               (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or (x) in the case of Foreign
Currency Loans, the rate then applicable to such Loans plus 2% and (y) in the
case of any such other amounts that do not relate to a particular Facility, the
rate then applicable to ABR Loans under the Revolving Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

(e)                Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (d) of this Section
shall be payable from time to time on demand.

 

2.15          Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate and interest computed on
Foreign Currency Loans made in Sterling, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate or a Eurocurrency Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 



 40 

 

 

(b)               Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower, the Co-Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
2.14(a) or Section 2.14(c).

 

2.16          Inability to Determine Interest Rate. (a) If prior to the first
day of any Interest Period:

 

(i)                 the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower and the
Co-Borrower in the absence of manifest error) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means (including by means
of an Interpolated Rate or Dollar Interpolated Rate) do not exist for
ascertaining the Eurodollar Rate or Eurocurrency Rate for such Interest Period,
or

 

(ii)               the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate or Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) in respect of Eurodollar Loans, (1) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (2) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (3) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans and (y) in
respect of Foreign Currency Loans, (1) any Foreign Currency Loans requested to
be made on the first day of such Interest Period shall not be made and (2) any
outstanding Foreign Currency Loans shall be due and payable on the last day of
the then-current Interest Period. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility or
Foreign Currency Loans, as the case may be, shall be made or continued as such,
nor shall the Borrower or the Co-Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans.

 

(b)               If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but the supervisor or the administrator of the Applicable
Screen Rate or a Screen Rate, as the case may be, or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Applicable Screen Rate or a Screen
Rate, as the case may be, shall no longer be used for determining interest rates
for loans, then the Administrative Agent and the Borrower shall use good faith
commercially reasonable efforts to establish an alternate rate of interest to
the Eurodollar Base Rate and Eurodollar Rate or Eurocurrency Base Rate and
Eurocurrency Rate, as applicable, that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the applicable currency in the United States at such time, and shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.16(b), only to the extent the Applicable Screen Rate or the applicable
Screen Rate, as the case may be, for such Interest Period is not available or
published at such time on a current basis), (x) in respect of Eurodollar Loans,
(1) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (2) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and (3)
any outstanding Eurodollar Loans under the relevant Facility shall be converted,
on the last day of the then-current Interest Period, to ABR Loans and (y) in
respect of Foreign Currency Loans, (1) any Foreign Currency Loans requested to
be made on the first day of such Interest Period shall not be made and (2) any
outstanding Foreign Currency Loans shall be due and payable on the last day of
the then-current Interest Period.

 



 41 

 

 

2.17          Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower or the Co-Borrower from the Lenders hereunder, each payment by the
Borrower or the Co-Borrower on account of any commitment fee, any participation
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

 

(b)               Each payment (including each prepayment) by the Borrower or
the Co-Borrower on account of principal of and interest on the Term Loans shall
be made pro rata according to the respective outstanding principal amounts of
the Term Loans then held by the Term Lenders. The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans, pro rata based upon the then remaining principal
amounts thereof. Amounts prepaid on account of the Term Loans may not be
reborrowed.

 

(c)                Each payment (including each prepayment) by the Borrower or
the Co-Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Loans then held by the Revolving Lenders.

 

(d)               [Reserved].

 

(e)                All payments (including prepayments) to be made by the
Borrower or the Co-Borrower hereunder, whether on account of principal,
interest, fees or otherwise (other than in respect of the principal or interest
on, or the fronting fee with respect to, the Foreign Currency Loans), shall be
made without setoff or counterclaim and shall be made prior to 12:00 Noon, New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. All payments (including prepayments) to be made by the Borrower
or the Co-Borrower hereunder on account of principal or interest on, or the
fronting fee with respect to, the Foreign Currency Loans shall be made in the
relevant Foreign Currency, without setoff and counterclaim and shall be made on
the due date thereof to the Foreign Currency Agent, for the account of the
Revolving Lenders, at the office, and prior to the time for payment for the
relevant Foreign Currency, set forth on the Administrative Schedule. The
Administrative Agent or Foreign Currency Agent, as applicable, shall distribute
such payments to each relevant Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Lender pursuant to Section 9.7. If
any payment hereunder (other than payments on the Eurodollar Loans or Foreign
Currency Loans) becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. If any payment on
a Eurodollar Loan or a Foreign Currency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 



 42 

 

 

(f)                Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower or
the Co-Borrower, as applicable, a corresponding amount. If such amount is not
made available to the Administrative Agent by the required time on the Borrowing
Date therefor, such Lender shall pay to the Administrative Agent, on demand,
such amount with interest thereon, at a rate equal to the greater of (i) the
NYFRB Rate and (ii) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

 

(g)                Unless the Administrative Agent shall have been notified in
writing by the Borrower or the Co-Borrower, as applicable, prior to the date of
any payment due to be made by the Borrower or the Co-Borrower hereunder that the
Borrower or the Co-Borrower, as applicable, will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower or
the Co-Borrower, as applicable, is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
or the Co-Borrower, as applicable, within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average NYFRB Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower or the
Co-Borrower.

 

(h)               If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 3.4(a) or 9.7,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision of this Agreement), (i) apply any amounts thereafter received
by the Administrative Agent, the Swingline Lender or the Issuing Lender for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

2.18          Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Restatement Date:

 



 43 

 

 

(i)                 shall subject any Lender or Issuing Lender to any Taxes
(other than (A) Non-Excluded Taxes, (B) Other Taxes and (C) Excluded Taxes on
gross or net income, profits or receipts (including value-added or similar
Taxes)) on its loans, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)               shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate or the Eurocurrency Rate; or

 

(iii)             shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), to such Lender or Issuing Lender), by an amount that
such Lender (or, in the case of (i), to such Lender or Issuing Lender), deems to
be material, of making, converting into, continuing or maintaining Eurodollar
Loans (or, in the case of (i), any Loans) or Foreign Currency Loans or issuing
or participating in Letters of Credit (or, in the case of (i) above, of making
any Loan), or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, the Borrower shall promptly pay such Lender (or, in the
case of (i), to such Lender or Issuing Lender), upon its demand, any additional
amounts necessary to compensate such Lender (or, in the case of (i), to such
Lender or Issuing Lender) for such increased cost or reduced amount receivable;
provided, however, that any such additional amounts payable under this Section
2.18 shall be without duplication of amounts to which such Lender may be
entitled under Section 2.19. If any Lender or Issuing Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

(b)               If any Lender shall have determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application of the foregoing or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Restatement Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

 

(c)                Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a change in a Requirement of Law, regardless of the date enacted, adopted
or issued.

 



 44 

 

 

(d)               If by reason of any change in a Requirement of Law subsequent
to the Restatement Date, disruption of currency or foreign exchange markets, war
or civil disturbance or similar event, the funding of any Foreign Currency Loans
in any relevant Foreign Currency or the funding of any Foreign Currency Loan in
any relevant Foreign Currency to an office located other than in New York shall
be impossible or, in the reasonable judgment of the Administrative Agent, such
Foreign Currency is no longer available or readily convertible to Dollars, or
the Dollar Equivalent of such Foreign Currency is no longer readily calculable,
then, at the election of the Administrative Agent, no Foreign Currency Loans in
the relevant Foreign Currency shall be made or any Foreign Currency Loan in the
relevant Foreign Currency shall be made to an office of the Administrative Agent
located in New York, as the case may be.

 

(e)                If payment in respect of any Foreign Currency Loan shall be
due in a currency other than Dollars and/or at a place of payment other than New
York and if, by reason of any change in a Requirement of Law subsequent to the
Restatement Date, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligations in such currency
or such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent, such Foreign Currency is no longer available or
readily convertible to Dollars, or the Dollar Equivalent of such Foreign
Currency is no longer readily calculable, then, at the election of any affected
Lender, the Borrower or the Co-Borrower, as applicable, shall make payment of
such Foreign Currency Loan in Dollars (based upon the Exchange Rate in effect
for the day on which such payment occurs, as determined by the Administrative
Agent in accordance with the terms hereof) and/or in New York, and shall
indemnify such Lender against any currency exchange losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment or (ii) if any Foreign Currency in which Loans are outstanding is
redenominated then, at the election of any affected Lender, such affected Loans
and all obligations of the Borrower and the Co-Borrower in respect thereof shall
be converted into obligations in Dollars (based upon the Exchange Rate in effect
on such date, as determined by the Administrative Agent in accordance with the
terms hereof), and, in each case, the Borrower and the Co-Borrower shall jointly
and severally indemnify the Lenders against any currency exchange losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

(f)                Each Lender and the Administrative Agent agrees that (i) any
claim made by a Lender for amounts payable under Section 2.18 (a) or (b)
(including in connection with Section 2.18(c)) or Section 2.18(e) shall be made
in good faith in a manner generally consistent with such Lender’s standard
practice and (ii) in the event any of the circumstances of the type described in
this Section 2.18(c), it shall allocate such additional amounts among its
customers in good faith and on a non-discriminatory basis. Each Lender further
agrees to give prompt notice to the Borrower of its intention to assert a claim
against the Borrower under this Section 2.18 after any adoption or change in any
Requirement of Law or other event of which Lender becomes aware. A certificate
as to any additional amounts payable pursuant to Section 2.18(a) or (b) setting
forth the basis and manner of calculation for requesting such additional amounts
to the extent reasonably practicable, submitted by the affected Lender to the
Borrower (with a copy to the Administrative Agent), shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than 180 days prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, and if such Lender notifies the Borrower of
such circumstances within 180 days after such circumstances arise, then such
180-day period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 



 45 

 

 

2.19          Taxes. (a) All payments made by or on account of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
Taxes, unless required by applicable law. If any Taxes that are not (i) net
income Taxes, franchise Taxes (imposed in lieu of net income Taxes) or branch
profits Taxes imposed on the Administrative Agent or any Lender as a result of
such Administrative Agent or Lender being organized or formed under the laws of,
or maintaining a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document) or (ii)
in the case of a Non-U.S. Lender, any United States federal withholding Taxes
resulting from FATCA (including any regulations or official interpretations
thereof issued with respect thereto) (the items of clauses (i) and (ii) are
referred to herein individually and collectively as “Excluded Taxes,” and any
other Taxes imposed with respect to amounts payable hereunder “Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender, as determined in good faith by the
applicable withholding agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the applicable Loan Party to the Administrative Agent or such Lender
shall be increased by the applicable Loan Party to the extent necessary to yield
to the Administrative Agent or such Lender (after payment of all Non-Excluded
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement as if such withholding
or deduction had not been made, provided, however, that the applicable Loan
Party shall not be required to increase any such amounts payable to any Lender
with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraphs (e) or (h) of
this Section 2.19 or (ii) that are United States withholding Taxes imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (including, for the avoidance of doubt, at or upon the closing of this
Agreement) (other than an Assignee pursuant to a request by the Borrower under
Section 2.22(b)), except to the extent that such Lender’s assignor was entitled,
at the time of assignment, to receive additional amounts (taking into account
the portion of the Loan so assigned) from the applicable Loan Party with respect
to such Non-Excluded Taxes pursuant to this Section 2.19.

 

(b)               In addition, the applicable Loan Party shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                Whenever any Non-Excluded Taxes or Other Taxes are payable by
an applicable Loan Party, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a copy of an official receipt (or certified
copy thereof) received by the applicable Loan Party showing payment thereof. If
(i) the applicable Loan Party fails to pay any Non-Excluded Taxes or Other Taxes
for which it is obligated to pay pursuant to this Section 2.19 when due to the
appropriate taxing authority, (ii) the applicable Loan Party fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, or (iii) any Non-Excluded Taxes or Other Taxes on any payments under
this Agreement are imposed directly upon the Administrative Agent or any Lender,
the Borrower and the Co-Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental Taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a direct result of the
applicable Loan Party’s failure, in the case of (i) and (ii), or any such direct
imposition, in the case of (iii). The indemnification payment under this Section
2.19(c) shall be made within 10 days after the date the Administrative Agent or
such Lender (as the case may be) makes a written demand therefor.

 

(d)               Each Lender shall indemnify the Administrative Agent for the
full amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith; provided, however, that a Lender shall not be required to
indemnify the Administrative Agent to the extent the Administrative Agent has
been reimbursed by a Loan Party for such amounts. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.

 



 46 

 

 

(e)                Except as otherwise provided below, any Lender (or
Transferee) that is not a “United States Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) that is entitled to an exemption
from, or reduction of, any applicable U.S. federal withholding Tax with respect
to any payments under this Agreement shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. The
completion, execution and submission of such documentation (other than such
documentation set forth below in this Section 2.19(e)) shall not be required if
in the Non-U.S. Lender’s reasonable and good faith judgment such completion,
execution or submission would subject such Non-U.S. Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Notwithstanding the previous two sentences,
each Non-U.S. Lender shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of either U.S. Internal
Revenue Service (“IRS”) Form W-8BEN-E (or W-8BEN, if applicable), Form W-8ECI or
Form W-8IMY (together with any applicable underlying IRS forms), (ii) in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit H and the
IRS Form W-8BEN-E (or W-8BEN, if applicable), or any subsequent versions thereof
or successors thereto, properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on payments under this Agreement and the other Loan Documents,
or (iii) any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made. Such forms or other items described in the
preceding sentences shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. If a payment made to a Lender under this Agreement would
not be subject (in whole or in part) to U.S. federal withholding tax imposed by
FATCA if such Lender were to comply with the applicable reporting or disclosure
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or Administrative Agent, such
documentation or certifications prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation or certifications reasonably requested by the Borrower or
Administrative Agent as may be necessary for the Borrower or Administrative
Agent to comply with its obligations to withhold or report under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from such
payment. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered form, certificate or other item to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). A Lender that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower or the Co-Borrower makes a payment under this Agreement, or any
treaty applicable to such jurisdiction, shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender. Notwithstanding any other provision of this Section 2.19(e), a
Lender shall not be required to deliver any form or other item pursuant to this
Section 2.19(e) that such Lender is not legally able to deliver.

 



 47 

 

 

(f)                If the Administrative Agent or any Lender determines in its
sole discretion, exercised in good faith, that it has received a refund of any
Non-Excluded Taxes or Other Taxes for which it has been indemnified by a Loan
Party or with respect to any other amounts paid by a Loan Party as additional
amounts pursuant to this Section 2.19, it shall pay over to the applicable Loan
Party an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the applicable Loan
Party under this Section 2.19 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the applicable
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required by applicable law
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.

 

(g)                The agreements in this Section 2.19 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder; provided, however, with respect to any indemnification or
additional payment obligations required of the Borrower or the Co-Borrower as
set forth under this Section 2.19, such obligations shall survive the
termination of this Agreement only for so long as the relevant statute of
limitations period relating to the Taxes to which such obligations relate
remains open after such termination.

 

(h)               To the extent reasonably requested by the Borrower or the
Administrative Agent, each Lender (or Participant) that is not a Non-U.S. Lender
shall upon or prior to becoming a Lender (or a Participant) pursuant to this
Agreement provide the Borrower and Administrative Agent with two duly completed
originals of IRS Form W-9 or any successor form thereto. In addition, each such
Lender (or Participant) shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered pursuant to this Section 2.19(h).

 

(i)                 For purposes of determining withholding Taxes imposed under
FATCA, from and after the Restatement Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loan as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(j)                 For purposes of this Section 2.19, the term “Lender”
includes any Issuing Lender and the term “applicable law” includes FATCA.

 



 48 

 

 

2.20          Indemnity. Each of the Borrower and the Co-Borrower agrees,
jointly and severally, to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower or the Co-Borrower in making a
borrowing of, conversion into, conversion from or continuation of Eurodollar
Loans or Foreign Currency Loans after the Borrower or the Co-Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower or the Co-Borrower in making any
prepayment of Eurodollar Loans or Foreign Currency Loans after the Borrower or
the Co-Borrower has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a prepayment of Eurodollar Loans or Foreign
Currency Loans or replacement of a Lender in accordance with Section 2.22(b), in
each case on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. Notwithstanding anything to the contrary in this Section, the Borrower
and the Co-Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than 180 days prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.21          Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the
Co-Borrower or the rights of any Lender pursuant to Section 2.18 or 2.19(a).

 

2.22          Replacement of Lenders. (a) If any Lender requests compensation
under Section 2.18, or if the Borrower or the Co-Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19(a), then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.18 or 2.19(a), as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower and the Co-Borrower
hereby agree, jointly and severally, to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 



 49 

 

 

(b)               If any Lender requests compensation under Section 2.18, or if
the Borrower or the Co-Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.19(a), or if any Lender becomes a Defaulting Lender or if any Lender
shall not consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document that requires the consent of each Lender and that
has been consented to by the Required Lenders, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Obligations and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19(a), such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.

 

2.23          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

 

(a)                fees shall cease to accrue pursuant to Section 2.8 with
respect to the Commitment of such Defaulting Lender;

 

(b)               the Revolving Commitment and Revolving Extensions of Credit of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

(c)                if any Swingline Loans or L/C Obligations are outstanding at
the time such Lender becomes a Defaulting Lender then:

 

(i)                 all or any part of the Swingline Loans and L/C Obligations
of such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Revolving Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus
such Defaulting Lender’s Swingline Loans and L/C Obligations does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments and (y) no Default or
Event of Default exists at such time;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Loans and (y) second, cash collateralize for the benefit of the Issuing Lender
only the Borrower’s and the Co-Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in the last paragraph of Section 8 for so long as the circumstances giving
rise to such obligation to provide such cash collateral remain relevant;

 



 50 

 

 

(iii)             if the Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized;

 

(iv)             if the L/C Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 3.3 shall be adjusted in accordance with such non-Defaulting
Lenders’ Revolving Percentages; and

 

(v)               if all or any portion of such Defaulting Lender’s L/C
Obligations are neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all letter of credit fees payable
under Section 3.3 with respect to such Defaulting Lender’s L/C Obligations that
have not been reallocated or cash collateralized shall be payable to the Issuing
Lender until and to the extent that such L/C Obligations are reallocated and/or
cash collateralized.

 

(d)               so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Obligations will be 100% covered by the Revolving Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.23(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).

 

If a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Revolving Lender shall occur following the Restatement Date and for so long as
such event shall continue, the Swingline Lender shall not be required to fund
any Swingline Loan and the Issuing Lender shall not be required to issue, amend
or increase any Letter of Credit, unless the Swingline Lender or the Issuing
Lender, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, reasonably satisfactory to the Swingline Lender or the
Issuing Lender, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Loans and L/C Obligations of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans (other than
Swingline Loans) of other Revolving Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.

 

2.24          Incremental Facility. (a) The Borrower and the Co-Borrower may, by
written notice to the Administrative Agent from time to time request Incremental
Term Loans and/or Incremental Revolving Commitments in an aggregate amount not
to exceed the Incremental Amount at such time from one or more Incremental Term
Lenders and/or Incremental Revolving Lenders (which may include any existing
Lender) willing to provide such Incremental Term Loans and/or Incremental
Revolving Commitments, as the case may be, in their own discretion; provided,
that no Lender will be required to participate in any Incremental Facility
without its consent and each Incremental Term Lender and/or Incremental
Revolving Lender, if not already a Lender hereunder, shall be subject to the
approval (which approval shall not be unreasonably withheld or delayed) of the
Administrative Agent (solely to the extent the Administrative Agent’s consent
would otherwise be required for an assignment to such Incremental Term Lender or
Incremental Revolving Lender, as applicable, in accordance with Section 10.6
hereof) and, in the case of Incremental Revolving Lenders only, the Issuing
Lender. Such notice shall set forth (i) the amount of the Incremental Term Loans
and/or Incremental Revolving Commitments being requested (which shall be (1)
with respect to Incremental Term Loans, in minimum increments of $10,000,000,
(2) with respect to Incremental Revolving Commitments, in minimum increments of
$5,000,000 or (3) equal to the remaining Incremental Amount at such time), (ii)
the date, which shall be a Business Day, on which such Incremental Term Loans
are requested to be made and/or Incremental Revolving Commitments are requested
to become effective (the “Increased Amount Date”) pursuant to an Incremental
Facility Activation Notice, (iii) in the case of Incremental Term Loans, whether
such Incremental Term Loans are to be on the same terms as the outstanding Term
Loans or with terms different from the outstanding Term Loans, (iv) the use of
proceeds for such Incremental Term Loan and/or Incremental Revolving Commitment
and (v) pro forma financial calculations demonstrating compliance with the
requirements under clause (iii) of Section 2.24(c).

 



 51 

 

 

(b)               The Borrower, the Co-Borrower and each Incremental Term Lender
and/or Incremental Revolving Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loans of such Incremental Term Lender and/or Incremental
Revolving Commitment of such Incremental Revolving Lender. If at the time of any
Incremental Revolving Commitments the Revolving Commitments are still in effect,
the Incremental Revolving Commitment shall be on terms and pursuant to
documentation applicable to the Revolving Commitments. Each Incremental
Assumption Agreement relating to Incremental Term Loans shall specify the terms
of the Incremental Term Loans to be made thereunder (including any “most favored
nation” pricing provisions applicable to such Incremental Term Loans); provided
that (i) the maturity date of any Incremental Term Loan shall be no earlier than
the maturity date for the existing Term Loans, (ii) the weighted average life to
maturity of any Incremental Term Loan shall be no shorter than the remaining
weighted average life to maturity of the existing Term Loans (other than as
necessary, if applicable, to make such Incremental Term Loan fungible with the
existing Term Loans), (iii) if the total yield in respect of any Incremental
Term Loans that would be considered tranche A term loans under then-existing
customary market convention exceeds the total yield for the existing Term Loans
by more than ½ of 1% (it being understood that any such excess may take the form
of original issue discount (“OID”), with OID being equated to the interest rates
in a manner reasonably determined by the Administrative Agent based on an
assumed four-year life to maturity), the Applicable Margin for the existing Term
Loans shall be increased so that the total yield in respect of such Incremental
Term Loans is no more than ½ of 1% higher than the total yield for the existing
Term Loans; provided that, in determining the interest rate margins applicable
to any Incremental Term Loans and the existing Term Loans (x) any OID and
upfront fees (which shall be deemed to constitute like amounts of OID) but
excluding any arrangement, underwriting or similar fee paid to the
Administrative Agent or the arrangers under any Incremental Term Loans and the
existing Term Loans in the initial primary syndication thereof shall be included
and equated to interest rate and (y) the excess of any Eurodollar Rate “floor”
over three-month Eurodollar Rate and the excess of any ABR “floor” over the ABR,
in each case without duplication as of the date of drawing of such Incremental
Term Loans (disregarding such “floors” in determining the three-month Eurodollar
Rate and ABR on such date), shall be equated to interest margin on the
Incremental Term Loans, (iv) the Incremental Term Loans will rank pari passu in
right of payment and security with the existing Term Loans, (v) the Incremental
Term Loans shall share ratably in any optional or mandatory prepayments of the
Term Facility unless the lenders with respect to the applicable Incremental Term
Loans and the Borrower agree to a less than ratable share of such prepayments
and (vi) to the extent the terms or documentation for Incremental Term Loans are
not consistent with the terms of the existing Term Loans (except to the extent
permitted by the foregoing clauses (i) through (iii) and clause (v)) they shall
be reasonably satisfactory to the Administrative Agent. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loans and/or Incremental Revolving
Commitments evidenced thereby. Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto without their
consent.

 



 52 

 

 

(c)                Notwithstanding the foregoing, no Incremental Term Loan may
be made and no Incremental Revolving Commitment shall become effective under
this Section 2.24 unless (i) on the date on which such Loan is made or the date
of such effectiveness and after giving effect to the Incremental Term Loans
and/or Incremental Revolving Loans requested to be made on such date, the
conditions set forth in Section 5.2 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower, (ii) the Administrative Agent
shall have received board resolutions and other closing certificates and
documentation as may be required by the relevant Incremental Assumption
Agreement which, to the extent required, shall be consistent with the related
documentation delivered on the Restatement Date and such additional documents
and filings (including amendments to the Mortgages and other Security Documents
and title endorsement bring downs) as the Administrative Agent may reasonably
require to assure that the Incremental Term Loans and/or Incremental Revolving
Loans are secured by the Collateral ratably with the existing Term Loans and
Revolving Loans, and (iii) the Borrower and its Subsidiaries would be in
compliance on a pro forma basis with the financial covenants set forth in
Section 7.1 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, after
giving effect to such Incremental Term Loans and/or Loans to be made as of such
date under the Incremental Revolving Commitment (and assuming such Incremental
Revolving Commitments are fully drawn) and the application of the proceeds
therefrom as if made and applied on such date; provided that in the case of any
Incremental Term Loans the proceeds of which shall be used to consummate an
acquisition permitted by this Agreement for which the Borrower has determined,
in good faith, that limited conditionality with respect to financing is required
(any such acquisition, a “Limited Conditionality Acquisition”), in lieu of
satisfying clauses (i) and (iii) above, such Incremental Term Loans may be made
if (x) as of the date of entry into the definitive documentation in respect of
such Limited Conditionality Acquisition (the “Limited Conditionality Acquisition
Agreement”), (1) no Default or Event of Default shall have occurred and be
continuing or would arise after giving effect thereto, (2) the representations
and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct in all material respects (or in all respects if qualified by
materiality) on and as of such date and (3) the Borrower and its Subsidiaries
would be in compliance on a pro forma basis with the financial covenants set
forth in Section 7.1 recomputed as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available,
after giving effect to such Incremental Term Loans and any Incremental Revolving
Commitment to be made on the applicable Increased Amount Date (and assuming any
such Incremental Revolving Commitments are fully drawn) and the application of
the proceeds therefrom as if made and applied on such date and (y) as of the
applicable Increased Amount Date, (1) no Event of Default under Section 8(a) or
(f) shall have occurred and be continuing and (2) the representations and
warranties of each Loan Party set forth in the Loan Documents that are those
customarily made in connection with acquisition financings (as determined by the
Borrower and the Lenders in respect of such Incremental Term Loans) shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of such date.

 



 53 

 

 

(d)               Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that all Incremental Term Loans and/or Incremental Revolving Loans,
when originally made, are included in each borrowing of outstanding Term Loans
or Revolving Loans on a pro rata basis, that each Incremental Term Lender and
each Incremental Revolving Lender shall be included in the definitions of
Required Lenders and Majority Facility Lenders, and the Borrower agrees that
Section 2.12 shall apply to any conversion of Eurodollar Loans to ABR Loans
reasonably required by the Administrative Agent to effect the foregoing. For the
avoidance of doubt, it is understood that the Revolving Facility shall be
increased in an amount equal to the aggregate Incremental Revolving Commitments.

 

2.25          Foreign Exchange Rate. (a) No later than 1:00 P.M. (New York City
time) on each Calculation Date, the Administrative Agent shall determine the
Exchange Rate as of such Calculation Date with respect to each applicable
non-Dollar currency, provided that, upon receipt of a borrowing notice pursuant
to Section 2.5(b), the Administrative Agent shall determine the Exchange Rate
with respect to the relevant Foreign Currency on the related Calculation Date
(it being acknowledged and agreed that the Administrative Agent shall use such
Exchange Rate for the purposes of determining compliance with Section 2.4(b)
with respect to such borrowing notice). The Exchange Rates so determined shall
become effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than Section 10.17 and any other provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between Dollars and any non-Dollar currency.

 

(b)               No later than 5:00 P.M. (New York City time) on each Reset
Date, the Administrative Agent shall determine the aggregate amount of the
Dollar Equivalents of (i) the principal amounts of the Foreign Currency Loans
then outstanding (after giving effect to any Foreign Currency Loans to be made
or repaid on such date) and (ii) the L/C Obligations denominated in any
Acceptable Currency then outstanding.

 

(c)                The Administrative Agent shall promptly notify the Borrower
of each determination of an Exchange Rate hereunder.

 

2.26       Joint and Several Liability of Borrowers. Each of the Borrower and
the Co-Borrower hereby acknowledges and agrees that they are co-borrowers with
respect to, and have joint and several liability on, the Loans and Reimbursement
Obligations and other Obligations, subject only to the limitations of Section
2.1 of the Guarantee and Collateral Agreement. Each of the Borrower’s and the
Co-Borrower’s joint and several liability as co-borrowers hereunder shall not in
any manner be impaired or affected by who receives or uses the proceeds of the
Loans, or the Letters of Credit, or for what purposes such proceeds are used,
and each of the Borrower and the Co-Borrower waives notice of requests for
extensions of credit issued by, and the Loans and Letters of Credit made to or
for the account of, any other borrower. In furtherance thereof, each of the
Borrowers agrees that wherever in this Agreement it is provided that the
Borrower or the Co-Borrower is liable for a payment such obligation is the joint
and several obligation of each of the Borrower and the Co-Borrower. Each of the
Borrowers, to the fullest extent permitted by applicable law, hereby expressly
waives and surrenders any defense to its joint and several liability on the
Loans, Reimbursement Obligations or other Obligations.

 

2.27       Borrower Representative. Each of the Borrower and the Co-Borrower
hereby irrevocably appoints and designates the Borrower (the “Borrower
Representative”) as its representative and agent for all purposes under this
Agreement and the other Loan Documents, including requests for Loans and Letters
of Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Lenders, the Issuing Lender and/or the Agents.
The Borrower Representative hereby irrevocably accepts such appointment. Each of
the Lenders, the Issuing Lender and the Agents shall be entitled to rely upon,
and shall be fully protected in relying upon, any notice or communication
(including any notice of borrowing) delivered by the Borrower Representative on
behalf of the Borrower and/or the Co-Borrower. Each of the Lenders, the Issuing
Lender and/or the Agents may give any notice or communication to the Borrowers
(or any one or more of them) hereunder to the Borrower Representative on behalf
of the Borrowers (or any one of them). Each of the Lenders, the Issuing Lender
and/or the Agents shall have the right, in its discretion, to deal exclusively
with the Borrower Representative for any or all purposes under the Loan
Documents. Each of the Borrower and the Co-Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Borrower Representative shall be binding upon and enforceable
against it.

 



 54 

 

 

Section 3.         Letters of Credit

 

3.1              L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters
of Credit”) for the account of the Borrower and the Co-Borrower, as the case may
be, on any Business Day during the Revolving Commitment Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero or (iii) the aggregate outstanding amount of Letters of
Credit issued by it would exceed $10,000,000. Each Letter of Credit shall (i) be
denominated in Dollars or another Acceptable Currency and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and (y)
the date that is five Business Days prior to the Revolving Termination Date;
provided that (1) any Letter of Credit may have an expiry date later than the
date referred to in clause (y) above if no later than the 30th day prior to the
Revolving Termination Date (or for any Letters of Credit issued after such date,
the date of issuance), the Borrower shall deposit in a cash collateral account
opened by the Administrative Agent an amount equal to 105% of the aggregate then
undrawn and unexpired amount of such Letters of Credit and (2) any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above (or, as long as the requirements under clause (1) are
satisfied, the first anniversary of the Revolving Termination Date)).

 

(b)               The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

(c)                The parties hereto agree that the Existing Letters of Credit
will automatically, without any further action on the part of any Person, be
deemed to be Letters of Credit hereunder issued hereunder on the Restatement
Date for the account of the Borrower. Without limiting the foregoing (i) each
such Existing Letter of Credit shall be included in the calculation of the L/C
Obligations, (ii) all liabilities of the Borrower and the other Loan Parties
with respect to such Existing Letters of Credit shall constitute Obligations and
(iii) each Lender shall have reimbursement obligations with respect to such
Existing Letters of Credit as provided in Section 3.4.

 

3.2              Procedure for Issuance of Letter of Credit. The Borrower and
the Co-Borrower, as the case may be, may from time to time request that the
Issuing Lender issue a Letter of Credit by delivering to the Issuing Lender at
its address for notices specified herein an Application therefor, completed to
the reasonable satisfaction of the Issuing Lender, and such other certificates,
documents and other papers and information as the Issuing Lender may reasonably
request. Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall the Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
reasonably relating thereto) by issuing the original of such Letter of Credit to
the beneficiary thereof or as otherwise may be agreed to by the Issuing Lender
and the Borrower. The Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

3.3              Fees and Other Charges. (a) The Borrower and the Co-Borrower
will pay a fee on all outstanding Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the face amount of each Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.

 



 55 

 

 

(b)               In addition to the foregoing fees, the Borrower and the
Co-Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.

 

3.4              L/C Participations. (a) The Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower or the Co-Borrower in accordance with the
terms of this Agreement (or in the event that any reimbursement received by the
Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount that is not so reimbursed (or is so
returned). Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower, the
Co-Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or the Co-Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, the
Co-Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(b)               If any amount required to be paid by any L/C Participant to
the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
NYFRB Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 



 56 

 

 

(c)                Whenever, at any time after the Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.4(a), the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower, the Co-Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Lender), or any payment of interest on
account thereof, the Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided, however, that in the event that any such
payment received by the Issuing Lender shall be required to be returned by the
Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.

 

3.5              Reimbursement Obligation of the Borrower and the Co-Borrower.
If any draft is paid under any Letter of Credit, the Borrower or the
Co-Borrower, as applicable, shall reimburse the Issuing Lender for the amount of
the draft so paid not later than 12:00 Noon, New York City time, on (i) the
Business Day that the Borrower, receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice. Each such payment shall be made to the
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Notwithstanding the foregoing, the Borrower or the
Co-Borrower, as applicable, may, subject to the conditions to borrowing set
forth herein, request in accordance with this Agreement that such payment be
financed with a Revolving Loan that is an ABR Loan or a Swingline Loan in an
equivalent amount and, to the extent so financed, the obligation of the Borrower
or the Co-Borrower, as applicable, to make such payment shall be discharged and
replaced by the resulting Revolving Loan or Swingline Loan, as applicable.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.14(b) and (y) thereafter, Section 2.14(d). The Borrower shall promptly
reimburse Issuing Lender for any taxes, fees, charges or other reasonable
out-of-pocket costs or expenses incurred by the Issuing Lender in connection
with the payment of a draft under a Letter of Credit which are then invoiced and
supported in reasonable detail.

 

3.6              Obligations Absolute. The obligations of each of the Borrower
and the Co-Borrower under this Section 3 shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Borrower or the Co-Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. Each of the Borrower and the Co-Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the
Reimbursement Obligations of the Borrower and the Co-Borrower under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower or the Co-Borrower and any beneficiary of any Letter of Credit or
any other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower or the Co-Borrower against any beneficiary of such
Letter of Credit or any such transferee; provided that the foregoing shall not
be construed to excuse the Issuing Lender from liability to the Borrower or the
Co-Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower and the
Co-Borrower to the extent permitted by applicable law) suffered by the Borrower
or the Co-Borrower that are caused by the Issuing Lender’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of such Issuing Lender (as finally determined by a court of competent
jurisdiction), such Issuing Lender shall be deemed to have exercised care in
each such determination. The Issuing Lender shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Issuing Lender. Each of the Borrower and the
Co-Borrower agrees that any action taken or omitted by the Issuing Lender under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence or willful misconduct, shall be
binding on the Borrower and the Co-Borrower and shall not result in any
liability of the Issuing Lender to the Borrower or the Co-Borrower.

 



 57 

 

 

3.7              Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower and the Co-Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8              Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.

 

3.9              Cash Collateralization. If on any date the L/C Obligations
exceeds the L/C Commitment, then the Borrower shall within three Business Days
after notice thereof from the Administrative Agent deposit in a cash collateral
account opened by the Administrative Agent an amount equal to such excess plus
accrued and unpaid interest thereon.

 

3.10          Currency Adjustments. (a) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in a currency other than Dollars into an amount of Dollars based
upon the Exchange Rate.

 

(b)               Notwithstanding anything to the contrary contained in this
Section 3, prior to demanding any reimbursement from the L/C Participants
pursuant to subsection 3.4 in respect of any Letter of Credit denominated in a
currency other than Dollars, the Issuing Lender shall convert the obligation of
the Borrower or the Co-Borrower, as applicable, under subsection 3.4 to
reimburse the Issuing Lender in such currency into an obligation to reimburse
the Issuing Lender in Dollars. The Dollar amount of the reimbursement obligation
of the Borrower, the Co-Borrower and the L/C Participants shall be computed by
the Issuing Lender based upon the Exchange Rate in effect for the day on which
such conversion occurs, as determined by the Administrative Agent in accordance
with the terms hereof.

 



 58 

 

 

Section 4.         Representations and Warranties

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1              Organization; Powers. The Borrower and each of the Loan Parties
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

4.2              Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

4.3              Governmental Approvals; No Conflicts. The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or the failure to obtain would
not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable law or regulation, the violation of which would
reasonably be expected to have a Material Adverse Effect, or the charter,
by-laws or other organizational documents of the Borrower or any other
applicable Loan Party or any order of any Governmental Authority, the violation
of which would reasonably be expected to have a Material Adverse Effect, (c)
will not violate or result in a default under any material indenture, agreement
or other instrument binding upon the Borrower or any other Loan Party or their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any other Loan Party, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any other Loan Party,
except Liens created under the Loan Documents and Liens permitted under Section
7.3.

 

4.4              Financial Condition. The Borrower has heretofore furnished or
made available to the Lenders (1) the audited consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Borrower as of
and for the fiscal years ended December 31, 2014, December 31, 2015 and December
31, 2016, certified by its chief financial officer and (2) the consolidated
balance sheet and statements of income, stockholders equity and cash flows of
the Borrower as of and for the fiscal quarters ended March 31, 2017, June 30,
2017 and September 30, 2017. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries, in each case, as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments. Since December 31, 2016, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect. Except as disclosed in the financial statements referred to above or the
notes thereto and except as set forth in any periodic filing with the Securities
and Exchange Commission by the Borrower, after giving effect to the
Transactions, none of the Borrower or its Subsidiaries has, as of the
Restatement Date, any material contingent liabilities or material unrealized
losses except as evidenced by the Loan Documents.

 



 59 

 

 

4.5              Properties. (a) The Borrower and each other Loan Party has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except for exceptions to
coverage described in a mortgage policy, title insurance or survey accepted by
the Administrative Agent, and none of such property is subject to any Lien
except as permitted by Section 7.3.

 

(b)               The Borrower and each other Loan Party owns, is licensed to
use, or possesses the right to use all Intellectual Property reasonably
necessary to the conduct of its business, and the use thereof by the Borrower
and each other Loan Party does not infringe upon the rights of any other Person,
except for any such infringements that could not reasonably be expected to
result in a Material Adverse Effect.

 

4.6              Litigation and Environmental Matters. (a) Except as set forth
on Schedule 4.6, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting any Borrower or any other Loan Party
(i) which would reasonably be expected to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents or the Transactions.

 

(b)               Except with respect to any other matters that could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any other Loan Party (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability, (iv) knows of any basis for any Environmental
Liability or (v) has failed to properly dispose of all Hazardous Materials. No
Hazardous Materials have been released at any site or facility owned, controlled
or operated by any Borrower or any other Loan Party, or by any Borrower or any
other Loan Party at any other location, which would reasonably be expected to
result in a Material Adverse Effect.

 

4.7              Compliance with Laws. The Borrower and each other Loan Party is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

4.8              Investment Company Status. Neither the Borrower nor any other
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

4.9              Taxes. The Borrower and each other Loan Party have timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and have paid or caused to be paid all material Taxes required to have
been paid by it pursuant to such tax returns and reports, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such other Loan Party, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

4.10          ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of ASC Topic 715-30) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of ASC Topic
715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in each of such cases so as to cause a Material Adverse
Effect.

 



 60 

 

 

4.11          Disclosure. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement (in each case, other than
projections and pro form financial information and information of a general
economic or industry specific nature), furnished by or on behalf of any Loan
Party to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Restatement Date), any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein, taken as a whole, in the light of the circumstances under
with they were made not materially misleading. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time such projections and pro forma financial information
are furnished, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

4.12          Subsidiaries. As of the Restatement Date, the Borrower has no
Subsidiaries other than as set forth on Schedule 4.12. As of the Restatement
Date, the Borrower owns, directly or indirectly, the stated percentage of the
issued and outstanding Capital Stock in and to each Subsidiary listed on
Schedule 4.12.

 

4.13          Insurance. As of the Restatement Date, all premiums due in respect
of all material insurance policies maintained by the Borrower have been paid.

 

4.14          Labor Matters. As of the Restatement Date, there are no strikes,
lockouts or slowdowns against the Borrower pending or, to the knowledge of the
Borrower, threatened. The hours worked by and payments made to employees of each
Borrower have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except where any such violation could not reasonably be expected to have a
Material Adverse Effect. All material payments due from the Borrower, or for
which any claim may be made against the Borrower, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower except where such
non-payment could not reasonably be expected to have a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower is bound.

 

4.15          Solvency. Immediately after the consummation of the Transactions
to occur on the Restatement Date and immediately following the making of each
Loan made on the Restatement Date and after giving effect to the application of
the proceeds of such Loans, (a) the assets of the Loan Parties on a consolidated
basis, at a “fair valuation”, will exceed the amount of their aggregate
“liabilities” “contingent or otherwise”, as such quoted terms are generally
determined in accordance with applicable federal laws governing determinations
of insolvency of debtors; (b) the “present fair saleable value” of the aggregate
assets of the Loan Parties on a consolidated basis will be greater than “the
amount that will be required to pay the probable liability” of the Loan Parties
on their aggregate “existing debts as such debts become absolute and matured”,
as such quoted terms are generally determined in accordance with the applicable
federal laws governing determinations of the insolvency of debtors; (c) the Loan
Parties on a consolidated basis will be able to pay their aggregate debts as
they become due; and (d) the remaining assets of the Loan Parties on a
consolidated basis will not be “unreasonably small” nor constitute “unreasonably
small capital” in relation to the business or transactions in which they are
engaged or are about to engage as of the Restatement Date, as such quoted terms
are generally determined in accordance with applicable federal laws governing
determinations of insolvency of debtors. For purposes of this Section 4.15, (a)
“debt” means liability on a “claim” and (b) “claim” means any (1) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (2) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 



 61 

 

 

4.16          Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined. If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

4.17          Use of Proceeds. The proceeds of the Term Loans and Revolving
Loans made on the Restatement Date shall be used to satisfy the condition set
forth in Section 5.1(a), for the payment of fees and expenses in connection
therewith and in connection with the entry into the Loan Documents and for
general corporate purposes. The proceeds of the Revolving Loans made after the
Restatement Date and the Swingline Loans, the Letters of Credit and any
Incremental Term Loans shall be used for working capital needs and general
corporate purposes (including the financing of Permitted Acquisitions, the
refinancing of Indebtedness to the extent not prohibited by Section 7.9, to make
permitted Restricted Payments to the extent permitted by Section 7.6 and to make
payments of Convertible Securities permitted by Section 7.9).

 

4.18          Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement a security interest in which may be perfected by the filing of a
financing statement, when financing statements and filings of short form
agreements in respect of registered and applied for intellectual property owned
by each Loan Party in appropriate form are filed in the appropriate offices with
the requisite fee, the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), prior
and superior in right to any other Person except (i) with respect to Pledged
Stock, nonconsensual Liens arising as a matter of law and (ii) in each other
case Liens permitted by Section 7.3.

 

(b)               Each Mortgage, when executed and delivered, is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on the Mortgaged Property described
therein and proceeds thereof, and when such Mortgages are filed in the
appropriate recording office, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Secured Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except Liens permitted by
Section 7.3).

 



 62 

 

 

4.19          Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

 

4.20          Anti-Terrorism Laws. The Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
Subsidiaries and their respective directors, officers, employees and agents are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
Transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 

4.21          EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

Section 5.         Conditions Precedent

 

5.1              Conditions to Restatement Date. The agreement of each Lender to
make the initial extension of credit requested to be made by it on the
Restatement Date is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Restatement Date, of the following
conditions precedent:

 

(a)                Agreement. The Administrative Agent shall have received (i)
this Agreement, executed and delivered by the Administrative Agent, the
Borrower, the Co-Borrower and each Person listed on Schedule 1.1(A) (it being
understood that a signature page to the Replacement Facility Amendment shall be
deemed execution of this Agreement) and (ii) all Existing Term Loans shall have
been replaced with Term Loans hereunder and all Existing Revolving Commitments
and Existing Revolving Loans shall have been replaced with Revolving Commitments
and Revolving Loans hereunder (and all accrued interest on the Existing Term
Loans, Existing Revolving Commitments and Existing Revolving Loans and other
amounts outstanding in respect thereof shall have been paid in full).

 

(b)               Fees. The Lenders, the Administrative Agent and the Lead
Arrangers shall have received all fees required to be paid, and all expenses
required to be paid for which invoices have been presented not less than one
business day prior to the Restatement Date.

 

(c)                Approvals. All governmental and third party approvals
necessary to consummate the Transactions shall have been obtained and shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose materially adverse conditions on the
Transactions or the financing thereof.

 

(d)               Projections. The Administrative Agent shall have received
projected consolidated statements of income, balance sheets and statements of
cash flow for the Borrower and its consolidated Subsidiaries, prepared on an
annual basis for each fiscal year through the end of the 2022 fiscal year.

 



 63 

 

 

(e)                Lien Searches. The Administrative Agent shall have received
the results of a recent bring down lien search in each relevant jurisdiction
with respect to the Borrower, the Co-Borrower and the Subsidiary Guarantors, and
such search shall reveal no Liens on any of the Collateral except for Liens
permitted by Section 7.3 and Liens to be discharged on or prior to the
Restatement Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

 

(f)                Closing Certificate; Certified Certificate of Incorporation;
Good Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.

 

(g)                Legal Opinions. (i) The Administrative Agent shall have
received the following legal opinions:

 

i.the legal opinion of Vedder Price P.C., counsel to the Borrower and its
Subsidiaries, in form and substance reasonably acceptable to the Administrative
Agent;

 

ii.the legal opinion of the general counsel or associate general counsel of the
Borrower and its Subsidiaries, in form and substance reasonably acceptable to
Administrative Agent; and

 

iii.the legal opinion such other special and local counsel as may be reasonably
required by the Administrative Agent.

 

(h)               Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

(i)                 Filings, Registrations and Recordings. Each document
(including any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall be
in proper form for filing, registration or recordation; provided that, such
documents do not include and there shall be no requirement to provide as of the
Restatement Date (i) lockbox arrangements or control agreements relating bank or
security accounts or (ii) mortgages or other means of perfection or control
other than through means of the filing of an initial financing statement under
the Uniform Commercial Code or as described in Section 5.1(h).

 



 64 

 

 

(j)                 Other Information. The Administrative Agent shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement (it being understood
that a signature page to the Replacement Facility Amendment shall be deemed
execution of this Agreement) shall be deemed to have accepted, and to be
satisfied with, each document or other matter required under this Section 5.1
unless the Administrative Agent shall have received written notice from such
Lender prior to the proposed Restatement Date specifying its objection thereto.

 

5.2              Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a)                Representations and Warranties. Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date.

 

(b)               No Default. No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
or the Co-Borrower hereunder shall constitute a representation and warranty by
the Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 

Section 6.         Affirmative Covenants

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

 

6.1              Financial Statements. Furnish to the Administrative Agent (for
distribution to each Lender):

 

(a)                as soon as available, but in any event within 90 days after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Grant Thornton LLP or other independent certified public accountants
of nationally recognized standing;

 

(b)               as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and absence of
footnotes), and

 



 65 

 

 

(c)                simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.1(a) or 6.1(b) above, unaudited
financial statements (in substantially the same form as the financial statements
delivered pursuant to Sections 6.1(a) and (b) above) prepared on the basis of
consolidating the accounts of the Borrower and its consolidated Subsidiaries but
treating the Net Smart Joint Venture as if it were not consolidated with the
Borrower certified by a Responsible Officer as being fairly stated in all
material respects.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Notwithstanding the foregoing, with
respect to any prior period reporting and reporting required in connection with
a change of fiscal year, such reporting shall be prepared in accordance with the
applicable SEC reporting requirements.

 

6.2              Certificates; Other Information. Furnish to the Administrative
Agent (for distribution to each Lender) (or, in the case of clause (g), to the
relevant Lender):

 

(a)                [Reserved];

 

(b)               concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a list of any Intellectual
Property acquired by any Loan Party and which is applied for or registered with
the U.S. Patent and Trademark Office, U.S. Copyright Office or analogous office
of a foreign jurisdiction and (3) a description of any Person that has become a
Group Member, in each case since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Restatement Date);

 

(c)                as soon as available, and in any event no later than 45 days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ending December 31, 2018), (i) a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”) and (ii) a
detailed consolidating budget for the following fiscal year, prepared in the
same form as the Projections delivered pursuant to clause (i) above and prepared
on the basis of consolidating the accounts of the Borrower and its consolidated
Subsidiaries but treating the Net Smart Joint Venture as if it were not
consolidated with the Borrower;

 



 66 

 

 

(d)               [reserved];

 

(e)                except to the extent made publicly available, within 5
Business Days after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within 5 Business Days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;

 

(f)                promptly following receipt thereof, copies of (i) any
documents described in Section 101(f) of ERISA that any Group Member or any
ERISA Affiliate may request with respect to any Plan and (ii) any documents
described in Section 101 (k) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (iii) any
notices described in Section 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the relevant Group Member or ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices promptly after receipt thereof; and

 

(g)                promptly, such additional financial and other information as
any Lender may from time to time reasonably request.

 

6.3              Payment of Taxes. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material Tax obligations, except where the amount or validity thereof is being
or will be timely contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the relevant Group Member.

 

6.4              Maintenance of Existence; Compliance. Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, in each case material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.4 or
any sale, transfer or disposition permitted under Section 7.5; provided,
further, that neither the Borrower nor any of its Subsidiaries shall be required
to preserve any right or franchise if the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

 

6.5              Maintenance of Property; Insurance. (a) Keep and maintain all
property material to the conduct of its business in good working order and
condition, casualty and ordinary wear and tear excepted, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect and (b) maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations; provided, however, that the Borrower and its Subsidiaries may
self-insure to the extent it determines in its good faith reasonable business
judgment that such insurance is consistent with prudent business practices.
Unless required by applicable laws, neither the Borrower nor any Loan Party
shall be required to maintain worker’s compensation insurance so long as the
Borrower or such Loan Party maintains non-subscriber employer’s liability
insurance in such amounts (with no greater risk retention) as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. The Borrower will furnish
to the Lenders, upon request of the Administrative Agent or any Lender,
information in reasonable detail as to the insurance so maintained.

 



 67 

 

 

(b)               With respect to each Mortgaged Property that is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a “special flood hazard area” with respect to which flood insurance
has been made available under Flood Insurance Laws, the applicable Loan Party
(i) will maintain, with financially sound and reputable insurance companies
(except to the extent that any insurance company insuring the Mortgaged Property
of the Loan Party ceases to be financially sound and reputable after the
Restatement Date, in which case, the Borrower shall use commercially reasonable
efforts to replace such insurance company with a financially sound and reputable
insurance company), such flood insurance in such reasonable total amount as the
Administrative Agent may from time to time reasonably require, and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) promptly upon request of the
Administrative Agent, will deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent, including, without limitation, evidence of annual renewals of such
insurance.

 

6.6              Compliance with Laws. Comply, and cause each other Loan Party
to comply, with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect. The
Borrower shall maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

6.7              Inspection of Property; Books and Records; Discussions. Keep
proper books of record and account in which full, true and correct entries are
made of all material dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each other Loan Party to, permit
any representatives designated by the Administrative Agent or by any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants; provided,
that representatives of the Borrower shall have the opportunity to be present at
any meeting with its independent accountants, all at such reasonable times and
as often as reasonably requested; provided, further, that unless (x) a Default
has occurred and is continuing or (y) the Administrative Agent reasonably
believes an event has occurred that has a Material Adverse Effect, (i) the
Lenders shall coordinate the timing of their inspections with the Administrative
Agent and provide reasonable notice thereof, (ii) such inspections shall be
limited to once during any calendar year for the Administrative Agent and each
other Lender and (iii) neither the Borrower nor any of its Subsidiaries shall be
required to pay or reimburse any costs and expenses incurred by any Lender
(other than the Administrative Agent) in connection with the exercise of such
rights.

 

6.8              Notices. Promptly after obtaining knowledge thereof give notice
to the Administrative Agent of:

 

(a)                the occurrence of any Default or Event of Default;

 

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting any
Borrower or any other Group Member that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 



 68 

 

 

(c)                an ERISA Event, as soon as possible and in any event within
10 days after the Borrower knows or has reason to know thereof; and

 

(d)               any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.9              Environmental Laws. (a) Comply in all respects with, and ensure
compliance in all respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except in
each case where such failure to comply or maintain would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)               Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws,
except where the failure to so conduct, complete or comply would not reasonably
be expected to have a Material Adverse Effect.

 

6.10          Additional Collateral, etc. (a) With respect to any property
having a value of at least $5,000,000 acquired after the Restatement Date by any
Group Member (other than (1) Excluded Property, (2) any property described in
paragraph (b), (c) or (d) below, (3) any property subject to a Lien expressly
permitted by Section 7.3(m) and (4) property acquired by any Foreign Subsidiary)
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected Lien (except to the extent such property is not
required to be subject to a perfected Lien under the terms of the Security
Documents due to an explicit exception or applicable threshold amount
thereunder), the Borrower shall notify Administrative Agent within the time
period specified by the Security Documents or, if no such time period is
specified, the Borrower shall promptly notify the Administrative Agent and the
Lenders thereof and, if requested by the Administrative Agent (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions reasonably necessary or advisable to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest in
such property (subject to any Lien permitted pursuant to Section 7.3), including
the filing of appropriate Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent.

 



 69 

 

 

(b)               With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $5,000,000 acquired after
the Restatement Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 7.3(m) or (p) and (y) Excluded
Property), promptly (i) execute and deliver a first priority Mortgage (subject
to any Lien permitted pursuant to Section 7.3), in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such real property, (ii)
if requested by the Administrative Agent, provide the Secured Parties with (x)
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (or such other amount
as shall be reasonably specified by the Administrative Agent) as well as a
current ALTA survey thereof, together with a surveyor’s certificate and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, (iii)
deliver notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Group Member relating thereto,
together with evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form, substance and
amount reasonably satisfactory to the Administrative Agent and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. Notwithstanding the foregoing, the Administrative Agent shall not enter
into any Mortgage in respect of any real property acquired by the Borrower or
any other Loan Party after the Restatement Date until the date that is 45 days
after the Administrative Agent has delivered to the Lenders (which may be
delivered electronically) the following documents in respect of such real
property: (i) completed “Life of Loan” Federal Emergency Management Agency
standard flood hazard determination(s) with respect to the Mortgaged Property
and related documents with respect to the Mortgaged Property reasonably
requested by any Lender; (ii) if such real property is located in a “special
flood hazard area”, a notification to the Borrower and, if applicable, other
Loan Party of that fact and notification to the Borrower and, if applicable,
other Loan Party stating whether flood insurance coverage is available, and
evidence that the Borrower or, if applicable, other Loan Party to which a notice
was sent, has signed and returned the notice; and (iii) if such notice is
required to be provided to the Borrower or any other Loan Party and flood
insurance is available in the community in which such real property is located,
a copy of the policy, or declaration evidencing such required flood insurance in
an amount and with terms required by the Flood Insurance Laws.

 

(c)                With respect to any new Material Subsidiary (other than a
Foreign Subsidiary or CFC Domestic Subsidiary) created or acquired after the
Restatement Date by any Group Member, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Material Subsidiary
that is owned by any Group Member (subject only to non-consensual Liens arising
by operation of law), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such new Material Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement, (B) to take such actions reasonably
necessary or advisable to grant to the Administrative Agent for the benefit of
the Lenders a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Material Subsidiary (subject only to Liens permitted under Section 7.3),
including the filing of appropriate Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Material Subsidiary, substantially in the form of Exhibit C, with appropriate
insertions and attachments, (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and (v) if such
Material Subsidiary owns any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 and which is not
Excluded Property, then Borrower shall comply with Section 6.10(b).

 



 70 

 

 

(d)               With respect to any new Foreign Subsidiary that is a Material
Subsidiary created or acquired after the Restatement Date by any Group Member
(other than by any Group Member that is a Foreign Subsidiary), and to the extent
relevant and legally permissible to do so, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems reasonably necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest (subject only to non-consensual Liens arising
by operation of law) in the Capital Stock of such new Subsidiary that is owned
by any such Group Member (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be reasonably necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

Section 7.         Negative Covenants

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

7.1              Financial Condition Covenants. (a) Total Leverage Ratio. Permit
the Total Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower ending during the term of this Agreement to
exceed 4.25 to 1.0 (or, during a Total Leverage Holiday Period, 4.50 to 1.0).

 

(b)               [Reserved].

 

(c)                Interest Coverage Ratio. Permit the Interest Coverage Ratio
for any period of four consecutive fiscal quarters of the Borrower ending during
the term of this Agreement to be less than 3.50 to 1.00.

 

7.2              Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)                Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)               Indebtedness of (i) any Loan Party to any Subsidiary, (ii) any
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party and (iii) Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party provided that the loan or advance is permitted by Section 7.8;

 

(c)                Guarantee Obligations by (i) any Group Member of the
obligations of any Loan Party, (ii) any Subsidiary that is not a Loan Party of
the obligations of any other Subsidiary that is not a Loan Party, and (iii) any
Loan Party of obligations of any Subsidiary that is not a Loan Party provided
that such Guarantee Obligations are permitted by Section 7.8;

 

(d)               Indebtedness outstanding on the Restatement Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);

 

(e)                Indebtedness (including Capital Lease Obligations) secured by
Liens permitted by Section 7.3(m) in an aggregate principal amount at any one
time outstanding not to exceed the greater of (x) $45,000,000 and (y) 3% of
Consolidated Tangible Assets (determined at the time of incurrence);

 



 71 

 

 

(f)                unsecured Indebtedness of the Borrower or any of its
Subsidiaries; provided that (i) at the time such Indebtedness is incurred, (x)
the Borrower is in pro forma compliance with Section 7.1, recomputed as at the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available and using Indebtedness as of the date of, and
after giving effect to, such Indebtedness, (y) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness and (z) such Indebtedness has negative covenants and events of
default that are no more restrictive, taken as a whole, than the negative
covenants and events of default set forth in the Loan Documents as of the date
of incurrence of such unsecured Indebtedness and (ii) such Indebtedness has a
final maturity date that is at least 91 days after the later of the Revolving
Termination Date and the final maturity date of the Term Loans in effect at the
time such Indebtedness is incurred; provided further that the aggregate
principal amount of Indebtedness incurred pursuant to this Section 7.2(f) by
Subsidiaries that are not Loan Parties shall not exceed at any time outstanding
the greater of (x) $30,000,000 and (y) 2% of Consolidated Tangible Assets
(determined at the time of incurrence);

 

(g)                Indebtedness of any Person that becomes a Subsidiary after
the Restatement Date in connection with a Permitted Acquisition or otherwise
which exists at the time such Person becomes a Subsidiary or is refinanced in
contemplation of or in connection with such Person becoming a Subsidiary, and
Indebtedness of the Borrower or any Subsidiary in the form of any deferred
purchase price or post closing obligation in connection with a Permitted
Acquisition; provided that, the aggregate principal amount of Indebtedness
permitted by this clause (g) shall not exceed at any time outstanding the
greater of (x) $100,000,000 and (y) 7% of Consolidated Tangible Assets
(determined at the time of incurrence);

 

(h)               Guarantee Obligations of the Borrower or any other Loan Party
in connection with customer financing programs, provided that (i) the Guarantee
Obligation shall not exceed the amount received by the Loan Party under the
financing program or owed to the Loan Party by the customer and (ii) the
aggregate amount of all obligations guaranteed at any point in time shall not
exceed $20,000,000;

 

(i)                 additional Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $100,000,000 at any one time outstanding;

 

(j)                 additional Indebtedness of the Borrower or any of its
Subsidiaries in respect of Convertible Securities in an aggregate principal
amount (for the Borrower and all Subsidiaries) not to exceed $350,000,000 and
any Permitted Convertible Securities Refinancing Indebtedness (or successive
Permitted Convertible Securities Refinancing Indebtedness) in respect thereof;

 

(k)               to the extent constituting Indebtedness, reimbursement
obligations under surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case required in the ordinary course of
business or in connection with the enforcement of rights, claims or appeals of
the Borrower and its Subsidiaries; and

 

(l)                 any operating lease that is treated as a capital lease as a
result of an Accounting Change.

 



 72 

 

 

7.3              Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except:

 

(a)                Liens for Taxes, fees, assessments or governmental charges
not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;

 

(b)               carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

 

(c)                pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower or any of its
Subsidiaries (other than any such obligation imposed pursuant to Section 430(k)
of the Code or 303(k) of ERISA);

 

(d)               pledges or deposits to secure the performance of tenders,
government contracts, bids, trade contracts (other than for borrowed money),
licenses, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(e)                judgment liens in respect of judgments that do not constitute
an Event of Default under clause (h) of Section 8;

 

(f)                rights of set-off of banks or lenders in the ordinary course
of banking arrangements;

 

(g)                easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries, and
Liens or exceptions to coverage described in a mortgage policy, title insurance
or survey accepted by Administrative Agent;

 

(h)               any interest or title of a lessor, sublessor, licensee or
licensor under any operating lease or license agreement entered into in the
ordinary course of business and not interfering in any material respect with the
rights, benefits or privileges of such lease or licensing agreement, as the case
may be;

 

(i)                 Liens in favor of payor financial institutions having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments of the Borrower or any Subsidiary on deposit with or in possession
of such financial institution;

 

(j)                 leases or licenses of intellectual property or other assets
granted by the Borrower or any Subsidiary in the ordinary course of business and
not interfering in any material respect with the ordinary conduct of business of
the Borrower or any Subsidiary;

 

(k)               the filing of UCC financing statements solely as a
precautionary measure in connection with any transaction not prohibited
hereunder;

 



 73 

 

 

(l)                 Liens in existence on the Restatement Date listed on
Schedule 7.3(l), securing Indebtedness permitted by Section 7.2(d), provided
that no such Lien is spread to cover any additional property after the
Restatement Date and that the amount of Indebtedness secured thereby is not
increased;

 

(m)             Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(n)               Liens created pursuant to the Security Documents;

 

(o)               any interest or title of a lessor under any lease entered into
by the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(p)               any Lien (i) existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Restatement
Date prior to the time such Person becomes a Subsidiary and (ii) on cash
collateral securing letter of credit obligations, swap agreement obligations, or
other banking product obligations of a Person that becomes a Subsidiary after
the Restatement Date, provided that (A) such Lien described in clause (i) is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as applicable, (B) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary and (C) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as applicable, and any
refinancing, refunding, renewals, or extensions thereof (without increasing, or
shorting the maturing of, the principal amount thereof);

 

(q)               Liens securing (i) obligations under performance bonds, surety
bonds and letter of credit obligations to provide security for worker’s
compensation claims and (ii) obligations in respect of bank overdrafts not more
than five Business Days overdue, in each case, incurred in the ordinary course
of business; and

 

(r)                 Liens not otherwise permitted by this Section so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrower and all Subsidiaries) $30,000,000 at any one time.

 

7.4              Fundamental Changes. Effect any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a)                any Subsidiary of the Borrower (i) may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), the Co-Borrower (provided that the
Co-Borrower shall be the continuing or surviving corporation (it being
understood that the Borrowers (other than the Borrower) may merge or consolidate
with or into each other, so long as a Borrower shall be the continuing or
surviving corporation)) or (other than the Co-Borrower) with or into any
Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving corporation) and (ii) that is not a Loan Party may be
merged or consolidated with any other Subsidiary that is not a Loan Party;

 



 74 

 

 

(b)               any Subsidiary of the Borrower (i) may Dispose of any or all
of its assets to any Loan Party (upon voluntary liquidation or otherwise) or
(ii) that is not a Loan Party may Dispose of any or all of its assets to any
other Subsidiary that is not a Loan Party;

 

(c)                any Disposition permitted by Section 7.5;

 

(d)               any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and

 

(e)                any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation.

 

7.5              Disposition of Property. Dispose of any of its property,
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:

 

(a)                sales of inventory, used or surplus equipment in the ordinary
course of business;

 

(b)               Dispositions of used, damaged, worn out, obsolete or surplus
property by the Borrower or any Subsidiary in the ordinary course of business
and the abandonment or other Disposition of intellectual property, in each case
as determined by the Borrower or such Subsidiary in its reasonable judgment to
be no longer economically practicable to maintain or useful in the conduct of
the business of the Borrower and its Subsidiaries taken as a whole;

 

(c)                sales, transfers, issuances and dispositions by (i) any
Subsidiary to any Loan Party, and (ii) a Subsidiary that is not a Loan Party to
any other Subsidiary that is not a Loan Party;

 

(d)               leases of real or personal property in the ordinary course of
business;

 

(e)                Dispositions of assets to the extent such Dispositions
constitute, or are consideration for, Investments or other transactions in
compliance with Section 7.4 or Section 7.8; provided that if such assets
constitute consideration for any Investment or other permitted transaction, such
Disposition is for fair value;

 

(f)                Dispositions of cash and Cash Equivalents in transactions not
prohibited hereby and inventory and goods held for sale in the ordinary course
of business;

 

(g)                Dispositions of accounts receivable in connection with the
collection or compromise thereof;

 

(h)               leases, subleases, assignments, licenses or sublicenses, in
each case in the ordinary course of business and which do not materially
interfere with the business of the Borrower and the Subsidiaries;

 

(i)                 transfers of property subject to Recovery Events upon
receipt of the Net Cash Proceeds of such Recovery Event;

 

(j)                 Restricted Payments permitted by Section 7.6;

 



 75 

 

 

(k)               Dispositions of Investments in joint ventures or minority
ownership investments to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties or co-owners set forth
in joint venture or minority ownership arrangements and similar binding
arrangements; and

 

(l)                 other Dispositions; provided that (i) the aggregate revenues
in respect of any such Disposition, calculated in the aggregate with the
aggregate revenues of all other Dispositions made in accordance with this clause
(l) during the preceding four fiscal quarters of the Borrower, does not exceed
25% of total revenues of the Borrower and its Subsidiaries taken as a whole for
the four fiscal quarter period ending immediately prior to the consummation of
such Disposition, (ii) no Default or Event of Default shall occur or shall
reasonably be expected to occur with respect to any Disposition proposed to be
consummated pursuant to this clause (l) by virtue of any reduction in the total
revenues of the Borrower and its Subsidiaries, (iii) the Disposition shall be
made to unaffiliated third parties for fair value and for cash consideration of
not less than 70% of the value of the asset disposed and (iv) the Net Cash
Proceeds of any Disposition pursuant to this Section 7.5(l) shall be applied to
prepay the Term Loans in accordance with, and to the extent required by, Section
2.11(c). For purposes of this Section 7.5(l), the amount (without duplication)
of (x) any liabilities of the Borrower or its Subsidiaries that is expressly
assumed by the transferee, (y) any notes, securities or similar obligations or
items of property received from such transferee that are converted into, sold or
exchanged within 180 days of receipt for cash or Cash Equivalents, and (z) any
Designated Noncash Consideration having an aggregate fair market value that,
when taken together with the fair market value of all other Designated Noncash
Consideration previously received and then outstanding does not exceed
$30,000,000 at the time of receipt of such Designated Noncash Consideration
(with the fair market value of each item of Designated Noncash Consideration
being measured at the time received and without giving effect to subsequent
changes in value) shall in each case be deemed to be cash.

 

7.6              Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property of any Group Member (collectively,
“Restricted Payments”), except that:

 

(a)                any Subsidiary may make Restricted Payments to any Loan Party
and any Subsidiary that is not a Loan Party may make Restricted Payments to the
Group Member that is its parent company;

 

(b)               [reserved];

 

(c)                the Borrower may make Restricted Payments pursuant to and in
accordance with equity compensation plans, employee stock purchase plans or
other benefit plans for management employees, members of the board of directors
or consultants of the Borrower and its Subsidiaries provided that the aggregate
amount of Restricted Payments made in cash under this clause (c) shall not
exceed $25,000,000 in any fiscal year of the Borrower;

 

(d)               the Borrower may make Restricted Payments if (i) prior to and
after giving effect to the Restricted Payment, the Senior Secured Leverage
Ratio, recomputed as at the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements are available and using
Indebtedness as of the date of, and after giving effect to, such Restricted
Payment, is less than 2.75 to 1.0 and (ii) no Default or Event of Default has
occurred and is continuing or would result from such Restricted Payment;

 



 76 

 

 

(e)                the Borrower may make Restricted Payments in an aggregate
amount (together with the aggregate amount of Prepayments of Convertible
Securities and Subordinated Indebtedness made pursuant to Section 7.9(a)(ii))
not in excess of $50,000,000; provided that (i) the Borrower is in pro forma
compliance with Section 7.1, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available and using Indebtedness as of the date of, and after giving effect to,
such Restricted Payment and (ii) no Default or Event of Default has occurred and
is continuing or would result from such Restricted Payment; and

 

(f)                the Borrower may purchase and settle, and acquire any Capital
Stock (or the cash value thereof) pursuant to, and otherwise perform its
obligations under, any Permitted Equity Derivative Instruments.

 

7.7              Reserved.

 

7.8              Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other similar investment in,
any other Person (all of the foregoing, “Investments”), except:

 

(a)                extensions of trade credit in the ordinary course of
business;

 

(b)               investments in cash or Cash Equivalents;

 

(c)                Guarantee Obligations permitted by Section 7.2;

 

(d)               loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $5,000,000
at any one time outstanding;

 

(e)                (i) the contribution by Allscripts Healthcare US, LP of an
amount of up to $30,500,000 to New Dutch CV in exchange for Capital Stock of New
Dutch CV, (ii) the contribution by Allscripts Healthcare US, LP of 99% of the
beneficial ownership of (and 100% of the legal title of) the Contributed
Subsidiaries to New Dutch CV in exchange for Capital Stock of New Dutch CV and
(iii) the contribution by Allscripts Healthcare US, LP of up to $300,000 and 1%
of the beneficial ownership of the Contributed Subsidiaries to New US LLC in
exchange for Capital Stock of New US LLC, in each case in connection with the
2016 Restructuring;

 

(f)                Investments in assets useful in the business of the Borrower
and its Subsidiaries made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

 

(g)                investments in existence on the Restatement Date and
described in Schedule 7.8(g);

 

(h)               capital contributions, contributions in exchange for Capital
Stock or similar investments by the Borrower and its Subsidiaries in Capital
Stock in their respective Subsidiaries, provided that (i) the additional
aggregate amount (valued at cost) of such investments by Loan Parties in
Subsidiaries that are not Loan Parties (together with additional intercompany
loans and advances permitted under the proviso to Section 7.8(i)) during any
fiscal year shall not exceed $30,000,000 and (ii) no Event of Default is then
existing or would be caused by such investment;

 



 77 

 

 

(i)                 loans or advances of money by the Borrower to any Subsidiary
and made by any Subsidiary to the Borrower or any other Subsidiary, provided
that (i) the additional aggregate amount of such loans and advances made by Loan
Parties to Subsidiaries that are not Loan Parties (together with additional
investments permitted under the proviso to Section 7.8(h)) during any fiscal
year shall not exceed $30,000,000 and (ii) no Event of Default is then existing
or would be caused by such loan or advance;

 

(j)                 guarantee obligations incurred by the Borrower for the
benefit of any Subsidiary or by any Subsidiary for the benefit of the Borrower
or any other Subsidiary, provided that (i) the aggregate principal amount of
Indebtedness or other obligations of Subsidiaries that are not Loan Parties that
is guaranteed by any Loan Party shall not exceed $30,000,000 at any time
outstanding and (ii) no Event of Default is then existing or would be caused by
the incurrence of such guarantee obligation;

 

(k)               Permitted Acquisitions;

 

(l)                 Investments consisting of stock, obligations, securities or
other property received in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors;

 

(m)             to the extent deemed to be an Investment, Swap Agreements
permitted by Section 7.12;

 

(n)               Investments consisting of non-cash consideration received in
connection with any Disposition permitted by Section 7.5;

 

(o)               guarantee obligations of the Borrower or any Subsidiary of
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(p)               investments of any Person that becomes a Subsidiary after the
Restatement Date in connection with a Permitted Acquisition or otherwise which
exists at the time such Person becomes a Subsidiary;

 

(q)               additional Investments by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost) not to exceed (i)
$75,000,000 in any calendar year or (ii) $375,000,000 over the term of this
Agreement; provided that amounts repaid or returned to the Borrower or such
Subsidiary, as applicable, may be reinvested so long as the total aggregate
amount (valued at cost) invested pursuant to this clause (q) (net of any such
repaid or returned amounts) does not exceed (x) $75,000,000 in any calendar year
or (y) $375,000,000 over the term of this Agreement;

 

(r)                 Investments consisting of Permitted Equity Derivative
Instruments;

 

(s)                [Reserved];

 



 78 

 

 

(t)                 Investments in the Net Smart Joint Venture made when the Net
Smart Joint Venture was formed as described in the Existing Credit Agreement,
and additional Investments during the five (5) year period following the
formation of the Net Smart Joint Venture in an aggregate amount not to exceed
$17,000,000;

 

(u)               the contribution or transfer of any Foreign Subsidiary (or its
assets and operations) existing as of the Restatement Date and any newly formed
or acquired Foreign Subsidiary (or its assets and operations) to New Dutch CV or
one of its Subsidiaries; provided that (i) the Borrower is in pro forma
compliance with Section 7.1, recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available and using Indebtedness as of, and after giving effect to, such
contribution or transfer and (ii) no Default or Event of Default has occurred
and is continuing or would result from such contribution or transfer; and

 

(v)               other Investments; provided that (i) prior to and after giving
effect to such Investment, the Senior Secured Leverage Ratio, recomputed as at
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available and using Indebtedness as of the date of, and
after giving effect to, such Investment, is less than 2.75 to 1.0 and (ii) no
Default or Event of Default has occurred and is continuing or would result from
such Investment.

 

7.9              Payments and Modifications of Certain Debt Instruments. (a)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds (all such actions, collectively, “Prepayments”) with respect to any
Convertible Securities or Subordinated Indebtedness, except the Borrower or any
Subsidiary may optionally or voluntarily Prepay any Convertible Securities or
Subordinated Indebtedness if:

 

(i)       (x) prior to and after giving effect to such Prepayment, the Senior
Secured Leverage Ratio, recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available and
using Indebtedness as of the date of, and after giving effect to, such
Prepayment, is less than 2.75 to 1.0 and (y) no Default or Event of Default has
occurred and is continuing or would result from such Prepayment;

 

(ii)        (x) the aggregate amount of Prepayments made pursuant to this
Section 7.9(a)(ii) (together with the aggregate amount of Restricted Payments
made pursuant to Section 7.6(e)) does not exceed $50,000,000, (y) the Borrower
is in pro forma compliance with Section 7.1, recomputed as at the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available and using Indebtedness as of the date of, and after
giving effect to, such Prepayment and (z) no Default or Event of Default has
occurred and is continuing or would result from such Prepayment; or

 

(iii)       with respect to any Prepayment of Convertible Securities, such
Prepayment is made with (x) Permitted Convertible Securities Refinancing
Indebtedness or (y) other unsecured Indebtedness permitted by Section 7.2.

 

(b)        Use the proceeds of Revolving Extensions of Credit to make any
payment in respect of any Convertible Securities upon maturity thereof unless
prior to and after giving effect to such payment, the Senior Secured Leverage
Ratio, recomputed as at the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements are available and using
Indebtedness as of the date of, and after giving effect to, such payment, is
less than 3.25 to 1.0.

 



 79 

 

 

7.10          Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate except (a) transactions in the ordinary course of business that are at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; provided that, transactions among the Group Members (and no other
Affiliate) may be more favorable to a Loan Party, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) transactions
described on Schedule 7.10, (d) any Affiliate who is an individual may serve as
director, officer, employee or consultant of the Borrower or any of its
Subsidiaries and may receive reasonable compensation and indemnification and
expense reimbursement (including pursuant to plans or policies approved by the
board of directors of the Borrower) for his or her services in such capacity,
(e) the Borrower or any of its Subsidiaries may enter into nonexclusive licenses
of patents, copyrights, trademarks, trade secrets and other intellectual
property with the Borrower or any of its Subsidiaries, (f) transactions
permitted by Sections 7.2(b) or (c), Sections 7.4(a) or (b) or Section 7.5(c),
Restricted Payments permitted by Section 7.6 and any Investment, Loan, advance
or guarantee obligation permitted by clauses (d), (e), (g), (h), (i), (j), (o)
or (p) of Section 7.8, (g) transition service or similar arrangements,
intellectual property licenses, reseller agreements and similar arrangements
entered into with the Net Smart Joint Venture upon consummation of the
Investments contemplated by Section 7.8(t), (h) sales of common stock of the
Borrower to Affiliates of the Borrower not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith and (i) any transaction with an Affiliate where the only
consideration paid by any Loan Party is common stock of the Borrower.

 

7.11          Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.

 

7.12          Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock),
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary and (c) Permitted Equity Derivative
Instruments.

 

7.13          Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of (a) any Subsidiary of the Borrower to (A) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (B) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (C) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, or (b) any Loan Party to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents,
except for such encumbrances or restrictions existing under or by reason of (i)
any restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (iii) restrictions, limitations,
conditions and prohibitions under or imposed by any indenture, agreement,
instrument or other contractual arrangement in effect on the Restatement Date
(including this Agreement) and any similar indentures, agreements or instruments
to the extent such restrictions, limitations, conditions and prohibitions are no
more restrictive, taken as a whole, than those set forth in such existing
indentures, agreements or instruments (including this Agreement), (iv) any
restrictions consisting of customary provisions contained in leases, licenses
and joint ventures and other agreements, (v) prohibitions or conditions under
applicable law, rule or regulation, (vi) any agreement or instrument in effect
at the time a Person first became a Subsidiary of the Borrower or the date such
agreement or instrument is otherwise assumed by the Borrower or any of its
Subsidiaries, so long as such agreement or instrument was not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower or such
assumption, (vii) customary provisions in organizational documents, asset sale
and stock sale agreements and other similar agreements that restrict the
transfer of, or Liens on, ownership interests in any partnership, limited
liability company or similar Person, (viii) in the case of any joint venture
which is not a Loan Party in respect of any matters referred to above,
restrictions in such Person’s organizational documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Capital
Stock of or property held in the subject joint venture or other entity, (ix) any
prohibition or limitation that restricted subletting or assignment of, or Lien
on, leasehold interests contained in any lease or sublease governing a leasehold
interest of the Borrower or a Subsidiary, (x) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby to
the extent any prohibition or limitation restricts Liens on the assets financed
thereby, (xi) restrictions on cash or other deposits or net worth imposed by
suppliers or landlords or customers under contracts entered into in the ordinary
course of business, (xii) any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person or the properties or assets of the Person so acquired or (xiii)
any encumbrances or restrictions imposed by any amendments or refinancings that
are otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in clauses (vi) or (xii) above, provided that the
encumbrance or restriction under such amendment or refinancing is no less
favorable to the Lenders than that which existed under the contract, investment
or obligation that has been amended or refinanced and was permitted under clause
(vi) above.

 



 80 

 

 

7.14          Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the Restatement Date or that are reasonably
related thereto.

 

7.15          Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its and their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation or entity incorporated for formed in the United States or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

7.16          Business; Liabilities; Assets of Certain Subsidiaries. (a) Permit
Newco (i) to conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than (x) those
incidental to its ownership of the Capital Stock of the Borrower, (y) the
maintenance of its corporate existence and (z) legal, tax and accounting
matters, (ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law and (y) obligations with respect to its Capital
Stock, or (iii) own, lease, manage or otherwise operate any properties or assets
(including cash and cash equivalents) other than the ownership of shares of
Capital Stock of the Borrower and any assets incidental thereto.

 

(b)               Permit any Excluded Domestic Subsidiary (i) to conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any material business or operations other than (x) those incidental
to its ownership of the Capital Stock of Foreign Subsidiaries, (y) the
maintenance of its corporate existence and (z) legal, tax and accounting
matters, (ii) incur, create, assume or suffer to exist any Indebtedness or other
material liabilities or financial obligations, except (x) nonconsensual
obligations imposed by operation of law and liabilities related to legal, tax
and accounting matters and (y) obligations under the Loan Documents, Specified
Swap Agreements and Specified Cash Management Agreements, or (iii) own, lease,
manage or otherwise operate any material properties or assets (including cash
and cash equivalents) other than the ownership of shares of Capital Stock of
Foreign Subsidiaries and any assets incidental thereto; provided the foregoing
shall not prohibit any Excluded Domestic Subsidiary from engaging in the
intercompany transactions referenced in Section 7.10(f) related to the provision
of funds between or among the Group Members or indirectly holding an interest in
a Subsidiary that is a CFC Domestic Subsidiary.

 



 81 

 

 

(c)                Permit any Foreign Holding Company to (i) conduct, transact
or otherwise engage in, or commit to conduct, transact or otherwise engage in,
any material business or operations other than (x) those incidental to its
ownership of the Capital Stock of Foreign Subsidiaries or the Capital Stock of
one or more Disregarded Entities that hold no material assets other than Capital
Stock of Foreign Subsidiaries, (y) the maintenance of its corporate existence
and (z) legal, tax and accounting matters, (ii) incur, create, assume or suffer
to exist any Indebtedness or other material liabilities or financial
obligations, except nonconsensual obligations imposed by operation of law and
liabilities related to legal, tax and accounting matters, or (iii) own, lease,
manage or otherwise operate any material properties or assets (including cash
and cash equivalents) other than the ownership of shares of Capital Stock of
Foreign Subsidiaries or one or more Disregarded Entities that hold no material
assets other than Capital Stock of Foreign Subsidiaries and any assets
incidental thereto; provided that the foregoing shall not prohibit any Foreign
Holding Company from (1) engaging in the intercompany transactions referenced in
Section 7.2(b), Section 7.5(c), Restricted Payments permitted by Section 7.6,
and any Investment, Loan or advance permitted by clauses (e), (h) or (i) of
Section 7.8, in each case related to the provision of funds between or among the
Group Members, (2) indirectly holding an interest in a Subsidiary that is a CFC
Domestic Subsidiary, (3) maintaining cash or cash equivalents in connection with
cash management for itself and its Subsidiaries, (4) obtaining letters of credit
payable in a foreign currency to secure its or its Subsidiaries’ obligations and
maintaining cash in an amount sufficient to collateralize such letters of credit
or (5) holding an interest in Allscripts Healthcare International Holdings, LLC
which may obtain letters of credit payable in a foreign currency issued to
secure its or its Subsidiaries’ obligations and maintaining cash in an amount
sufficient to collateralize such letters of credit.

 

 

Section 8.         Events of Default

 

If any of the following events shall occur and be continuing:

 

(a)                the Borrower or the Co-Borrower shall fail to pay any
principal of any Loan or Reimbursement Obligation when due in accordance with
the terms hereof; or the Borrower or the Co-Borrower shall fail to pay any
interest on any Loan or Reimbursement Obligation, or any other amount payable
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)               any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 



 82 

 

 

(c)                any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 6.4 (with respect to
the existence of the Borrower or the Co-Borrower only), Section 6.8(a) or
Section 7 of this Agreement or Section 5.5 of the Guarantee and Collateral
Agreement; or

 

(d)               any Loan Party shall default in the observance or performance
of any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

(e)                any Group Member shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that (A) a default, event or condition described in clause (i), (ii)
or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $35,000,000 or more and (B) neither (i)
the Convertible Securities becoming convertible or exchangeable by their terms
(other than as a result of a default under the terms of the Convertible
Securities), (ii) the conversion or exchange thereof nor (iii) less than an
aggregate principal amount of $35,000,000 of the Convertible Securities becoming
due prior to their stated maturity in accordance with their terms as a result of
a Specified Change in Control, in each case, whether for or into Capital Stock
of the Borrower or any Subsidiary of the Borrower, cash or any combination
thereof, shall constitute a Default or an Event of Default pursuant to this
paragraph (e); or

 

(f)                (i) the Borrower, the Co-Borrower or any Material Subsidiary
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets; or (ii) there shall be commenced against the Borrower, the Co-Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
the Borrower, the Co-Borrower or any Material Subsidiary any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Borrower, the Co-Borrower or any Material Subsidiary
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) the Borrower, the Co-Borrower or any Material Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (vi) the Borrower, the Co-Borrower or
any Material Subsidiary shall make a general assignment for the benefit of its
creditors; or

 



 83 

 

 



(g)                (i) an ERISA Event shall have occurred, (ii) a trustee shall
be appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings to terminate any Plan(s), (iv) any Loan Party
or any of their respective ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (v) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Required Lenders, reasonably be expected to result in a Material Adverse Effect;
or

 

(h)               one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability of $35,000,000 or more
(provided, that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by a valid and
binding policy of insurance in favor of the Borrower or such Subsidiary), and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

 

(i)                 any of the Guarantee and Collateral Agreement or the
Mortgages (if any) shall cease, for any reason, to be in full force and effect,
or any Loan Party or any Affiliate of any Loan Party shall so assert, or any
Lien created by any of the Guarantee and Collateral Agreement or the Mortgages
(if any) shall cease to be enforceable and of the same effect and priority
(other than with respect to Liens permitted by Section 7.3) purported to be
created thereby (other than due to a perfection defect arising solely from the
failure of the Administrative Agent to maintain possessory Collateral or failure
of the Administrative Agent to file or maintain a financing statement unless
caused by the failure of any Group Member to perform its obligations under the
Loan Documents); or

 

(j)                 this Agreement or the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or

 

(k)               a Change in Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower or the
Co-Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower and the
Co-Borrower hereunder and under the other Loan Documents. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
and the Co-Borrower hereunder and under the other Loan Documents shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower and the Co-Borrower.

 



 84 

 

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent shall have those rights
and remedies set forth in the Securities Documents, which rights and remedies
are hereby incorporated herein by reference.

 

Section 9.         The Agents

 

9.1              Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2              Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

9.3              Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 



 85 

 

 

9.4              Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

9.5              Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6              Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 



 86 

 

 

9.7              Indemnification. The Lenders agree to indemnify each Agent,
each Lead Arranger and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

9.8              Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

9.9              Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower or the Co-Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

 



 87 

 

 

9.10          Lead Arrangers, Syndication Agents and Co-Documentation Agents.
The Lead Arrangers, the Syndication Agents and the Co-Documentation Agents shall
not have any duties or responsibilities hereunder or any other Loan Document in
its capacity as such.

 

9.11          Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.1), (iv) the Administrative Agent on
behalf of such acquisition vehicle or vehicles shall be authorized to issue to
each of the Secured Parties, ratably on account of the relevant Obligations
which were credit bid, interests, whether as equity, partnership, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and (v)
to the extent that Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason, such Obligations shall
automatically be reassigned to the Secured Parties pro rata and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Obligations shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 



 88 

 

 

Section 10.     Miscellaneous

 

10.1          Amendments and Waivers. Subject to Section 2.16(b), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower or the Co-Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (iv) amend, modify or waive any provision of Sections 2.17(a), (b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender directly affected thereby;
(v) reduce the amount of Net Cash Proceeds required to be applied to prepay Term
Loans under this Agreement without the written consent of the Majority Facility
Lenders with respect to the Term Facility; (vi) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; (vii) amend,
modify or waive any provision of Section 9 or any other provision of any Loan
Document that affects the Administrative Agent without the written consent of
the Administrative Agent; (viii) amend, modify or waive any provision of Section
2.6 or 2.7 without the written consent of the Swingline Lender; (ix) amend,
modify or waive any provision of Section 3 without the written consent of the
Issuing Lender; (x) amend, modify or waive any provision of Section 5.2 without
the written consent of the Majority Facility Lenders with respect to the
Revolving Facility; (xi) amend, modify or waive any provision of Section 2.23
without the written consent of the Administrative Agent, the Swingline Lender
and the Issuing Lenders; or (xii) amend, modify or waive any provision of
Section 10.15(a) with respect to Refusing Lenders without the written consent of
each Lender directly affected thereby. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. If an amendment, waiver or modification requires
the written consent of all Lenders, a Defaulting Lender’s vote shall not be
included except (i) such Defaulting Lender’s Commitment may not be increased or
extended without its consent and (ii) the principal amount of, or interest or
fees payable on, Loans or L/C Obligations may not be reduced or excused (except
as otherwise provided herein) or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent.
In the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects any Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender.

 



 89 

 

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
(a) the written consent of the Administrative Agent, the Borrower, the
Co-Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing, replacement or modification of all
outstanding Term Loans (“Replaced Term Loans”) with a replacement term loan
tranche hereunder (“Replacement Term Loans”), provided that (i) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Replaced Term Loans, (ii) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Replaced Term Loans, (iii) the stated maturity date of such Replacement
Term Loans shall be no earlier than the stated maturity date of the Replaced
Term Loans and (iv) the weighted average life to maturity of such Replacement
Term Loans shall not be shorter than the weighted average life to maturity of
such Replaced Term Loans at the time of such refinancing and (b) the written
consent of the Administrative Agent, the Borrower, the Co-Borrower and the
Lenders providing the relevant Replacement Revolving Commitments (as defined
below) to permit the refinancing, replacement or modification of all outstanding
Revolving Commitments (“Replaced Revolving Commitments”) with a replacement
revolving facility hereunder (“Replacement Revolving Commitments”), provided
that (a) the aggregate amount of such Replacement Revolving Commitments shall
not exceed the aggregate principal amount of the Replaced Revolving Commitments,
(b) the Applicable Margin for the loans with respect to such Replacement
Revolving Commitments shall not be higher than the Applicable Margin for the
loans with respect to such Replaced Revolving Commitments and (c) the
termination date of such Replacement Revolving Commitments shall be no earlier
than the termination date of the Replaced Revolving Commitments.

 

10.2          Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower, the Co-Borrower and
the Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 



 90 

 

 

Borrower and Co-Borrower:   222 Merchandise Mart, Suite 2024     Chicago,
Illinois 60654     Attention: Dennis M. Olis, Chief Financial Officer    
Telephone: (312) 386-6700     Email: Dennis.Olis@allscripts.com      
Administrative Agent:   JPMorgan Chase Bank, N.A.     10 S. Dearborn    
Chicago, IL 60603     Attention: Krys J. Szremski     Telecopy: (312) 377-0185  
  Telephone: (312) 325-3227     With a copy (in the case of any Borrowing of
Foreign Currency Loans): loan_and_agency_london@jpmorgan.com



 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Borrower or the Co-Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

10.3          No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4          Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 





 91 

 

 

10.5          Payment of Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Lead Arrangers for all reasonable out-of-pocket
expenses of the Administrative Agent and the Lead Arrangers incurred in
connection with the syndication of the Facilities and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lead Arrangers and, if necessary, one local counsel
in any applicable jurisdiction (and, in the case of a conflict of interest, one
additional counsel per affected party and any specialist counsel, if reasonably
necessary), and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the
Restatement Date (in the case of amounts to be paid on the Restatement Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
[reserved] and (d) to pay, indemnify, and hold each Lender, each Lead Arranger,
each Agent and their respective officers, directors, employees, affiliates,
agents, advisors and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of such Indemnitee or (ii) from a material breach by the
relevant Indemnitee of the express contractual obligations under the Loan
Documents pursuant to a claim made by the Borrower. Without limiting the
foregoing, and to the extent permitted by applicable law, each of the Borrower
and the Co-Borrower agrees not to assert and to cause its Subsidiaries not to
assert, and hereby waives and agrees to cause its Subsidiaries to waive, all
rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to Dennis M. Olis, Chief Financial Officer
(Telephone No. (312) 386-6700) (email: Dennis.Olis@allscripts.com), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

 

10.6          Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) subject to Section 2.10(b), neither the Borrower nor
the Co-Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower or the Co-Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 



 92 

 

 

(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:

 

(A)              the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; provided
further that the Borrower shall be deemed to have consented to any assignment if
it shall not have responded to a consent request with respect thereto within 10
Business Days of written receipt thereof;

 

(B)              the Administrative Agent (such consent not to be unreasonably
withheld), provided that no consent of the Administrative Agent shall be
required for (i) an assignment of all or any portion of a Term Loan to a Lender,
an affiliate of a Lender or an Approved Fund or (ii) an assignment of all or a
portion of the Revolving Facility to a Revolving Lender or an affiliate of a
Revolving Lender; and

 

(C)              the Issuing Lender (such consent not to be unreasonably
withheld), provided that no consent of the Issuing Lender shall be required for
(i) an assignment of all or any portion of a Term Loan or (ii) an assignment of
all or a portion of the Revolving Facility to a Revolving Lender or an affiliate
of a Revolving Lender.

 

(ii)               Assignments shall be subject to the following additional
conditions:

 

(A)              except in the case of an assignment to a Lender, an affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of the Revolving Facility or $1,000,000 in the case of
the Term Facility unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

(B)              (1) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and (2) the assigning Lender shall have
paid in full any amounts owing by it to the Administrative Agent;

 

(C)              the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

 



 93 

 

 

(D)              none of the Borrower or any of its Subsidiaries or Affiliates,
nor any natural Person or any Defaulting Lender may be an Assignee; and

 

(E)               without the prior written consent of the Administrative Agent,
no assignment shall be made to a prospective Assignee that bears a relationship
to the Borrower described in Section 108(e)(4) of the Code.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(iii)             Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)             The Administrative Agent, acting for this purpose as an agent
of the Borrower and the Co-Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Co-Borrower, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(v)               Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 



 94 

 

 

(c)                (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
(C) none of the Borrower or any of its Subsidiaries or Affiliates may be a
Participant, and (D) the Borrower, the Co-Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, each of the Borrower and the Co-Borrower agrees that
each Participant shall be entitled to the benefits, and subject to the burdens,
of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower and the Co-Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary.

 

(ii)               A Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive (under such Sections and taking into account the portion of
the Loan represented by such participation) with respect to the participation
sold to such Participant except to the extent such entitlement to receive a
greater payment results from a change in law that occurs after the Participant
acquired the applicable participation. In no event shall any Participant be
entitled to any benefits of Section 2.19 unless such Participant complies with
Sections 2.19(e) and (h) as though it were a Lender. Any Participant that makes
a claim under Section 2.18 or Section 2.19 shall also be subject to Section 2.21
and Section 2.22 as fully as if it were a Lender hereunder.

 

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)                The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

 

(f)                Notwithstanding the foregoing, any Conduit Lender may assign
any or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each of the Borrower,
the Co-Borrower, each Lender and the Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 



 95 

 

 

10.7          Adjustments; Set-off. (a) Except to the extent that this Agreement
or a court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b)               In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right during the existence of an Event of
Default, without notice to the Borrower or the Co-Borrower, any such notice
being expressly waived by each of the Borrower and the Co-Borrower to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
the Borrower or the Co-Borrower (whether at the stated maturity, by acceleration
or otherwise), to apply to the payment of such Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of the Borrower or the Co-Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

 

10.8          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9          Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10      Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Co-Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 



 96 

 

 

10.11      GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12      Submission To Jurisdiction; Waivers. Each of the Borrower and the
Co-Borrower hereby irrevocably and unconditionally:

 

(a)                submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the United States for
the Southern District of New York sitting in the Borough of Manhattan (or, if
such courts lack subject matter jurisdiction, the courts of the State of New
York sitting in the Borough of Manhattan), and appellate courts thereof;
provided, that nothing contained herein or in any other Loan Document will
prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under the Security Documents
or against any Collateral or any other property of any Loan Party in any other
forum in which jurisdiction can be established;

 

(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)                agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrower at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)               agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)                waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, indirect, exemplary, punitive or consequential
damages.

 

10.13      Acknowledgements. Each of the Borrower and the Co-Borrower hereby
acknowledges that:

 

(a)                it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents; and

 

(b)               no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower and the Co-Borrower, on the one hand,
and the Lenders, on the other hand.

 



 97 

 

 

10.14      No Fiduciary Duty. The Credit Parties and their Affiliates may have
economic interests that conflict with those of the Group Members and their
Affiliates. Each of the Borrower and the Co-Borrower agrees that nothing in the
Loan Documents will be deemed to create an advisory, agency or fiduciary
relationship or other implied duty between any Credit Party, on the one hand,
and any Group Member on the other. Each of the Borrower and the Co-Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Credit Parties,
on the one hand, and the Group Members, on the other, and (ii) no Credit Party
has assumed an advisory or fiduciary responsibility in favor of any Group Member
with respect to the Loan Documents (or the exercise of rights or remedies with
respect thereto) or any other obligation to the Group Members with respect
thereto except the obligations expressly set forth in the Loan Documents. Each
of the Borrower and the Co-Borrower acknowledges and agrees that the Borrower
and the Co-Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate in connection with the Loan Documents and that it
is responsible for making its own independent judgment with respect to the Loan
Documents or the credit transactions contemplated hereby. Each of the Borrower
and the Co-Borrower agrees that it will not claim any Credit Party has rendered
advisory services or owes a fiduciary or similar duty to the Borrower or the
Co-Borrower, in connection with the Loan Documents. The provisions of this
Section 10.14 shall not apply to the financial advisory and underwriting
services provided by the Lead Arrangers or any of their respective affiliates to
one or more of the Group Members pursuant to other agreements.

 

10.15      Additional Borrowers. (a) The Borrower may designate any wholly owned
Subsidiary as a co-borrower under the Revolving Commitments or any Incremental
Facility (an “Additional Borrower”); provided that the Administrative Agent
shall be reasonably satisfied that, with respect to any such Subsidiary which is
a Foreign Subsidiary (and subject to clause (b) below), the Lenders may make
loans and other extensions of credit to such Subsidiary in Dollars and Foreign
Currencies in such person’s jurisdiction in compliance with applicable laws and
regulations, without being required or qualified to do business in such
jurisdiction and without being subject to any unreimbursed or unindemnified Tax
or other expense. Such wholly owned Subsidiary shall become an Additional
Borrower and a party to this Agreement, and all references to the “Co-Borrower”
shall be to such Additional Borrower, as applicable, upon (i) the receipt by the
Administrative Agent of (A) a joinder agreement, in form and substance
satisfactory to the Administrative Agent, executed by such Subsidiary and the
Borrower, (B) an acknowledgement and confirmation by the Guarantors of their
guarantee in respect of the Obligations of such Subsidiary, (C) an amendment
and/or supplement to the Security Documents executed by the applicable Loan
Parties and such Subsidiary, to the extent reasonably requested by the
Administrative Agent, (D) corporate or other applicable resolutions, other
corporate or other applicable documents, certificates and legal opinions in
respect of such Subsidiary substantially equivalent to comparable documents
delivered on the Restatement Date and (E) such other documents or information
with respect thereto (including all documentation and other information required
under the Patriot Act) as the Administrative Agent (on behalf of itself and the
Lenders) shall reasonably request and (ii) the Revolving Lenders being provided
with (A) five Business Days’ prior notice of any Additional Borrower that is a
Domestic Subsidiary being added under the Revolving Facility pursuant to this
Section 10.15 and (B) 10 Business Days’ prior notice of any Additional Borrower
that is a Foreign Subsidiary being added under the Revolving Facility pursuant
to this Section 10.15; provided that no Revolving Lender that notifies the
Administrative Agent within five Business Days of receipt of the notice
contemplated by this clause (ii)(B) that it is unable or unwilling to lend
Revolving Loans to, and participate in Letters of Credit issued for the account
of, such Foreign Subsidiary (any such Lender, a “Refusing Lender”) shall be a
Lender to, or L/C Participant in respect of Letters of Credit issued for the
account of, such Foreign Subsidiary.

 



 98 

 

 

(b)        In order to accommodate (i) the addition of a Foreign Subsidiary as
an Additional Borrower or (ii) extensions of credit to an Additional Borrower
that is a Foreign Subsidiary, in each case, where one or more Revolving Lenders
are able and willing to lend Revolving Loans to, and participate in Letters of
Credit issued for the account of, such Foreign Subsidiary, but other Revolving
Lenders are not so able and willing (as notified by such Revolving Lenders to
the Administrative Agent within five Business Days’ receipt of notice that a
Foreign Subsidiary is being added as an Additional Borrower), the Administrative
Agent shall be permitted, with the consent of the Borrower, to effect such
changes to the provisions of this Agreement as it reasonably believes are
appropriate in order for such provisions to operate in a customary and usual
manner for “multiple-currency” syndicated lending agreements to a corporation
and certain of its foreign subsidiaries, all with the intention of providing
procedures for the Revolving Lenders who are so able and willing to extend
credit to such Foreign Subsidiaries and for the other Revolving Lenders not to
be required to do so. Prior to effecting any such changes, the Administrative
Agent shall give all Revolving Lenders at least five Business Days’ notice
thereof and an opportunity to comment thereon.

 

10.16      Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)               At such time as the Loans, the Reimbursement Obligations and
the other Obligations under the Loan Documents (other than contingent indemnity
and reimbursement obligations not then due and payable and Obligations under or
in respect of Specified Swap Agreements or Specified Cash Management Agreements)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding (or all Letters of Credit shall have been
fully cash collateralized in accordance with the terms of this Agreement), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

 

Each of the Administrative Agent and each Lender agrees to keep confidential all
Information (as defined below); provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof (who shall
be informed of the provisions of this Section), (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates (who shall be informed of the provisions of this Section), (d)
upon the request or demand of any Governmental Authority, (e) to the extent
required by any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) to the extent
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed other than due to breach of the provisions of
this Section, (h) that becomes available to the Agents on a nonconfidential
basis from a source other than the Borrower or any of its subsidiaries,
officers, directors, employees or advisors, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or (i)
in connection with the exercise of any remedy hereunder or under any other Loan
Document, or (j) if agreed by the Borrower in its sole discretion, to any other
Person. “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent, any Issuing Lender or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.

 



 99 

 

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

10.17      Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in Dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender or Issuing Lender of the full
amount of Dollars expressed to be payable to the Administrative Agent or such
Lender or Issuing Lender under this Agreement or the other Loan Documents. If,
for the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the conversion shall be
made at the Dollar Equivalent determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)               If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due, the Loan Parties shall pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of
Dollars which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.

 

(c)                For purposes of determining the Dollar Equivalent or any
other rate of exchange for this Section 10.17, such amounts shall include any
premium and costs payable in connection with the purchase of Dollars.

 

10.18      WAIVERS OF JURY TRIAL. THE BORROWER, THE CO-BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 



 100 

 

 

10.19      USA Patriot Act. Each Lender hereby notifies the Borrower and the
Co-Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and the Co-Borrower, which information includes the name and address of the
Borrower and the Co-Borrower and other information that will allow such Lender
to identify the Borrower and the Co-Borrower in accordance with the Patriot Act.

 

10.20      Section 2.20 Waiver

 

. Each Lender and the Borrowers agree that (a) any amounts payable to any
Continuing Term Lender (as defined in the Replacement Facility Amendment)
pursuant to Section 2.20 of the Existing Credit Agreement are hereby waived and
(b) with respect to any payment or deemed payment of Existing Revolving Loans on
the Restatement Date any amounts payable pursuant to Section 2.20 as a result of
such payment or deemed payment are hereby waived by any Continuing Revolving
Lender (as defined in the Replacement Facility Amendment) after giving effect to
the Restatement Date.

 

10.21      No Novation. This Agreement shall not extinguish the obligations
outstanding under the Security Documents or discharge or release the lien or
priority of the Security Documents. Nothing herein contained shall be construed
as a substitution or novation of the obligations outstanding under the Security
Documents, which shall remain in full force and effect, except to any extent
modified hereby or by instruments executed concurrently herewith. Nothing
implied in this Agreement or in any other document contemplated hereby shall be
construed as a release or other discharge of any Loan Party as a “Borrower,”
“Guarantor,” “Subsidiary Guarantor,” “Loan Party,” or “Grantor” under any
Security Document.

 

10.22      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

10.23      Certain ERISA Matters.

 



 101 

 

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, solely for the benefit of, the Administrative Agent and the
Lead Arrangers and their respective Affiliates (the “Relevant Parties”), and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments;

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable, and
the conditions of such exemptions are satisfied and will continue to be
satisfied, with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied, and the conditions of such
exemptions are satisfied will continue to be satisfied, with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, (I) unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (II) if such sub-clause
(i) is not true with respect to a Lender and such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Relevant
Parties, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)                 none of the Relevant Parties is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, or any
of the other Loan Documents);

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), as amended from time to time;

 



 102 

 

 

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies;

 

(iv)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

 

(v)               no fee or other compensation is being paid directly to any
Relevant Party for investment advice (as opposed to other services) in
connection with the Loans, the Commitments or this Agreement.

 

(c)                Each of the Administrative Agent and the Lead Arrangers
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

10.24      MIRE Events. Each of the parties hereto acknowledges and agrees that,
solely in the event that there are any Mortgaged Properties at the time of any
increase, extension or renewal of any of the Commitments or Loans (including the
provision of Incremental Term Loans, Incremental Revolving Loans or any other
incremental credit facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Revolving Loans or Swingline
Loans or (iii) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon) delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to such Mortgaged Properties as
required by Flood Insurance Laws and as otherwise reasonably requested by the
Administrative Agent or the Lenders (through the Administrative Agent). The
Administrative Agent shall provide notice to the Lenders of any such delivery no
later than thirty (30) days prior to the consummation of such event.

 

 

 

 

 

 



 103 

 

 



EXHIBIT B

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Second Amended and Restated Credit Agreement, dated as of February 15, 2018 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Allscripts Healthcare Solutions, Inc. (the “Borrower”),
Allscripts Healthcare, LLC (the “Co-Borrower”), the Lenders party thereto, the
Co-Documentation Agents and Syndication Agents named therein and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

1.      I am the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower.

 

2.      I have reviewed and am familiar with the contents of this Certificate.

 

3.      I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].

 

4.      Attached hereto as Attachment 2 are the computations showing compliance
with the financial covenants set forth in Section 7.1 of the Credit Agreement.

 

5.      Attachment 3 sets forth, since [the date of the most recent certificate
delivered pursuant to Section 6.2(b) of the Credit Agreement] [the Closing
Date], to the extent not previously disclosed to the Administrative Agent, (a) a
description of any change in the jurisdiction of organization of any Loan Party,
(b) a list of any (i) Intellectual Property that any Loan Party has become the
exclusive licensee of or (ii) Intellectual Property acquired by any Loan Party
and which is applied for or registered with the U.S. Patent and Trademark
Office, U.S. Copyright Office or analogous office of a foreign jurisdiction and
(c) a description of any Person that has become a Group Member.

 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
20__.

 

 

        Name:     Title:  



 



 
 

 

Attachment 1
to Compliance Certificate

 

[Attach Financial Statements]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

Attachment 2
to Compliance Certificate

 

The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.

 

[Set forth Covenant Calculations]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

Attachment 3

To Compliance Certificate

 

 

 

[Set forth appropriate descriptions]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

EXHIBIT C

 

FORM OF
CLOSING CERTIFICATE

 

Pursuant to Section 5.1(f) of the Second Amended and Restated Credit Agreement,
dated as of February 15, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein being
used herein as therein defined), among Allscripts Healthcare Solutions, Inc.
(the “Borrower”), Allscripts Healthcare, LLC (the “Co-Borrower”), the Lenders
party thereto, the Co-Documentation Agents and Syndication Agents named therein
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER] of [INSERT
NAME OF LOAN PARTY] (the “Certifying Party”) hereby certifies as follows:

 

1.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Certifying Party by written
consent on the date hereof (the “Resolutions”); such resolutions have not in any
way been amended, modified, revoked or rescinded, have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect.

 

2.      Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Certifying Party as in effect on the date hereof.

 

3.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Certifying Party as in effect on the date
hereof.

 

4.      The following persons are now duly elected and qualified officers of the
Certifying Party holding the offices indicated next to their respective names
below, and the signatures appearing opposite their respective names below are
the true and genuine signatures of such officers, and each of such officers is
duly authorized by the Resolutions to execute and deliver on behalf of the
Certifying Party each of the Loan Documents (as defined in the Credit Agreement)
to which it is a party:

 

 

Name Office Signature                                          



 

 



 
 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

        Name:     Title: [Corporate Secretary]



 

I, [INSERT NAME OF OFFICER], the [INSERT TITLE OF OFFICER] of the Certifying
Party hereby certify that [INSERT NAME OF SECRETARY] is the duly elected and
qualified Secretary of the Certifying Party and that the signature appearing
above is the genuine signature of the Secretary.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

        Name:     Title:  



 

 

 

 

 

 

 



 
 

 

EXHIBIT E

 

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 



1. Assignor: ______________________________       2. Assignee:
______________________________     [and is an Affiliate/Approved Fund of
[identify Lender]1]       3. Borrowers: Allscripts Healthcare Solutions, Inc.
and Allscripts Healthcare, LLC        4. Administrative Agent: ________________,
as administrative agent under the Credit Agreement       5. Credit Agreement:
Second Amended and Restated Credit Agreement, dated as of February 15, 2018 (as
amended, supplemented or otherwise modified from time to time) among Allscripts
Healthcare Solutions, Inc. (the “Borrower”), Allscripts Healthcare, LLC (the
“Co-Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), the Syndication Agents named
therein, the Co-Documentation Agents named therein and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).



 

_______________________

1 Select as applicable.

 



 
 

 

 

6.Assigned Interest:

 

Facility Assigned2 Aggregate Amount of Commitment/Loans for all Lenders Amount
of Commitment/Loans Assigned Percentage Assigned of Commitment/Loans3   $ $ %  
$ $ %   $ $ %

 

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR                     NAME OF ASSIGNOR                     By:        
Title:                     ASSIGNEE                     NAME OF ASSIGNEE        
            By:         Title:  



 

 

 

_____________________

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”).

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.







 2 

 

 

Consented to and Accepted:

 



JPMORGAN CHASE BANK, N.A., as Administrative Agent                By      
Title:               Consented to:         ALLSCRIPTS HEALTHCARE SOLUTIONS,
INC., As Borrower               By       Title:               ALLSCRIPTS
HEALTHCARE, LLC,   As Co-Borrower               By       Title:  



 

 

 

 



 3 

 

 

ANNEX 1

 

 

Second Amended and Restated Credit Agreement, dated as of February 15, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Allscripts Healthcare Solutions, Inc. (the “Borrower”),
Allscripts Healthcare, LLC (the “Co-Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), the Syndication Agents named therein, the Co-Documentation Agents
named therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any other Agent or any other Lender and (v) if it is a
Non-U.S. Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any other Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 



 
 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 
 

 

EXHIBIT H

 

FORM OF EXEMPTION CERTIFICATE

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of February 15, 2018, (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Allscripts Healthcare
Solutions, Inc., a Delaware corporation (the “Borrower”), Allscripts Healthcare,
LLC (the “Co-Borrower”), the several Lenders from time to time parties thereto,
the Co-Documentation Agents and Syndication Agents named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. ______________________ (the “Non-U.S.
Lender”) is providing this certificate pursuant to Section 2.19(e) of the Credit
Agreement. The Non-U.S. Lender hereby represents and warrants that:

 

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

 

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

 

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

 

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

 

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 



  [NAME OF NON-U.S. LENDER]                 By:             Name:       Title:  
                  Date:    



 

 

 

 

 



 
 

 

EXHIBIT I

 

FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE

 

[___ __], 20[__]

 

To:JPMorgan Chase Bank, N.A.,  as Administrative Agent under the Credit
Agreement referred to below

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of February 15, 2018, (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Allscripts Healthcare
Solutions, Inc., a Delaware corporation (the “Borrower”), Allscripts Healthcare,
LLC (the “Co-Borrower”), the several Lenders from time to time parties thereto,
the Co-Documentation Agents and Syndication Agents named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and the Borrower and each of the [Incremental Term Lenders]
[Incremental Revolving Lenders] signatory hereto hereby notify you that:

 

1.The Incremental Facility is an Incremental [Term Loan] [Revolving Loan]
facility.

 

2.The amount of the [Incremental Term Loan] [Incremental Revolving Commitment]
requested by this Incremental Facility Activation Notice is $[_______________].1

 

3.[The amount of the Incremental Term Loan to be made by each Incremental Term
Lender is set forth opposite such Incremental Term Lender’s name on the
signature pages hereof under the caption “Incremental Term Loan Amount”.] [The
Incremental Revolving Commitment of each Incremental Revolving Lender is set
forth opposite such Incremental Revolving Lender’s name on the signature pages
hereof under the caption “Incremental Revolving Commitment.”]

 

4.The Business Day on which [such Incremental Term Loans are requested to be
made] [Incremental Revolving Commitments are requested to become effective] (the
“Increased Amount Date”) pursuant to this Incremental Facility Activation Notice
is [________] [__], 201[_].

 

_________________________

1 The amount of Incremental Term Loans and/or Incremental Revolving Commitments
requested in an aggregate amount may not exceed the Incremental Amount at such
time. The Incremental Term Loans and/or Incremental Revolving Commitments being
requested shall be (1) with respect to Incremental Term Loans, in minimum
increments of $10,000,000, (2) with respect to Incremental Revolving
Commitments, in minimum increments of $5,000,000 or (3) equal to the remaining
Incremental Amount at such time.

 



 

 2

 

[5.The Incremental Term Loans are to be [on the same terms as] [with terms
different from] the outstanding Term Loans.]

 

6.The proceeds of such [Incremental Term Loans] [Incremental Revolving
Commitments] are to be used for [___________].

 

7.Attached hereto as Schedule B are the pro forma financial calculations
demonstrating compliance on a pro forma basis with the financial covenants set
forth in Section 7.1 of the Credit Agreement recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available, after giving effect to such [Incremental Term Loan]
[Loans to be made as of such date under the Incremental Revolving Commitment]
and the application of the proceeds therefrom as if made and applied on such
date.

 

[Each of the Incremental Term Lenders and the Borrower hereby agrees that (a)
the amortization schedule relating to this Incremental Term Loan is set forth in
Schedule A attached hereto, pursuant to which the maturity date is [________],
[__], 201[_] and (b) the Applicable Margin for this Incremental Term Loan shall
be [_______________].]

 

[Each of the Incremental Revolving Lenders and the Borrower hereby agrees that
the Borrower shall repay all outstanding Incremental Revolving Loans and the
Incremental Revolving Commitment will terminate on [________] [__], 201[__].]2

 

 

 

 

 

 

 

 

________________________

2 Note that for the [Incremental Term Loan] [Incremental Revolving Commitments]
to become effective, all conditions specified under Section 2.24(c) of the
Credit Agreement must be met.

 



 

 3

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of [_______] [___],[______].

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., As Borrower         By:       Name:    
Title:               ALLSCRIPTS HEALTHCARE, LLC,   As Co-Borrower         By:  
    Name:     Title:  



 

 

 

 



[INCREMENTAL TERM LENDER]/
[INCREMENTAL REVOLVING LENDER]   [Incremental Term Loan Amount]/
[Incremental Revolving Commitments]         [$___________]                 By  
      Name:       Title:    



 

 

 

 

 

 

 

 

 

 